Exhibit 10.92



--------------------------------------------------------------------------------





MEZZANINE LOAN AGREEMENT
dated as of
March 14, 2018
among
SRC SPARROW 2 LLC,
as Borrower,
the Lenders party hereto
and
JPP, LLC,
as Administrative Agent

--------------------------------------------------------------------------------






--------------------------------------------------------------------------------



















--------------------------------------------------------------------------------




TABLE OF CONTENTS




ARTICLE I
 
Page


 
DEFINITIONS
1


SECTION 1.01.
Defined Terms
1


SECTION 1.02.
Reserved
20


SECTION 1.03.
Terms Generally
20


SECTION 1.04.
Accounting Terms; GAAP; Pro Forma Calculations
20


SECTION 1.05.
Rounding
21


SECTION 1.06.
Times of Day
21


 
 
 
ARTICLE II
 
 
 
THE LOAN
21


SECTION 2.01.
Commitments
21


SECTION 2.02.
Loans
21


SECTION 2.03.
Request for Loans
21


SECTION 2.04.
Reserved
21


SECTION 2.05.
Reserved
21


SECTION 2.06.
Reserved
22


SECTION 2.07.
Reserved
22


SECTION 2.08.
Termination of Commitments. The Commitments shall terminate immediately upon
funding the Loans on the Effective Date
22


SECTION 2.09.
Repayment of Loans; Evidence of Debt
22


SECTION 2.10.
Repayment of Loans
23


SECTION 2.11.
Fees
24


SECTION 2.12.
Interest
24


SECTION 2.13.
Illegality
24


SECTION 2.14.
Alternate Rate of Interest. If at any point:
25


SECTION 2.15.
Increased Costs
26


SECTION 2.16.
Break Funding Payments
27


SECTION 2.17.
Taxes
27


SECTION 2.18.
Payments Generally; Allocations of Proceeds; Pro Rata Treatment; Sharing of
Set-offs
31


SECTION 2.19.
Mitigation Obligations; Replacement of Lenders
32


SECTION 2.20.
Reserved
33


 
 
 
ARTICLE III
 
 
 
REPRESENTATIONS AND WARRANTIES
33


SECTION 3.01.
Organization; Powers; Single Purpose Entity; Subsidiaries
33


SECTION 3.02.
Authorization; Enforceability
33


SECTION 3.03.
Governmental Approvals; No Conflicts
33


SECTION 3.04.
Financial Condition; No Material Adverse Change
34


SECTION 3.05.
Properties; Title
34


SECTION 3.06.
Litigation, Environmental and Labor Matters
34


SECTION 3.07.
Compliance with Laws and Agreements
35





-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)




 
 
Page


SECTION 3.08.
Investment Company Status
35


SECTION 3.09.
Taxes
35


SECTION 3.10.
ERISA
35


SECTION 3.11.
Disclosure
35


SECTION 3.12.
Federal Reserve Regulations
35


SECTION 3.13.
Liens
36


SECTION 3.14.
Reserved
36


SECTION 3.15.
Reserved
36


SECTION 3.16.
Solvency
36


SECTION 3.17.
Reserved
36


SECTION 3.18.
Security Interest in Collateral
36


SECTION 3.19.
Reserved
36


SECTION 3.20.
OFAC
36


SECTION 3.21.
Patriot Act
36


SECTION 3.22.
Foreign Corrupt Practices Act; Anti-Corruption Laws
36


SECTION 3.23.
Tax Shelter Regulations
37


SECTION 3.24.
PPPFA
37


SECTION 3.25.
Broker’s Fees
37


SECTION 3.26.
Federal Income Tax Classification
37


SECTION 3.27.
Reserved
37


SECTION 3.28.
Reserved
37


SECTION 3.29.
Reserved
38


SECTION 3.30.
Reserved
38


SECTION 3.31.
Opinion Assumptions
38


SECTION 3.32.
Business Purpose
38


SECTION 3.33.
Reserved
38


SECTION 3.34.
Reserved
38


SECTION 3.35.
Filing, Recording and Other Taxes
38


SECTION 3.36.
Reserved
38


SECTION 3.37.
Reserved
38


SECTION 3.38.
Underwriting Representations
38


 
 
 
ARTICLE IV
 
 
 
Reserved
39


 
 
 
ARTICLE V
 
 
 
Affirmative Covenants
39


SECTION 5.01.
Financial Statements and Other Information
39


SECTION 5.02.
Notices of Material Events
40


SECTION 5.03.
Existence; Conduct of Business
41


SECTION 5.04.
Payment of Obligations
42


SECTION 5.05.
Maintenance of Properties; Defense of Title; Insurance; Further Assurances
42





-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)




 
 
Page


SECTION 5.06.
Books and Records; Inspection Rights
43


SECTION 5.07.
Compliance with Laws and Obligations
43


SECTION 5.08.
Use of Proceeds
43


SECTION 5.09.
Alterations
43


SECTION 5.10.
Handicapped Access
44


SECTION 5.11.
Additional Collateral; Environmental Matters; Further Assurances; Estoppels
44


SECTION 5.12.
Cooperation in Legal Proceedings
45


SECTION 5.13.
Master Lease
45


SECTION 5.14.
Taxes on Security
45


SECTION 5.15.
Interest Rate Protection
45


SECTION 5.16.
Single Purpose Entity
45


SECTION 5.17.
Post-Closing Matters
45


SECTION 5.18.
Ground Lease
46


SECTION 5.19.
REA
46


SECTION 5.20.
Title Policy
46


 
 
 
ARTICLE VI
 
 
 
NEGATIVE COVENANTS
46


SECTION 6.01.
Indebtedness; Swap Agreements.\
46


SECTION 6.02.
Liens
47


SECTION 6.03.
Transfers
47


SECTION 6.04.
Investments
47


SECTION 6.05.
Reserved
48


SECTION 6.06.
Transactions with Affiliates
48


SECTION 6.07.
REA
48


SECTION 6.08.
Management Agreements
48


SECTION 6.09.
Organizational Documents
48


SECTION 6.10.
No Joint Assessment
48


SECTION 6.11.
No Plan Assets
48


SECTION 6.12.
Zoning
48


SECTION 6.13.
Use of Properties
48


SECTION 6.14.
Accounting Changes; Fiscal Year
49


SECTION 6.15.
Ground Lease
49


SECTION 6.16.
PPPFA
49


SECTION 6.17.
No Dividends
49


 
 
 
ARTICLE VII
 
 
 
EVENTS OF DEFAULT
49


SECTION 7.01.
Events of Default
49









-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)




 
 
Page


ARTICLE VIII
 
 
 
THE ADMINISTRATIVE AGENT
53


SECTION 8.01.
Appointment of Agency
53


SECTION 8.02.
Rights and Powers of Administrative Agent
53


SECTION 8.03.
Resignation and Replacement
54


SECTION 8.04.
No Joint Venture, Etc
55


SECTION 8.05.
Agent as Representative, Etc
55


 
 
 
ARTICLE IX
 
 
 
MISCELLANEOUS
57


SECTION 9.01.
Notices; Effectiveness; Electronic Communication
57


SECTION 9.02.
Waivers; Amendments
59


SECTION 9.03.
Expenses; Indemnity; Damage Waiver.\
61


SECTION 9.04.
Successors and Assigns
62


SECTION 9.05.
Survival
65


SECTION 9.06.
Counterparts; Integration; Effectiveness
65


SECTION 9.07.
Severability
66


SECTION 9.08.
Reserved
66


SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process
67


SECTION 9.10.
WAIVER OF JURY TRIAL
67


SECTION 9.11.
Headings
67


SECTION 9.12.
Confidentiality
67


SECTION 9.13.
USA Patriot Act
68


SECTION 9.14.
Exculpation
68


SECTION 9.15.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
72


SECTION 9.16.
Interest Rate Limitation
72


SECTION 9.17.
No Advisory or Fiduciary Responsibility
72


SECTION 9.18.
Independent Effect of Covenants
73


SECTION 9.19.
Inconsistencies with Other Documents
73


SECTION 9.20.
Reserved
73


SECTION 9.21.
Publicity
73


SECTION 9.22.
Mortgage Loan
73







-iv-



--------------------------------------------------------------------------------






SCHEDULES:
Schedule 1.01 – Properties
Schedule 1.02 – Appraised Values
Schedule 1.03 – Single Purpose Entity Requirements
Schedule 1.04 – Purchase Options
Schedule 1.05 – Release Prices
Schedule 2.01 – Commitments
Schedule 3.01 – Organizational Chart
Schedule 3.06 – Litigation, Environmental and Labor Matters; Environmental
Reports
Schedule 3.38 – Underwriting Representations
Schedule 5.17 – Post-Closing Matters


EXHIBITS:
Exhibit A – Form of Assignment and Assumption
Exhibit B – Reserved
Exhibit C – Reserved
Exhibit D – Form of Compliance Certificate










-v-



--------------------------------------------------------------------------------






MEZZANINE LOAN AGREEMENT
MEZZANINE LOAN AGREEMENT (this “Agreement”) dated as of March 14, 2018 among SRC
SPARROW 2 LLC (“Borrower”), the Lenders from time to time party hereto and JPP,
LLC, as administrative agent.
WHEREAS, Borrower has requested, and the Lenders have agreed to provide, a
mezzanine loan in an aggregate principal amount equal to $240,000,000, the
proceeds of which will be used in accordance with Section 5.08.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I
Definitions

SECTION 1.01.     Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“Acceptable Counterparty” means a counterparty to the LIBOR Cap that (a) has and
shall maintain, until the expiration of the applicable LIBOR Cap, (i) a
long-term unsecured debt rating of not less than “A+” by S&P and a short-term
senior unsecured debt rating of at least “A‑1” from S&P and (ii)(x) a long-term
unsecured debt rating of not less than “A2” from Moody’s and a short-term senior
unsecured debt rating of at least “P1” from Moody’s or (y) if no short-term debt
rating exists, a long-term senior unsecured debt rating of at least “A1” from
Moody’s or (b) is otherwise acceptable to the Administrative Agent.
“Additional Mezzanine Borrower” means Sparrow One or such other direct or
indirect Subsidiary of Roebuck which is a holder of the direct or indirect
Equity Interests of the Borrowers and acceptable to the Administrative Agent.
“Additional Mezzanine Loan Agreement” means any loan agreement entered into
after the Effective Date by the Additional Mezzanine Borrower relating to the
incurrence of Additional Permitted Mezzanine Debt.
“Additional Permitted Mezzanine Debt” means additional mezzanine Indebtedness
incurred by Borrower or the Additional Mezzanine Borrower after the Effective
Date as a Loan under this Agreement or a loan under any Additional Mezzanine
Loan Agreement in an aggregate amount not to exceed the lesser of (i)
$200,000,000 (which, when aggregated with the Indebtedness under the Loans as of
the Effective Date, does not exceed $440,000,000) and (ii) the aggregate amount
of repayments of the Mortgage Loan on or prior to the date of incurrence of such
additional Indebtedness; provided, that (a) the lender providing any such
additional mezzanine Indebtedness shall execute a joinder to the Intercreditor
Agreement agreeing to be bound by the terms thereof and (b) Borrower shall
(x) execute and deliver such amendments to the Loan Documents and the Effective
Date Mezzanine Loan Agreement as are reasonably required by the Administrative
Agent to incorporate into the terms of such Loan Documents and the Effective
Date Mezzanine Loan Agreement the existence of the Additional Permitted
Mezzanine Debt and (y) pay or reimburse to the Administrative Agent all
reasonable out-of-pocket costs and expenses incurred by the Administrative Agent
in connection with any such Indebtedness.







--------------------------------------------------------------------------------





“Administrative Agent” means JPP, LLC, in its capacity as administrative agent
for the Lenders, together with its successors and assigns.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent Parties” has the meaning assigned to such term in Section 9.01(c).
“Agreement” has the meaning assigned to such term in the introductory paragraph.
“Anti-Money Laundering Laws” means each of (a) the Bank Secrecy Act, (b) the
Patriot Act, (c) OFAC and (d) all other applicable foreign or domestic laws,
rules, procedures or regulations relating to or concerning money laundering,
terrorist financing, securities fraud, market manipulation or the generation of
income through illegal actions.
“Applicable Margin” means 11.00%
“Applicable Percentage” means, with respect to any Lender, a percentage equal to
a fraction the numerator of which is such Lender’s outstanding principal amount
of the Loans and the denominator of which is the aggregate outstanding principal
amount of the Loans of all Lenders.
“Appraisals” means those certain appraisals of each Property in its then “as is”
condition, prepared by a member of the American Institute of Real Estate
Appraisers acceptable to the Administrative Agent, which appraisal (i) shall
meet the minimum appraisal standards for national banks promulgated by the
Comptroller of the Currency pursuant to Title XI of the Financial Institutions
Reform, Recovery, and Enforcement Act of 1989, as amended (FIRREA) and
(ii) otherwise shall be in form and substance satisfactory to the Administrative
Agent in its sole and absolute discretion.
“Appraised Value” means, with respect to each Property, the amount set forth for
such Property on Schedule 1.02.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.04), and accepted by the Administrative Agent,
in the form of Exhibit A or any other form (including electronic documentation
generated by use of an electronic platform) approved by the Administrative
Agent.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


2



--------------------------------------------------------------------------------





“Bankruptcy Code” means Chapter 11 of Title 11 of the United States Code (11
U.S.C. 101 et seq.).
“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate in effect on such day plus ½ of 1.00%
(b) the Prime Rate in effect on such day and (c) the Eurodollar Rate for a one
month period on such day plus 1.00%. Any change in the Base Rate due to a change
in the Federal Funds Rate, the Prime Rate or the Eurodollar Rate shall be
effective from and including the effective date of such change in the Federal
Funds Rate, the Prime Rate or the Eurodollar Rate, respectively. When used in
reference to any Loan “Base Rate” shall refer to a Loan bearing interest at a
rate determined by reference to the Base Rate.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” has the meaning assigned to such term in the introductory paragraph.
“Business Day” means any day other than a Saturday, Sunday, legal holiday or
other day on which commercial banks are authorized to close under the laws of,
or are in fact closed in, the State of New York and, if such day relates to any
Eurodollar Loan, means any such day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Capital Expenditures” means, for any period, the amounts expended for items
required to be capitalized under GAAP (including expenditures for replacements,
building improvements, major repairs, alterations, tenant improvements and
leasing commissions).
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital lease
obligations on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP; provided, that any obligations of any Person to pay rent or other
amounts under any lease classified and accounted for as operating lease
obligations on the Effective Date, shall continue to be accounted for and
classified as operating lease obligations in accordance with GAAP as in effect
on the Effective Date notwithstanding any change in GAAP. For the avoidance of
doubt, any obligations under a Ground Lease or the Master Lease shall not
constitute Capital Lease Obligations notwithstanding any change in GAAP after
the Effective Date.
“Casualty Event” has the meaning set forth in the Mortgage Loan Agreement.
“Change in Control” means (a) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding
any employee benefit plan of such person or its Subsidiaries, and any Person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) other than a Permitted Holder becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire (such right, an “option right”), whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of 35%
or more of the equity securities of Holdings entitled to vote for members of the
board of directors of Holdings on a fully diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right) and such “person” or “group” shall beneficially own (as
such term is used herein) a greater percentage of the Equity Interests of
Holdings entitled to vote for members of the board of directors than the
Permitted Holders shall, collectively,


3



--------------------------------------------------------------------------------





beneficially own; or (b) during any period of 12 consecutive months, a majority
of the members of the board of directors or other equivalent governing body of
Holdings cease to be composed of individuals (x) who were members of that board
or equivalent governing body on the first day of such period, (y) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (x) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (z) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (x) and (y)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or (c) either Holdings or
Roebuck shall cease for any reason to own, directly or indirectly, 100% of the
voting stock of the Borrowers; or (d) the occurrence of a change in control
under the Holdings Domestic Credit Agreement.
“Change in Law” means the occurrence, after the Effective Date (or with respect
to any Lender, if later, the date on which such Lender becomes a Lender), of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority, or (c) the making or issuance of any request, rules, guideline,
requirement or directive (whether or not having the force of law) by any
Governmental Authority; provided however, that notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder,
issued in connection therewith or in implementation thereof and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.
“Closing Date Officer’s Certificate” means the officer’s certificate of Borrower
delivered to Lender as of the Closing Date certifying certain schedules
incorporated herein by reference.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means all assets owned from time to time by Borrower, including (i)
100% of the issued and outstanding limited liability company interests in SRC
O.P. LLC, (ii) 100% of the indirect ownership interests and rights to
distributions from SRC Facilities LLC, and
SRC Real Estate (TX), LLC, (iii) all other collateral pledged under the Pledge
Agreement, and (iv) all other tangible and intangible property in respect of
which Lender is granted a Lien under this Agreement and the other Loan
Documents, and all proceeds thereof.
“Collateral Documents” means, collectively, the Pledge Agreement and all other
agreements, instruments and documents executed in connection with this Agreement
that create, or are intended to create, perfect or evidence Liens to secure the
Obligations.
“Commitment” means, with respect to each Lender, such Lender’s commitment to
make a Loan to Borrower on the Effective Date. The initial amount of each
Lender’s Commitment is set forth on Schedule 2.01. The aggregate amount of the
Commitment of all Lenders on the Effective Date is $240,000,000.
“Compliance Certificate” means a compliance certificate in substantially the
form of Exhibit D (or such other form as may be approved by the Administrative
Agent).
“Component Note” has the meaning assigned to such term in Section 2.09(f).


4



--------------------------------------------------------------------------------





“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Control” means, with respect to any Person, the possession, directly or
indirectly, of the right or the ability by voting power, contract or otherwise
to elect or designate for election at least a majority of the members of the
board of directors (or the applicable comparable governing body) of such Person
(or, to the extent such Person is a member-managed limited liability company, a
direct or indirect parent of such Person that has a board of directors (or the
applicable comparable governing body)). The terms “Controlling” and “Controlled”
have meanings correlative thereto.
“Controlled Investment Affiliates” means, with respect to any Person, any fund
or investment vehicle that (a) is organized by such Person for the purpose of
making equity or debt investments in one or more companies and (b) is Controlled
by such Person. For the avoidance of doubt, JPP, LLC and JPP II, LLC are each
Controlled Investment Affiliates of ESL Investments, Inc.
“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.
“Default” means any event or condition which upon notice, lapse of time or both
would, unless cured or waived, become an Event of Default.
“Default Interest” means interest payable at the rate described in Section
2.12(b).
“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Equity Interests that are not Disqualified Equity Interests and cash in lieu of
fractional shares), pursuant to a sinking fund obligation or otherwise (except
as a result of a change of control, asset sale or similar event so long as any
rights of the holders thereof upon the occurrence of a change of control, asset
sale or similar event shall be subject to the prior repayment in full of the
Loans and all other Obligations that are accrued and payable), (b) is redeemable
at the option of the holder thereof (other than (i) solely for Equity Interests
that are not Disqualified Equity Interests and cash in lieu of fractional shares
or (ii) as a result of a change of control, asset sale or similar event so long
as any rights of the holders thereof upon the occurrence of a change of control,
asset sale or similar event shall be subject to the prior repayment in full of
the Loans and all other Obligations that are accrued and payable), in whole or
in part, (c) requires any scheduled payments of dividends in cash or (d) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is 91 days after the Maturity Date at the time of
issuance of such Equity Interests.
“Dollar” and “$” mean lawful money of the United States.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


5



--------------------------------------------------------------------------------





“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date of this Agreement.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.04(b) (subject to such consents, if any, as may be
required under Section 9.04(b)).
“Environmental Laws” means “Hazardous Material Laws” as defined in the HazMat
Indemnity as in effect on the Effective Date.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of Remediation, fines, penalties or
indemnities), of Borrower or Mortgage Borrower directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release or
Threatened Release of any Hazardous Materials in, on above, under or from any of
the Properties or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure by any Loan
Party or ERISA Affiliate to meet all applicable requirements under the Pension
Funding Rules, whether or not waived; (c) the filing of an application for a
waiver of the minimum funding standards under the Pension Funding Rules; (d) the
incurrence by any Loan Party or any ERISA Affiliate of any liability pursuant to
Section 4063 or 4064 of ERISA or the occurrence of a substantial cessation with
respect to a Plan under Section 4062(e) of ERISA; (e) the filing of a notice of
intent to terminate a Plan under, or the treatment of a Plan amendment as a
termination under, Section 4041 of ERISA; (f) the institution by the PBGC of
proceedings to terminate a Plan; (g) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Plan; (h) a complete or partial withdrawal by
any Loan Party or any ERISA Affiliate from a Multiemployer


6



--------------------------------------------------------------------------------





Plan, notification of the imposition of Withdrawal Liability or notification
that a Multiemployer Plan is “in reorganization” or “insolvent” (within the
meaning of Title IV of ERISA); (i) the determination after the Effective Date
that any Plan is in “at-risk status” (within the meaning of Section 430 of the
Code or Section 303 of ERISA) or that a Multiemployer Plan is in “endangered
status” or “critical status” (within the meaning of Section 432 of the Code or
Section 305 of ERISA); (j) the imposition or incurrence of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Loan Party or any ERISA Affiliate; (k) the
engagement by any Loan Party or any ERISA Affiliate in a transaction that could
be subject to Section 4069 or Section 4212(c) of ERISA; or (l) the imposition of
a lien upon any Loan Party pursuant to Section 430(k) of the Code or Section
303(k) of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar”, when used in reference to any Loan, means that such Loan bears
interest at a rate determined by reference to the Eurodollar Rate.
“Eurodollar Rate” means, with respect to any Interest Period, the greater of (a)
the rate appearing on the applicable Reuters page (or on any successor or
substitute page or service providing quotations of interest rates applicable to
dollar deposits in the London interbank market comparable to those currently
provided on such page, as determined by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period; provided, that (i) if such rate is
not available at such time for any reason, then the “Eurodollar Rate” with
respect to such Interest Period shall be the Interpolated Rate, and (ii) if the
Interpolated Rate is not available, the “Eurodollar Rate” with respect to such
Interest Period shall be the offered quotation rate to first class banks in the
London interbank market by the Person that is the Administrative Agent for
deposits (for delivery on the first day of the relevant period) in Dollars of
amounts in same day funds comparable to the principal amount of the applicable
Loan of such Person, in its capacity as a Lender (or, if it is not a Lender of
such Loan, in such amount determined by the Administrative Agent) for which the
Eurodollar Rate is then being determined with maturities comparable to such
Interest Period at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period and (b) 0.00%.
“Eurodollar Successor Rate” has the meaning assigned to such term in Section
2.14.
“Eurodollar Successor Rate Conforming Changes” has the meaning assigned to such
term in Section 2.14.
“Event of Default” has the meaning assigned to such term in Section 7.01.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the Loan
(other than pursuant to an assignment request by Borrower under Section 2.19(b))
or (ii) such Lender changes its lending office, except in each case to the
extent that, pursuant to Section 2.17, amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such


7



--------------------------------------------------------------------------------





Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 2.17(g) and (d) any U.S. federal withholding Taxes imposed under
FATCA.
“Exculpated Parties” has the meaning set forth in Section 9.14.
“Existing Note” has the meaning assigned to such term in Section 2.09(f).
“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future United States
Treasury Regulations promulgated thereunder and published guidance with respect
thereto, any agreements entered into pursuant to Section 1471(b)(1) of the Code
and any applicable intergovernmental agreements with respect thereto.
“FCPA” has the meaning assigned to such term in Section 3.22.
“Federal Funds Rate” means, for any day, the rate calculated by the NYFRB based
on such days’ federal funds transactions by depositary institutions as
determined in such manner as the NYFRB shall set forth on its public website
from time to time and published on the next succeeding Business Day by the NYFRB
as the federal funds effective rate.
“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents required to be delivered pursuant
to Section 5.01(a) or Section 5.01(b).
“Fiscal Year” means a fiscal year of Borrower ending on December 31 of each
year.
“Foreign Lender” means a Lender that is not a U.S. Person.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Ground Lease” has the meaning set forth in the Mortgage Loan Agreement.
“Ground Lessor” means any lessor under a Ground Lease.
“Ground Rent” means the rent paid under each Ground Lease.
“Group Members” means the Borrower, Mortgage Borrower and any Additional
Mezzanine Borrower.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property,


8



--------------------------------------------------------------------------------





securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial condition or liquidity of the
primary obligor so as to enable the primary obligor to pay such Indebtedness or
other obligation or (d) as an account party in respect of any letter of credit
or letter of guaranty issued to support such Indebtedness or obligation;
provided, that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business.
“Guarantor” means each of Roebuck and Holdings.
“Guaranty Agreement” means that certain Limited Guaranty dated as of the
Effective Date made by the Guarantor in favor of the Administrative Agent.
“Hazardous Materials” means “Hazardous Materials” as defined in the HazMat
Indemnity as in effect on the Effective Date.
“Hazardous Materials Claims” means “Hazardous Materials Claims” as defined in
the HazMat Indemnity as in effect on the Effective Date.
“HazMat Indemnity” means that certain Hazardous Materials Indemnity Agreement
dated as of the Effective Date made by the Guarantor in favor of the
Administrative Agent.
“HazMat Violation” has the meaning assigned to such term in Section 5.02(g).
“Holdings” means Sears Holdings Corporation, a Delaware corporation.
“Holdings Domestic Credit Agreement” means that certain Third Amended and
Restated Credit Agreement dated as of July 21, 2015, by and among Holdings,
certain Subsidiaries of Holdings party thereto, the lenders party thereto, the
issuing lenders party thereto, Bank of America, N.A., as administrative agent
and the other agents and financial institutions party thereto.
“Improvements” has the meaning set forth in the Mortgage Loan Agreement.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial letters of
credit), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments;
(c)    net obligations of such Person under any Swap Agreement;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than any trade accounts payable in the ordinary
course of business and not past due for more than ninety (90) days);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales


9



--------------------------------------------------------------------------------





or other title retention agreements), whether or not such indebtedness shall
have been assumed by such Person or is limited in recourse;
(f)    all Capital Lease Obligations of such Person;
(g)    all obligations of such Person in respect of any Disqualified Equity
Interest; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitee” has the meaning assigned to such term in Section 9.03(b).
“Insurance Maintenance Requirements” means maintaining (or causing to be
maintained under the Master Lease), compliance at all times with the
requirements set forth on Schedule 1.05 of the Mortgage Loan Agreement.
“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
the Effective Date entered into by and between the Administrative Agent and the
administrative agent for the Mortgage Loan.
“Interest Payment Date” means the 14th day of each calendar month, commencing on
April 14, 2018 and continuing on each such day through the Maturity Date.
“Interest Period” means the period commencing on the day immediately following
an Interest Payment Date and continuing until the next such Interest Payment
Date; provided, that the first Interest Period shall commence on the Effective
Date and end on the first Interest Payment Date occurring after the Effective
Date.
“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the rate as displayed on the applicable Reuters page
(or on any successor or substitute page or service providing quotations of
interest rates applicable to dollar deposits in the London interbank market
comparable to those currently provided on such page, as determined by the
Administrative Agent from time to time; in each case the “Screen Rate”) for the
longest period (for which that Screen Rate is available) that is shorter than
the Interest Period and (b) the Screen Rate for the shortest period (for which
that Screen Rate is available) that exceeds the Interest Period, in each case,
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.
“Investment” has the meaning assigned to such term in Section 6.04.
“IRS” means the United States Internal Revenue Service.


10



--------------------------------------------------------------------------------





“Kmart” means Kmart Corporation, a Michigan corporation.
“Lease” means, with respect to each Property, any lease, sublease, subsublease,
letting, license, concession or other agreement (whether written or oral and
whether now or hereafter in effect) pursuant to which any Person is granted a
possessory interest in, or right to use or occupy all or any portion of any
space in such Property, and every modification, amendment or other agreement
relating to such lease, sublease, subsublease, letting, license, concession or
other agreement and every guarantee of the performance and observance of the
covenants, conditions and agreements to be performed and observed by the other
party thereto.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.
“LIBOR Cap” has the meaning assigned to such term in Section 5.15.
“Licenses” has the meaning assigned to such term in the Mortgage Loan Agreement.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Loan Documents” means this Agreement, the Note, the Guaranty Agreement, the
HazMat Indemnity, the Collateral Documents, all Compliance Certificates and each
other agreement, instrument, certificate or document executed and delivered to,
or in favor of, the Administrative Agent or any Lender by or on behalf of any
Loan Party in connection with this Agreement or the Transactions. Any reference
in this Agreement or any other Loan Document to a Loan Document shall include
all appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to this Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.
“Loan Parties” means, collectively, Borrower and the Guarantor.
“Loans” means the loans made by the Lenders to Borrower pursuant to this
Agreement.
“Master Lease” means that certain Master Lease dated as of the Effective Date by
and between Mortgage Borrowers, as co-lessors, and the Master Lessee, as lessee.
“Master Lease Guaranty” means that certain Guarantee of Lease dated as of the
Effective Date made by Holdings in favor of the Borrowers, as lessors under the
Master Lease.
“Master Lessee” means each of Roebuck and Kmart, as lessees under the Master
Lease.
“Material Adverse Effect” means a material adverse effect on (a) the Collateral,
(b) the Properties, taken as a whole, or the Master Lease or the Master Lease
Guaranty, (c) Mortgage Borrower’s title to the Properties or Borrower’s title to
the Collateral, (d) the rights and remedies of the Administrative Agent (with
respect to itself and on behalf of the Secured Parties) under the Loan
Documents, (e) the enforceability or validity of any Loan Document, the
perfection or priority of any Lien created under any


11



--------------------------------------------------------------------------------





Loan Document or the rights, interests and remedies of the Administrative Agent
or the other Secured Parties under any Loan Document, (f) the ability of
Borrower or the Guarantor to perform its obligations under the Loan Documents,
(g) the ability of the Master Lessee to perform its obligations under the Master
Lease or the ability of Holdings to perform its obligations under the Master
Lease Guaranty, or (g) the value of the Collateral or the value, use or
operation of any Property.
“Material Agreement” means any agreement to which Mortgage Borrower is a party
which is material to the operation of any Property and for which the
termination, non-renewal or cancellation thereof, in each case without a
replacement reasonably acceptable to the Administrative Agent, could reasonably
be expected to result in a Material Adverse Effect. Material Agreement shall not
include Leases (other than the Master Lease), REAs, or Multi-Site Agreements.
“Maturity Date” means the earlier of (a) July 20, 2020 and (b) the date of
acceleration of the Obligations in accordance with Section 7.01.
“Maximum Legal Rate” means the maximum non-usurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received on the indebtedness under the Loans and as provided for herein or in
the other Loan Documents, under the laws of such Governmental Authorities whose
laws are held by any court of competent jurisdiction to govern the interest rate
provisions of the Loans.
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgage Borrower” means, collectively, SRC O.P. LLC, SRC Facilities LLC, and
SRC Real Estate (TX), LLC, each a Delaware limited liability company.
“Mortgage Lender” means, collectively, the “Lenders” under and as defined in the
Mortgage Loan Agreement or, if the context requires, the administrative agent
under the Mortgage Loan action on behalf of such “Lenders”.
“Mortgage Loan Agreement” means that certain Loan Agreement dated as of the
Effective Date, by and between the Mortgage Borrower and Mortgage Lender.
“Mortgage Loan Documents” means the “Loan Documents” under and as defined in the
Mortgage Loan Agreement.
“Multiemployer Plan” means an “employee pension benefit plan” (as defined in
Section 3(2) of ERISA that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
“Multi-Site Agreement” means a national, multi-site master lease, license or
concession or department agreement, in each case, (a) with tenants or licensees
that operate within and as part of the store operated at a Property, or that
operate kiosks, ATM or vending machines or drive-through facilities located on a
Property, and (b) entered into in the ordinary course and on arm’s length terms.
“Net Cash Proceeds” means, with respect to any Repayment Event, (a) the cash
proceeds received in respect of such event, including (i) any cash received in
respect of any non-cash proceeds, but only as and when received, and (ii) in the
case of a Casualty Event, the insurance proceeds or condemnation awards or
similar payments actually received net of (b) the sum of (i) all reasonable
out-of-pocket fees and expenses paid to third parties (other than Affiliates) in
connection with such event and (ii) the amount of all taxes paid (or reasonably
estimated to be payable in the next six months) with respect to such event.


12



--------------------------------------------------------------------------------





“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).
“November 2017 PPPFA Amendment” means that certain REMIC Amendment to PPPFA,
Craftsman Consent and other Transaction Documents, dated as of November 7, 2017,
by and among Holdings, certain Subsidiaries of Holdings party thereto and the
PBGC.
“Note” means, collectively, (i) that certain Promissory Note A-1, dated as of
the Effective Date, in the original principal amount of $228,000,000, made by
Borrower to JPP, LLC, (ii) that certain Promissory Note A-2, dated as of the
Effective Date, in the original principal amount of $12,000,000, made by
Borrower to JPP II, LLC and (iii) each other note delivered by Borrower pursuant
to Section 2.09(f), in each case, as such note may be replaced by multiple Notes
in accordance with Section 2.09(f) and as otherwise assigned (in whole or in
part), amended, restated, replaced, supplemented or otherwise modified in
accordance herewith
“NYFRB” means the Federal Reserve Bank of New York.
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations, liabilities and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of any Loan Party to any of the Lenders, the
Administrative Agent, any other Secured Party or any indemnified party,
individually or collectively, existing on the Effective Date or arising
thereafter, direct or indirect, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured, arising
by contract, operation of law or otherwise, in each case, to the extent arising
or incurred under this Agreement or any of the other Loan Documents or in
respect of any of the Loans.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Option Holder” means the holder of any purchase option right described in the
definition of Purchase Option Exercise Event.
“Option Property Release Amount” means the purchase price paid by the Option
Holder in connection with the purchase of the applicable Option Release
Property.
“Option Release Property” has the meaning set forth in the definition of
Purchase Option Exercise Event.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).


13



--------------------------------------------------------------------------------





“Participant” has the meaning assigned to such term in Section 9.04(c).
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT
ACT) of 2001, Pub. L. 107-56, as it may be amended or otherwise modified from
time to time.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Contribution” means the contribution or deposit made on the Effective
Date in an aggregate amount of at least $406,700,000 to the Sears Pension Plans
in accordance with the terms of the November 2017 PPPFA Amendment, a portion of
which may be deposited into the escrow account described in the November 2017
PPPFA Amendment in accordance with the November 2017 PPPFA Amendment.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
funding standards and minimum required contributions (including any installment
payment thereof) to Plans and Multiemployer Plans and set forth in, with respect
to plan years ending prior to the effective date of the Pension Act, Section 412
of the Code and Section 302 of ERISA, each as in effect prior to the Pension Act
and, thereafter, Sections 412, 430, 431, 432 and 436 of the Code and Sections
302, 303, 304 and 305 of ERISA.
“Permitted Change in Control” means a Change in Control directly arising from
the exercise of remedies by any agent under any Additional Mezzanine Loan
Agreement relating to such Additional Permitted Mezzanine Debt.
“Permitted Encumbrances” means with respect to the Collateral, the Liens created
by the Loan Documents, and with respect to the Mortgage Borrowers and the
Properties, the “Permitted Encumbrances” under and as defined in the Mortgage
Loan Agreement.
“Permitted Holder” means (a) Edward S. Lampert, (b) ESL Partners, L.P., (c) ESL
Investments, Inc., (d) any spouse, descendant, heir, legatee, devisee or trust
or family limited partnership created for the benefit of any of the foregoing,
and (e) any Controlled Investment Affiliate(s) of any of the foregoing.
“Permitted Investments” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a credit rating of
at least P-2 from Moody’s or A-2 from S&P;


14



--------------------------------------------------------------------------------





(c)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
(d)    fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above; and
(e)    money market funds that (i) comply with the criteria set forth in SEC
Rule 2a‑7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $5,000,000,000.
“Permitted Leases” means any existing or future Lease of all or any portion of
any Property, provided that Master Lessee is not released from its obligations
under the Master Lease.
“Permitted Liens” means Liens permitted under Section 6.02.
“Permitted Sales” means, subject to compliance with the terms and conditions of
this Agreement and the other Loan Documents, including, without limitation,
Section 2.10, any Sale of any Property; provided, that (a) such Sale is on
arm’s-length fair market terms, (b) such Sale is for consideration of 100% in
cash, (c) such Sale is for a minimum sale price of at least the Release Price
for such Property, and (d) such Sale results in the removal of the applicable
Property from the Master Lease.
“Permitted Transfers” means each of (a) the pledge by the Additional Mezzanine
Borrower of the Equity Interests in the Mezzanine Borrower or such other
Subsidiary of Roebuck as security for the obligations under the Additional
Mezzanine Loan Agreement pursuant to the pledge agreement related to such loan
agreement or the foreclosure of such pledge agreement, (b) distributions to the
owners of Equity Interests in Borrower, so long as no Event of Default is
continuing and doesn’t result therefrom, (c) any transfer of the direct or
indirect Equity Interests of Borrower subject to (i) no Change in Control shall
occur, (ii) the Administrative Agent shall have obtained satisfactory results of
KYC searches with respect to the new direct or indirect owners of such Equity
Interests, where such new owner owns more than 20% of the beneficial interests
in Borrower (direct or indirect) and did not own 20% prior thereto and (iii)
Borrower shall deliver all such documents, opinions and other deliverables
described under Section 4.01 as the Administrative Agent may request in
connection with any such Transfer, and (d) transfers of shares or other
beneficial interests which are listed on a national or international exchange.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee pension benefit plan” (as defined in Section 3(2) of
ERISA, other than a Multiemployer Plan) that is maintained or is contributed to
by a Loan Party or any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 or 430 of
the Code or Section 302 or 303 of ERISA.
“Platform” means any electronic system, including Intralinks®, ClearPar® and any
other internet or extranet-based site, whether such electronic system is owned,
operated or hosted by the Administrative Agent, any of its Related Parties or
any other Person, providing for access to data protected by passcodes or other
security system.


15



--------------------------------------------------------------------------------





“Pledge Agreement” means that certain Pledge and Security Agreement, dated as of
the Effective Date, executed by Borrower for the benefit of Lender.
“Policies” means those certain insurance policies required to be maintained from
time to time pursuant to the terms of Schedule 1.05 of the Mortgage Loan
Agreement.
“PPPFA” means that certain Pension Plan Protection and Forbearance Agreement
dated as of March 18, 2016, by and among Holdings, certain Subsidiaries of
Holdings party thereto and PBGC, as amended, supplemented or otherwise modified,
including, without limitation, by that certain Consent, Waiver and Amendment
dated as of March 8, 2017, that certain Amendment No. 1 to Consent, Waiver and
Amendment dated as of June 29, 2017, the November 2017 PPPFA Amendment and the
PPPFA Waiver.
“PPPFA Waiver” means that certain Conditional REMIC Entity Waiver dated as of
the Effective Date, entered into by and among Holdings, certain Subsidiaries of
Holdings party thereto and PBGC.
“Prime Rate” means the rate of interest published in The Wall Street Journal
from time to time as the “Prime Rate.” If more than one “Prime Rate” is
published in The Wall Street Journal for any day, the average of such “Prime
Rates” shall be used, and such average shall be rounded up to the nearest
1/100th of one percent (0.01%). If The Wall Street Journal ceases to publish the
“Prime Rate,” the Administrative Agent shall select an equivalent publication
that publishes such “Prime Rate.”
“Property” means each real property listed on Schedule 1.01 (together with all
Improvements thereon).
“Purchase Option Exercise Event” means the exercise by any Option Holder of any
purchase right relating to a Property (each, an “Option Release Property”)
identified on Schedule 1.04.
“Purchase Option Transfer Date” means the date upon which any Property is
transferred to an Option Holder pursuant to a Purchase Option Exercise Event.
“REA” has the meaning set forth in the Mortgage Loan Agreement.
“Recipient” means the Administrative Agent or any Lender, as applicable.
“Recourse Liabilities” has the meaning assigned to such term in Section 9.14.
“Register” has the meaning assigned to such term in Section 9.04(b).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and controlling persons and its or their respective directors,
officers, employees, partners, agents, advisors and other representatives
thereof.
“Release” means “Release” as defined in the HazMat Indemnity as in effect on the
Effective Date.
“Release Price” means, with respect to each Property, an amount equal to 80% of
the Appraised Value of the such Property on the first $200,000,000 of Appraised
Value of Properties if such Property is a portion of the initial $200,000,000 of
Appraised Value of Properties sold after the Effective Date and 70% of the
Appraised Value of the applicable Property thereafter (or such other amount as
the


16



--------------------------------------------------------------------------------





Administrative Agent may otherwise consent, which consent is not to be
unreasonably withheld, conditioned or delayed). The Release Price for each
Property is set forth on Schedule 1.06.
“Remediation” means “Remediation” as defined in the HazMat Indemnity as in
effect on the Effective Date.
REMIC Asset Safe Harbor means the safe harbor for the asset test of §860D(a)(4)
of the Internal Revenue Code provided in United States Treasury Regulation
§1.860D-1(b)(3)(ii).
“Repayment Event” means:
(a)    any Sale;
(b)    any Casualty Event resulting in the receipt by Borrower or Mortgage
Borrower of Net Cash Proceeds in excess of $500,000 with respect to any
individual Property or $1,000,000 in the aggregate for all Properties in a
Fiscal Year;
(c)    the incurrence by any Borrower of any Indebtedness, other than
Indebtedness permitted under Section 6.01; and
(d)    any Purchase Option Exercise Event.
“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the aggregate amount of the Loans outstanding on such date.
“Responsible Officer” means the president, chief financial officer, chief
executive officer, any vice president, secretary or treasurer of Borrower.
“Roebuck” means Sears, Roebuck and Co., a New York corporation.
“S&P” means S&P Global Ratings, a division of S&P Global Inc., and any successor
thereto.
“Sale” means any sale, transfer or other disposition of any Property by Mortgage
Borrower to an arms-length third party purchaser.
“Sanctioned Country” means, at any time, a country, region or territory that is,
or whose government is, itself the subject or target of Sanctions (including,
without limitation, Crimea, Cuba, Iran, North Korea and Syria).
“Sanctioned Person” means, at any time, any Person that is, or is owned or
controlled by Persons that are (a) listed in any Sanctions-related list of
designated Persons maintained by OFAC, the U.S. Department of State, the United
Nations Security Council, the European Union, Her Majesty’s Treasury, or other
relevant sanctions authority or are otherwise the target of any Sanctions or (b)
located, organized or resident in a Sanctioned Country.
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by OFAC, the U.S. Department
of State, the United Nations Security Council, the European Union, Her Majesty’s
Treasury, or other relevant sanctions authority.


17



--------------------------------------------------------------------------------





“Sears Pension Plans” means each of Sears Holdings Pension Plan 1 and Sears
Holdings Pension Plan 2.
“Sears REMIC” means the designated portion of SRC Commercial Mortgage Trust
2003-1 for which an election was made for such portion to be treated as a “real
estate mortgage investment conduit” within the meaning of section 860D of the
Code.
“SEC” means the United States Securities and Exchange Commission.
“Secured Parties” means the holders of the Obligations from time to time and
shall include (i) each Lender in respect of its Loans, (ii) the Administrative
Agent and the Lenders in respect of all other Obligations of the Loan Parties,
(iii) each Indemnitee solely in respect of the Obligations of the Loan Parties
to such Indemnitee hereunder and under the other Loan Documents, and (iv) their
respective successors and (in the case of a Lender, permitted) transferees and
assigns.
“Single Purpose Entity Requirements” means that, at all times, Borrower shall
comply with the requirements set forth on Schedule 1.03.
“Solvent” means, with respect to any Person on any date of determination, that
on such date (a) the fair value of the property of such Person is greater than
the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair saleable value of the assets of such Person is
greater than the amount that is required to pay the probable liability of such
Person on its debts as they become absolute and matured in accordance with their
terms, (c) the capital of such Person is not unreasonably small in relation to
its business currently contemplated to be conducted as of such date of
determination and (d) such Person does not intend to incur, or believe that it
will incur, debts, including current obligations, beyond its ability to pay such
debts as they become absolute and matured. The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.
“Sparrow One” means SRC Sparrow 1 LLC, a Delaware limited liability company.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other Equity Interests having ordinary voting power for
the election of directors or other governing body (other than securities or
other Equity Interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or the management of which is
otherwise Controlled by such Person.
“Swap Agreement” means any agreement, contract or transaction, which is (a) an
interest rate swap, option, future, or forward agreement, including a rate
floor, rate cap, rate collar, cross-currency rate swap, and basis swap, (b) a
spot, same day-tomorrow, tomorrow-next, forward, or other foreign exchange,
precious metals, or other commodity agreement, (c) a currency swap, option,
future, or forward agreement, (d) an equity index or equity swap, option,
future, or forward agreement, (e) a debt index or debt swap, option, future, or
forward agreement, (f) a total return, credit spread or credit swap, option,
future, or forward agreement, (g) a commodity index or a commodity swap, option,
future, or forward agreement, (h) a weather swap, option, future, or forward
agreement, (i) an emissions swap, option, future, or forward agreement, (j) an
inflation swap, option, future, or forward agreement, (k) an energy swap,
option, future or forward agreement, (l) a metal swap, option, future or forward
agreement, (m) an agricultural swap, option, future or forward agreement, (n)
any agreement, contract or transaction that is similar to any other agreement or
transaction referred to in the foregoing clauses (a) - (m) and that (x) is of a
type that is the subject of recurrent dealings in the swap or other derivatives
markets (including terms and conditions incorporated by reference


18



--------------------------------------------------------------------------------





therein), and (y) is a forward, swap, future, option, or spot transaction on one
or more rates, currencies, commodities, equity securities, or other equity
instruments, debt securities or other debt instruments, quantitative measures
associated with an occurrence, extent of an occurrence, or contingency
associated with a financial, commercial, or economic consequence, or economic or
financial indices or measures of economic or financial risk or value, (o) any
combination of agreements, contracts or transactions referred to in the
foregoing clauses (a)-(n) or (p) any option to enter into an agreement, contract
or transaction referred to in the foregoing clauses (a)-(o).
“Swap Obligations” means any and all obligations of Borrower, whether absolute
or contingent and howsoever and whensoever created, arising, evidenced or
acquired (including all renewals, extensions and modifications thereof and
substitutions therefor), under (a) any and all Swap Agreements permitted
hereunder with a Lender or an Affiliate of a Lender, and (b) any and all
cancellations, buy backs, reversals, terminations or assignments of any such
Swap Agreement transaction.
“Taking” means a temporary or permanent taking by any Governmental Authority as
the result or in lieu or in anticipation of the exercise of the right of
condemnation or eminent domain, of all or any part of any Property, or any
interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting any Property.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Threatened Release” means a substantial likelihood of a Release which could
reasonably be expected to require Remediation.
“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and the
incurrence by Mortgage Borrower of the Indebtedness under the Mortgage Loan
Agreement and the use of the proceeds thereof, the execution and delivery of the
Master Lease by the parties thereto, the execution and delivery of the PPPFA
Waiver and the consummation of the transactions contemplated by this Agreement
and the other Loan Documents.
“Transfer” has the meaning assigned to such term in Section 6.03.
“True Lease Opinion” means that certain true lease opinion delivered to
Administrative Agent for the benefit of Lenders by DLA Piper LLP, counsel to
Borrower.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection or the effect of perfection
or of priority of any security interests.
“Unliquidated Obligations” means, at any time, any Obligations (or portion
thereof) that are unasserted and contingent in nature or unliquidated at such
time.
“U.S. Person” means a “United States person” as defined in Section 7701(a)(30)
of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(g)(ii)(B)(3).


19



--------------------------------------------------------------------------------





“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means Borrower and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02.     Reserved.

SECTION 1.03.     Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law), and all judgments, orders and decrees, of all
Governmental Authorities. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein); provided, however, that (i) any reference
herein to the Mortgage Loan Agreement, any definition therein and/or any
representation, warranty, covenant, condition or other provision thereof shall
mean the Mortgage Loan Agreement in effect as of the date hereof and the
definitions, representations, warranties, covenants, conditions or other
provisions contained therein, and shall not take into account any amendment,
restatement, supplement or modification thereof, unless Administrative Agent has
provided its prior written consent with respect thereto (and all such references
shall remain unaltered and in full force and effect, notwithstanding the
repayment of the Mortgage Loan in full or any termination of the Mortgage Loan
Agreement or other Mortgage Loan Documents) and (ii) with respect to any
cross-reference herein to a definition in the Mortgage Loan Agreement, if the
definition set forth therein contains any requirement that a matter be approved
or consented to by Mortgage Lender then for purposes hereof the consent of
Lender shall also be required, (b) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), (c) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. Any provision contained in this Agreement or in any of the
other Loan Documents to the effect that Borrower shall cause, permit or allow
Mortgage Borrower to act or to refrain from acting in any manner, or to the
effect that Borrower shall itself act or refrain from acting in any manner with
respect to any Property, or Borrower represents or warrants on behalf or, or
covenants on behalf of, Mortgage Borrower, or with respect to the Properties,
shall be construed as meaning that Borrower shall do so in


20



--------------------------------------------------------------------------------





Borrower’s capacity as the owner of the equity interests in Mortgage Borrower in
accordance with Legal Requirements and applicable organizational documents and
not directly with respect to the Mortgage Borrower or the Property in any other
matter that would violate any covenant contained in this Agreement, the
Borrower’s or Mortgage Borrower’s organizational documents, or the Mortgage Loan
Documents.

SECTION 1.04.     Accounting Terms; GAAP; Pro Forma Calculations.
(a)    Except as otherwise expressly provided herein, all terms of an accounting
or financial nature shall be construed in accordance with GAAP, as in effect
from time to time; provided, that if Borrower notifies the Administrative Agent
that Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the Effective Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities at “fair value”, as defined therein and (ii) without giving effect
to any treatment of Indebtedness in respect of convertible debt instruments
under Accounting Standards Codification 470-20 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any such Indebtedness in a reduced or bifurcated manner as
described therein, and such Indebtedness shall at all times be valued at the
full stated principal amount thereof.
(b)    Except as otherwise expressly provided herein, all pro forma computations
required to be made hereunder giving effect to any acquisition or disposition,
or issuance, incurrence or assumption of Indebtedness, or other transaction
shall in each case be calculated giving pro forma effect thereto (and, in the
case of any pro forma computation made hereunder to determine whether such
acquisition or disposition, or issuance, incurrence or assumption of
Indebtedness, or other transaction is permitted to be consummated hereunder, to
any other such transaction consummated since the first day of the period covered
by any component of such pro forma computation and on or prior to the date of
such computation) as if such transaction had occurred on the first day of the
period of four consecutive fiscal quarters ending with the most recent fiscal
quarter for which Financials have been delivered. If any Indebtedness bears a
floating rate of interest and is being given pro forma effect, the interest on
such Indebtedness shall be calculated as if the rate in effect on the date of
determination had been the applicable rate for the entire period (taking into
account any Swap Agreement applicable to such Indebtedness).

SECTION 1.05.     Rounding. Any financial ratios shall be calculated by dividing
the appropriate component by the other component, carrying the result to one
place more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

SECTION 1.06.     Times of Day. Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).




21



--------------------------------------------------------------------------------






ARTICLE II    
The Loan

SECTION 2.01.     Commitments. Subject to the terms and conditions set forth
herein, each Lender severally and not jointly agrees to make a single Loan to
Borrower in Dollars on the Effective Date in an amount equal to such Lender’s
Commitment by making immediately available funds available by wire transfer to
the account of Borrower or to such other account designated to the
Administrative Agent in writing by Borrower. Amounts repaid or prepaid in
respect of the Loans may not be re-borrowed.

SECTION 2.02.     Loans. The Loans shall be made by the Lenders on the Effective
Date in an amount equal to the amount of their respective Commitments. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided, that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required hereunder. Subject to
Section 2.13 and Section 2.14, each Loan shall be comprised entirely of
Eurodollar Loans.

SECTION 2.03.     Request for Loans. There shall be a single request for Loans
hereunder, which shall be deemed to have been made as of the Effective Date upon
execution and delivery of this Agreement. Borrower is not entitled to any
advances with respect to the Loan, except for the advance made on the Effective
Date

SECTION 2.04.     Reserved.

SECTION 2.05.     Reserved.

SECTION 2.06.     Reserved.

SECTION 2.07.     Reserved.

SECTION 2.08.     Termination of Commitments. The Commitments shall terminate
immediately upon funding the Loans on the Effective Date.

SECTION 2.09.     Repayment of Loans; Evidence of Debt.
(a)    Borrower hereby promises to pay to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Loan on the
Maturity Date. To the extent not previously repaid, all unpaid Loans shall be
paid in full in Dollars by Borrower on the Maturity Date.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of Borrower to such Lender
resulting from the Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of the Loans made hereunder and the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder for the account
of the Lenders and each Lender’s share thereof.


22



--------------------------------------------------------------------------------





(d)    The entries made in the accounts maintained pursuant to Section 2.09(b)
or Section 2.09(c) shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of Borrower to repay the Loans in accordance
with the terms of this Agreement.
(e)    Each Lender (including any Person that is a Lender hereunder by virtue of
assignment) shall be entitled to a promissory note in the form of the Note
evidencing the Loan made by such Lender hereunder.
(f)    Any Lender may, at any time and from time to time, require Borrower to
execute and deliver new component notes (which may be senior and junior notes)
(each, a “Component Note”) to replace any existing Note(s) of such Lender (each,
an “Existing Note”), or modify any Existing Notes to reflect multiple components
of the Loan made by such Lender, which Component Notes may be paid in such order
of priority as may be designated by such Lender; provided, that (i) the
aggregate principal amount of such Component Notes shall, on the date of
issuance, equal the outstanding principal balance of the Loans owing to such
Lender immediately prior to the issuance of such Component Notes, (ii) the
weighted average interest rate of all such Component Notes shall, on the date
created and until the Maturity Date, equal the interest rate which was
applicable to the Existing Notes immediately prior to the issuance of such
Component Notes, (iii) the scheduled debt service payments on all such Component
Notes shall, on the date of issuance and until the Maturity Date, equal the
scheduled debt service payments under the Existing Notes immediately prior to
the issuance of such Component Notes and (iv) no such Component Note shall
increase any Borrower’s obligations, diminish its rights, or otherwise adversely
affect any Borrower (in each case, by more than a de minimis amount). Borrower
shall cooperate with all reasonable requests of any Lender in order to establish
the Component Notes and shall execute and deliver, and cause to be executed and
delivered, such documents as shall reasonably be requested by any Lender, all in
form and substance reasonably satisfactory to the Lender.

SECTION 2.10.     Repayment of Loans.
(a)    Repayments Generally. Borrower shall have the right to repay the Loans,
subject to prior notice in accordance with the provisions of this Section 2.10,
at any time, in whole or from time to time, in part. Borrower shall notify the
Administrative Agent in writing of any repayment under this Section 2.10(a) not
later than 11:00 a.m. three Business Days before the date of repayment (or such
other time as the Administrative Agent may agree in its sole discretion). Such
notice shall specify the repayment date and a calculation of the aggregate
amount of the Loans subject to such repayment and all accrued and unpaid
interest through such repayment date; provided, that such repayment may be
revoked or postponed by written notice to the Administrative Agent prior to the
specified repayment date, subject to the reimbursement of any actual
out-of-pocket costs incurred by the Administrative Agent or any Lender as a
result of such revocation or postponement, including, without limitation, any
amounts payable under Section 2.16. Promptly following receipt of any such
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each repayment of the Loans shall be applied in accordance with
Section 2.10(f). Repayments under this Section 2.10(a) (but not for any other
repayment under this Section 2.10) shall be accompanied by (x) accrued interest
to the extent required by Section 2.12 and (y) break funding payments pursuant
to Section 2.16.
(b)    Casualty Events. If the Mortgage Loan has been repaid in full, in the
event and on each occasion that any Net Cash Proceeds (other than rental loss
and/or business interruption proceeds) are received by or on behalf of Borrower
or Mortgage Borrower in respect of any Casualty Event, Borrower


23



--------------------------------------------------------------------------------





shall, within three Business Days after Borrower’s or Mortgage Borrower’s
receipt of such Net Cash Proceeds repay the Obligations in an aggregate amount
equal to 100% of such Net Cash Proceeds; provided, that (y) if Borrower delivers
to the Administrative Agent a certificate of a Responsible Officer to the effect
that Mortgage Borrower desires to apply the Net Cash Proceeds from such event to
replace or rebuild such Property and (z) the Administrative Agent consents to
such reinvestment (such consent not to be unreasonably withheld if (A) no
Default or Event of Default exists and (B) the amount of Net Cash Proceeds
subject to such requested reinvestment is less than $500,000), then no repayment
shall be required pursuant to this Section 2.10 in respect of the Net Cash
Proceeds specified in such certificate; provided, further, that any such
reinvestment shall be on terms and subject to conditions (including timing)
specified by the Administrative Agent in such consent. To the extent that any
such Net Cash Proceeds therefrom have not been so applied by the end of the
period to which the Administrative Agent may consent, a repayment shall be made
at such time in an amount equal to such Net Cash Proceeds that have not been so
applied. Any repayment under this Section 2.10(b) shall cause a dollar for
dollar reduction in the Release Price for the affected Property
(c)    Sales. If the Mortgage Loan has been repaid in full, in the event and on
each occasion that any Net Cash Proceeds are received by or on behalf of
Mortgage Borrower in respect of any Sale (or foreclosure sale), Borrower shall,
within three Business Days after Mortgage Borrower’s receipt of such Net Cash
Proceeds, repay the Obligations in an aggregate amount equal to 100% of such Net
Cash Proceeds or, if greater, the applicable Release Price for each such
Property subject of or to such Sale.
(d)    Indebtedness. If the Mortgage Loan has been repaid in full, in the event
and on each occasion that any Net Cash Proceeds are received by or on behalf of
Borrower or Mortgage Borrower in respect of the incurrence of Indebtedness other
than Indebtedness permitted under Section 6.01, Borrower shall, immediately upon
receipt of such Net Cash Proceeds, repay the Obligations in an aggregate amount
equal to 100% of such Net Cash Proceeds.
(e)    Purchase Option. If the Mortgage Loan has been repaid in full, in the
event and on each occasion of any Purchase Option Exercise Event, Borrowers
shall, within three Business Days after its or Mortgage Borrower’s receipt of
such proceeds from such Purchase Option Exercise Event, repay the Obligations in
an aggregate amount equal to the Option Property Release Amount. Borrower shall
provide the Administrative Agent with thirty (30) days (or such shorter period
of time as the Administrative Agent may agree) prior written notice of the
proposed date of the transfer of the Option Release Property pursuant to the
Purchase Option Exercise Event.
(f)    In the event that proceeds are realized by Borrower, Mortgage or any of
their respective Affiliates under Mortgage Borrower’s policy of title insurance
with respect to a claim made thereunder, then Borrower shall cause to be paid to
Lender, as a mandatory repayment of the Loan, the amount of such proceeds, less
any amount required to cure the applicable title defect and Borrower’s or
Property Owner’s reasonable out-of-pocket expenses incurred in connection with
effectuating such claim and curing such title defect.
(g)    All amounts subject to repayment pursuant to Section 2.10 shall be
applied to repay the Loans on a pro rata basis among the Lenders in accordance
with the outstanding principal amount of Loans held by such Lenders.


24



--------------------------------------------------------------------------------






SECTION 2.11.     Fees.
(a)    On the Effective Date, Borrower agrees to pay to the Administrative Agent
out of the proceeds of the Loan an origination fee in an amount equal to 1.80%
of the gross amount funded by the Lenders on the Effective Date.
(b)    Reserved.
(c)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution to the applicable
Lenders. Fees paid shall not be refundable under any circumstances.

SECTION 2.12.     Interest.
(a)    The Loans shall bear interest at an interest rate equal to the Eurodollar
Rate plus the Applicable Margin.
(b)    Notwithstanding the foregoing, during the occurrence and continuance of
an Event of Default, all Loans and other amounts outstanding hereunder and under
the other Loan Documents shall bear interest at 2.00% plus the rate otherwise
applicable to the Loans as provided in Section 2.12(a).
(c)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to Section 2.12(b) shall be payable on demand and (ii) in the event of any
repayment of any Loan, accrued interest on the principal amount repaid shall be
payable on the date of such repayment.
(d)    All interest hereunder shall be computed on the basis of a year of
360 days for the actual number of days elapsed (including the first day but
excluding the last day) or, for any Base Rate Loan, on the basis of a year of
365 or 366 days, as applicable, for the actual number of days elapsed. The
Eurodollar Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.13.     Illegality. If any Lender, acting reasonably, determines that
any applicable law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for any Lender or its applicable lending office to
make, maintain or fund Eurodollar Loans, or to determine or charge interest
rates based upon the Eurodollar Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars in the London interbank market, then, on notice
thereof by such Lender to Borrower through the Administrative Agent, any
obligation of such Lender to maintain Eurodollar Loans shall be suspended until
such Lender notifies the Administrative Agent and Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), convert all Eurodollar Loans of such Lender to Base Rate
Loans, either on the next Interest Payment Date, if such Lender may lawfully
continue to maintain such Eurodollar Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurodollar Loans. Upon any
such conversion, Borrower shall also pay accrued interest on the amount so
converted.

SECTION 2.14.     Alternate Rate of Interest. If at any point:
(a)    the Administrative Agent determines in good faith (which determination
shall be conclusive absent manifest error) that adequate and reasonable means do
not exist for ascertaining the


25



--------------------------------------------------------------------------------





Eurodollar Rate including because the Eurodollar Rate is not available or
published on a current basis and such circumstances are unlikely to be
temporary; or
(b)    the administrator of the Eurodollar Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the Eurodollar Rate shall no longer be
made available, or used for determining the interest rate of loans (such
specific date, the “Scheduled Unavailability Date”);
(c)    syndicated loans currently being executed, or that include language
similar to that contained in this Section 2.14, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR; or
(d)    the Administrative Agent is advised by the Required Lenders that the
Eurodollar Rate will not adequately and fairly reflect the cost to such Lenders
(or Lender) of maintaining their Loans (or its Loan);
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, at the
election of the Administrative Agent, either (x) the Administrative Agent shall
give notice thereof to Borrower and the Lenders by electronic mail as promptly
as practicable thereafter and, until the Administrative Agent notifies Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, all Eurodollar Loans shall be automatically converted to Base Rate Loans
on the next Interest Payment Date and, upon any such conversion, Borrower shall
also pay accrued interest on the amount so converted, or (y) the Administrative
Agent and Borrower may amend this Agreement to replace the Eurodollar Rate with
an alternate benchmark rate (including any mathematical or other adjustments to
the benchmark (if any) incorporated therein) (any such proposed rate, a
“Eurodollar Successor Rate”), together with any proposed Eurodollar Successor
Rate Conforming Changes (as defined below) and any such amendment shall become
effective at 5:00 p.m. (New York time) on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and Borrower unless, prior to such time, Lenders comprising the Required Lenders
have delivered to the Administrative Agent written notice that such Required
Lenders do not accept such amendment.
If no Eurodollar Successor Rate has been determined and the circumstances under
clause (y) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify Borrower and each
Lender. Upon receipt of such notice, (i) all Eurodollar Loans shall be
automatically converted to Base Rate Loans on the next Interest Payment Date and
(ii) the Eurodollar Rate component shall cease to be utilized in determining the
Base Rate. As used herein, “Eurodollar Successor Rate Conforming Changes” means,
with respect to any Eurodollar Successor Rate, any conforming changes to the
definition of Base Rate, Interest Period, timing and frequency of determining
rates and making payments of interest and other administrative matters as may be
appropriate, in the discretion of the Administrative Agent, to reflect the
adoption of such Eurodollar Successor Rate and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent determines that adoption of any
portion of such market practice is not administratively feasible or that no
market practice for the administration of such Eurodollar Successor Rate exists,
in such other manner of administration as the Administrative Agent determines in
consultation with Borrower).


26



--------------------------------------------------------------------------------






SECTION 2.15.     Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit ,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Eurodollar Rate);
(ii)    impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender or participation therein; or
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Loan or to reduce
the amount of any sum received or receivable by such Lender or such other
Recipient hereunder, whether of principal, interest or otherwise, then Borrower
will pay, upon written request of such Lender or such other Recipient, to such
Lender or such other Recipient, as the case may be, such additional amount or
amounts as will compensate such Lender or such other Recipient, as the case may
be, for such additional costs incurred or reduction suffered.
(b)    If any Lender, acting reasonably, determines in good faith that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement or
the Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy and liquidity), then from time
to time Borrower will pay, upon written request of such Lender, to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction.
(c)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as the case may be, as
specified in Section 2.15(a) or Section 2.15(b) shall be delivered to Borrower
and shall be conclusive absent manifest error. Borrower shall pay such Lender
the amount shown as due on any such certificate within ten (10) days after
receipt thereof.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 2.15 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that Borrower shall not be required
to compensate a Lender pursuant to this Section 2.15 for any increased costs or
reductions incurred more than nine months prior to the date that such Lender
notifies Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor;
provided further, that if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the nine month period referred to above shall
be extended to include the period of retroactive effect thereof.

SECTION 2.16.     Break Funding Payments. In the event of (a) the payment of any
principal of any Loan other than on an Interest Payment Date (including as a
result of an Event of Default


27



--------------------------------------------------------------------------------





but excluding as a result of any repayment pursuant to Section 2.10 except
Section 2.10(a)), (b) the failure to repay any Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.10 and is revoked in accordance therewith) or (c) the
assignment of any Loan other than on an Interest Payment Date as a result of a
request by Borrower pursuant to Section 2.19, then, in any such event, Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. Without duplication of any amounts otherwise payable hereunder, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Eurodollar Rate that would have been applicable to
such Loan, for the period from the date of such event to the next Interest
Payment Date, over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in Dollars
of a comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 2.16 shall be delivered to
Borrower and shall be conclusive absent manifest error. Borrower shall pay such
Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

SECTION 2.17.      Taxes.
(a)    Defined Terms. For purposes of this Section 2.17, the term “applicable
law” includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(c)    Payment of Other Taxes by Borrower. Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.
(d)    Indemnification by Borrower. Borrower shall indemnify each Recipient,
within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.17) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to Borrower by a Lender (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.


28



--------------------------------------------------------------------------------





(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 2.17(e).
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by Borrower to a Governmental Authority pursuant to this Section 2.17, Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(g)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Borrower and the Administrative Agent, at the time or times
reasonably requested by Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by Borrower
or the Administrative Agent as will enable Borrower or the Administrative Agent
to determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.17(g)(ii)(A), Section 2.17(g)(ii)(B) and Section 2.17(g)(ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing:
(A)    any Lender that is a U.S. Person shall deliver to Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or the Administrative Agent), executed copies of
IRS Form W‑9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;


29



--------------------------------------------------------------------------------





(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower or the Administrative Agent),
whichever of the following is applicable;
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W‑8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(2)    executed copies of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of Borrower within
the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W‑8BEN or W-8BEN-E;
or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W‑8IMY, accompanied by IRS Form W‑8ECI, IRS Form W‑8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate, IRS Form W‑9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate on behalf of
each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower or the Administrative Agent),
executed copies of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit Borrower or the Administrative Agent to determine
the withholding or deduction required to be made; and


30



--------------------------------------------------------------------------------





(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and the Administrative Agent at the time or times
prescribed by applicable law and at such time or times reasonably requested by
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Borrower or the Administrative
Agent as may be necessary for Borrower and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this Section
2.17(g)(ii)(D), “FATCA” shall include any amendments made to FATCA after the
Effective Date.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification, provide such successor form, or promptly notify Borrower
and the Administrative Agent in writing of its legal inability to do so.
(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this Section 2.17(h)
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.17(h), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this
Section 2.17(h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This
Section 2.17(h) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
(i)    Survival. Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender and the repayment, satisfaction or
discharge of all obligations under any Loan Document.


31



--------------------------------------------------------------------------------






SECTION 2.18.     Payments Generally; Allocations of Proceeds; Pro Rata
Treatment; Sharing of Set-offs.
(a)    Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees, or of amounts payable under Section 2.15,
Section 2.16 or Section 2.17, or otherwise) prior to 2:00 p.m., on the date when
due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices as the Administrative
Agent may specify in writing to Borrower, except that payments pursuant to
Section 2.15, Section 2.16, Section 2.17 and Section 9.03 shall be made directly
to the Persons entitled thereto. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. Aggregate payments of
principal and interest shall be apportioned among all outstanding Loans to which
such payments relate, in each case proportionately to each Lender’s respective
pro rata shares. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.
(b)    Any proceeds of Collateral received by the Administrative Agent or any
other amounts recovered by the Administrative Agent or any other Secured Party
(i) not constituting (A) a specific payment of principal, interest, fees or
other sum payable under the Loan Documents (which shall be applied as specified
by Borrower) or (B) a mandatory repayment (which shall be applied in accordance
with Section 2.10) or (ii) after an Event of Default has occurred and is
continuing and the Administrative Agent so elects or the Required Lenders so
direct, toward the payment of any principal and/or interest under the Loan
and/or any other amounts due under the Loan Documents in such order, proportion
and priority as the Administrative Agent in its sole and absolute discretion
shall determine. During the existence of an Event of Default, solely to the
extent that an error has occurred in the application thereof or to the extent
permitted under Section 9.16, the Administrative Agent and the Lenders shall
have the continuing and exclusive right to apply and reverse and reapply any and
all such proceeds and payments to any portion of the Obligations.
(c)    [Reserved]
(d)    If, except as expressly provided herein, any Lender shall, by exercising
any right of set-off or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and accrued interest thereon than the proportion received by any other similarly
situated Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Loans of other Lenders
to the extent necessary so that the benefit of all such payments shall be shared
by all such Lenders ratably in accordance with the aggregate amount of principal
of and accrued interest on their respective Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 2.18(d) shall not be construed to apply to any
payment made by Borrower pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant. Borrower consents to the foregoing and agree, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation


32



--------------------------------------------------------------------------------





pursuant to the foregoing arrangements may exercise against Borrower’s rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of Borrower in the amount of such participation.
(e)    Unless the Administrative Agent shall have received notice from Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the relevant Lenders hereunder that Borrower will not make such
payment, the Administrative Agent may assume that Borrower has made such payment
on such date in accordance herewith and may, in reliance upon such assumption,
distribute to the relevant Lenders the amount due. In such event, if Borrower
has not in fact made such payment, then each of the relevant Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

SECTION 2.19.     Mitigation Obligations; Replacement of Lenders.
(a)    If any Lender requests compensation under Section 2.15, or Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or Section 2.17, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender.
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
(b)    If (i) any Lender requests compensation under Section 2.15 or
(ii) Borrower is required to pay any Indemnified Taxes or additional amounts to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.17, then Borrower may, at their sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights (other than
its existing rights to payments pursuant to Section 2.15 or Section 2.17) and
obligations under the Loan Documents to an Eligible Assignee that shall assume
such obligations (which Eligible Assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) Borrower shall have received the
prior written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
Eligible Assignee (to the extent of such outstanding principal and accrued
interest and fees) or Borrower (in the case of all other amounts) and (iii) in
the case of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling Borrower to require such assignment and delegation cease to apply.


33



--------------------------------------------------------------------------------






SECTION 2.20.     Reserved.



ARTICLE III    
Representations and Warranties
Each and every representation and warranty made by Mortgage Borrower in the
Mortgage Loan Agreement (the “Mortgage Loan Representations”) is hereby made by
Borrower to the Administrative Agent and the Lenders and each such
representation and warranty is incorporated into this Agreement and shall remain
incorporated herein without regard to any waiver, amendment, modification or
termination of the Mortgage Loan Agreement or any other Mortgage Loan Document
by Mortgage Lender or to whether the Mortgage Loan has been repaid or prepaid in
full. Borrower hereby warrants and represents that each Mortgage Loan
Representation is true, complete and correct as of the Effective Date,. In
addition, Borrower represents and warrants as of the Effective Date to the
Administrative Agent and the Lenders that:

SECTION 3.01.     Organization; Powers; Single Purpose Entity; Subsidiaries.
Borrower (a) is duly organized, validly existing and in good standing as a
limited liability company under the laws of the State of Delaware and (b) has
all requisite limited liability company power and authority to (i) carry on its
business as now conducted and (ii) execute, deliver and perform its obligations
under the Loan Documents to which it is a party and to consummate the
transactions contemplated hereby and thereby. There are no outstanding
commitments or other obligations of Borrower to issue, and no options, warrants
or other rights of any Person to acquire, any Equity Interests of Borrower.
Borrower is in compliance with all Single Purpose Entity Requirements. Borrower
does not have any Subsidiaries that are not Mortgage Borrowers. The
organizational chart on Schedule 3.01, relating to Borrower and certain
Affiliate and other Persons, is true, correct and complete on and as of the
Effective Date.

SECTION 3.02.     Authorization; Enforceability.
(a)    The Transactions are within Borrower’s powers and have been duly
authorized by all necessary limited liability company actions.
(b)    The Loan Documents to which Borrower is a party have been duly executed
and delivered by such Borrower and constitute legal, valid and binding
obligations of such Borrower, enforceable in accordance with their respective
terms, subject to applicable Debtor Relief Laws and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.03.     Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except (i) such as have been
obtained or made and are in full force and effect, (ii) for filings necessary to
perfect Liens created pursuant to the Loan Documents and (iii) where the failure
to obtain and maintain could not reasonably be expected to have a Material
Adverse Effect, (b) will not violate any applicable law or regulation applicable
to Borrower except where the failure could not reasonably be expected to have a
Material Adverse Effect, (c) will not violate or conflict with the charter or
other organizational documents of Borrower or any order of any Governmental
Authority, (d) will not violate or result in a default under any material
indenture, agreement or other instrument binding upon Borrower or its assets, or
give rise to a right thereunder to require any payment to be made by Borrower,
(e) will not violate or result in a breach or default under any registration,
license, permit, approval or certificate necessary to conduct any


34



--------------------------------------------------------------------------------





business issued by any Governmental Authority and (f) will not result in the
creation or imposition of any Lien on any asset of Borrower, other than Liens
created under the Loan Documents.

SECTION 3.04.     Financial Condition; No Material Adverse Change.
(a)    All financial data, statements and other information that have been
delivered to the Administrative Agent or any Lender in respect of Borrower,
Mortgage Borrower and the Properties (i) are true and correct in all material
respects and (ii) fairly represent in all material respects the financial
position of Borrower, Mortgage Borrower or the Properties, as applicable, as of
the date thereof. Borrower does not have any contingent liabilities, liabilities
for taxes, unusual forward or long-term commitments or unrealized or anticipated
losses from any unfavorable commitments that are reasonably likely to have a
Material Adverse Effect.
(b)    Since December 31, 2017, no circumstance or event, or series of
circumstances or events, has occurred resulting in a Material Adverse Effect.

SECTION 3.05.     Properties; Title. Borrower has good and indefeasible title to
the Collateral, except for Permitted Encumbrances and Liens created pursuant to
any Loan Document.

SECTION 3.06.     Litigation, Environmental and Labor Matters.
(a)    Except as set forth on Schedule 3.06, there are no actions, suits,
proceedings or investigations by or before any arbitrator or Governmental
Authority pending against or threatened in writing against or affecting
Borrower, Mortgage Borrower any Property or any other properties or assets of
Borrower or Mortgage Borrower (i) as to which there is a reasonable possibility
of an adverse determination and that, if adversely determined, could reasonably
be expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) that involve this Agreement, any other Loan Document or the
Transactions.
(b)    Except as set forth on Schedule 3.06 or with respect to any other matters
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, Mortgage Borrower (i) has not failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
not become subject to any Environmental Liability, (iii) has not received notice
of any claim with respect to any Environmental Liability and (iv) does not know
of any basis for any Environmental Liability.
(c)    Except as set forth on Schedule 3.06 or with respect to any other matters
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, (i) no Loan Party is undertaking, and has
not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any Release or Threatened Release, discharge or disposal of
Hazardous Materials at any Property or any other site, location or operation,
either voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law and (ii) all Hazardous Materials
generated, used, treated, handled or stored at, or transported to or from, any
Property have been disposed of in a manner not reasonably expected to result in
material liability to any Loan Party.
(d)    To the knowledge of Borrower, there are no underground storage tanks at
any Property except as set forth on Schedule 3.06.


35



--------------------------------------------------------------------------------





(e)    Borrower has no employees.

SECTION 3.07.     Compliance with Laws and Agreements. Borrower is in compliance
with all laws, regulations and orders of any Governmental Authority applicable
to or binding upon it or its assets, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 3.08.     Investment Company Status. No Borrower is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.

SECTION 3.09.     Taxes. Borrower has timely filed or caused to be filed all
federal, state and other material Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes evidenced as due on such
returns and all other material Taxes required to have been paid by them, except
Taxes that are being contested in good faith by appropriate proceedings and for
which Borrower has set aside on their books adequate reserves. No tax Liens have
been filed and no claims are being asserted with respect to any such Taxes.

SECTION 3.10.     ERISA.
(a)    Except as could not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect, each Plan is in compliance with
the applicable provisions of ERISA, the Code and other applicable law.
(b)    There are no pending or, to the knowledge of any Loan Party, threatened
or contemplated claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. There
has been no prohibited transaction or violation of the fiduciary responsibility
rules with respect to any Plan that, either individually or in the aggregate,
has had or could reasonably be expected to have a Material Adverse Effect.
(c)    No ERISA Event has occurred that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect as of
the Effective Date. No Loan Party or any ERISA Affiliate is aware of any fact,
event or circumstance that, either individually or in the aggregate, could
reasonably be expected to continue or result in an ERISA Event with respect to
any Plan which ERISA Event could reasonably be expected to have a Material
Adverse Effect.

SECTION 3.11.     Disclosure. Borrower and its Affiliates have disclosed to the
Administrative Agent and the Lenders all agreements, instruments and corporate
or other restrictions to which any of them are subject, and all other matters
known to any of them, that, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect. None of the reports,
financial statements, certificates or other information furnished by or on
behalf of Borrower or any Affiliate to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement, any other Loan Document or
delivered hereunder or thereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading in any material
respect; provided, that with respect to projected financial information,
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time delivered and, if such
projected financial information was delivered prior to the Effective Date, as of
the Effective Date, it being understood that such projections are not to be
viewed as facts and that actual results may differ from projected results and
that such differences may be material.


36



--------------------------------------------------------------------------------






SECTION 3.12.     Federal Reserve Regulations. No part of the proceeds of any
Loan have been used or will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. Borrower is not engaged and will not engage,
principally or as one of their important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U), or
extending credit for the purpose of purchasing or carrying margin stock Borrower
does not own any margin stock.

SECTION 3.13.     Liens. There are no Liens on the Collateral except for
Permitted Liens. None of the Permitted Liens, individually or in the aggregate,
materially interfere with the benefits of the security intended to be provided
by the Collateral Documents and the other Loan Documents or materially and
adversely affect the value of the Collateral.

SECTION 3.14.     Reserved.

SECTION 3.15.     Reserved.

SECTION 3.16.     Solvency. Borrower is Solvent as of the Effective Date
immediately after the consummation of the Transactions to occur on the Effective
Date.

SECTION 3.17.     Reserved.

SECTION 3.18.     Security Interest in Collateral. The provisions of the
Collateral Documents create legal, valid and enforceable Liens on all the
Collateral in favor of the Administrative Agent, for the benefit of the Secured
Parties, as security for the Obligations, and upon the filing, recording,
registering or taking such other actions as may be necessary with the
appropriate Governmental Authorities (including payment of applicable filing and
recording taxes), such Liens shall be perfected Liens in and to all of the
Collateral having priority over all other Liens on the Collateral and subject to
no Liens, in each case, other than Permitted Liens.

SECTION 3.19.     Reserved.

SECTION 3.20.     OFAC. Borrower, its Subsidiaries, the other Loan Parties and
their respective directors, officers, and employees are in compliance with all
applicable Sanctions and all applicable Anti-Money Laundering Laws and
counter-terrorism financing provisions of the Bank Secrecy Act and all
regulations issued pursuant to it. None of Borrower, any other Loan Party, any
of their respective Subsidiaries, or any director, officer, employee, agent, or
Affiliate of Borrower, any other Loan Party or any of their Subsidiaries is a
Sanctioned Person.

SECTION 3.21.     Patriot Act. Borrower and each Person directly or indirectly
Controlling Borrower are in compliance with (a) the Trading with the Enemy Act,
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, (b) the Patriot Act and
(c) other federal or state laws relating to “know your customer” and Anti-Money
Laundering Laws.

SECTION 3.22.     Foreign Corrupt Practices Act; Anti-Corruption Laws. Borrower,
its Subsidiaries, the other Loan Parties and their respective directors,
officers and employees and, to the knowledge of Borrower, the agents of Borrower
and their Subsidiaries, are in compliance with all applicable Sanctions and with
the Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder (the “FCPA”) the UK Bribery Act 2010 and any other
applicable anti-corruption laws in all material respects. Borrower, its
Subsidiaries, the other Loan Parties have instituted and maintain policies


37



--------------------------------------------------------------------------------





and procedures designed to ensure continued compliance with applicable
Sanctions, the FCPA the UK Bribery Act 2010 and any other applicable
anti-corruption laws.

SECTION 3.23.     Tax Shelter Regulations. Borrower does not intend to treat the
Loans or the related transactions as being a “reportable transaction” (within
the meaning of Treasury Regulation Section 1.6011-4). In the event Borrower
determines to take any action inconsistent with such intention, Borrower will
promptly notify the Administrative Agent thereof. If Borrower so notifies the
Administrative Agent, Borrower acknowledges that one or more of the Lenders may
treat its Loans as part of a transaction that is subject to Treasury Regulation
Section 301.6112-1, and such Lender or Lenders, as applicable, will maintain the
lists and other records required by such Treasury Regulation.

SECTION 3.24.     PPPFA. The execution and delivery of the Loan Documents and
the consummation of the transactions under this Agreement and the other Loan
Documents do not violate, constitute a default under, or constitute a
Forbearance Termination Event or Springing Lien Event under (and, in each case,
as defined in) the PPPFA. The PPPFA is in full force and effect and the
Borrowers have delivered to the Administrative Agent prior to the Effective Date
true, correct and complete copies of the PPPFA and all amendments,
modifications, supplements and waivers thereto, including the PPPFA Waiver.
Pursuant to, and subject to the terms and conditions of, PPPFA Waiver, the PBGC
agreed to waive any and all claims past, present or future with respect to the
Sears Pension Plans under any of Title IV of ERISA, Sections 302 and 303 of
ERISA and Sections 412 and 430 of the Code (including, without limitation, any
PBGC UBL Claims and any liens that might arise under 29 U.S.C. § 1368, Section
303(k) of ERISA or Section 430(k) of the Code).

SECTION 3.25.     Broker’s Fees. Except for fees payable to the Administrative
Agent and the Lenders under the Loan Documents, neither Borrower nor any
Affiliate has any obligation to any Person in respect of any finder’s, broker’s
or investment banker’s fee in connection with the Transactions.

SECTION 3.26.     Federal Income Tax Classification. Borrower is a “disregarded
entity” for federal income tax purposes.

SECTION 3.27.     Reserved.

SECTION 3.28.     Reserved.

SECTION 3.29.     Reserved.

SECTION 3.30.     Reserved.

SECTION 3.31.     Opinion Assumptions.
(a)    All of the factual assumptions relating to Mortgage Borrower made in the
non-consolidation opinion delivered to Mortgage Lender, including, but not
limited to, any exhibits attached thereto, are true and correct in all material
respects. Mortgage Borrower has complied in all material respects with all of
the factual assumptions made with respect to it in such non-consolidation
opinion.
(b)    All of the assumptions made in the True Lease Opinion, including, but not
limited to, any exhibits attached thereto, are true and correct in all material
respects.


38



--------------------------------------------------------------------------------






SECTION 3.32.     Business Purpose. The Loans are solely for the business
purpose of Borrower, and are not for personal, family, household, or
agricultural purposes.

SECTION 3.33.     Reserved.

SECTION 3.34.     Reserved.

SECTION 3.35.     Filing, Recording and Other Taxes. All transfer taxes, deed
stamps, intangible taxes or other amounts in the nature of transfer taxes
required to be paid under the applicable legal requirements in connection with
the transfer of the Properties to Mortgage Borrower has been paid. All mortgage,
mortgage recording, stamp, intangible or other similar taxes required to be paid
under the applicable legal requirements in connection with the execution,
delivery, recordation, filing, registration, perfection or enforcement of any of
the Loan Documents, including, without limitation, the Collateral Documents,
have been paid or are being paid simultaneously herewith. All taxes and
governmental assessments due and owing in respect of the Properties have been
paid, or an escrow of funds in an amount sufficient to cover such payments has
been established under the Loan Documents.

SECTION 3.36.     Reserved.

SECTION 3.37.     Reserved.

SECTION 3.38.     Underwriting Representations. Except as set forth on Schedule
3.38, Borrower (a) has no judgments or liens of any nature against it except for
tax liens not yet due and other Permitted Liens, (b) is not involved in any
dispute with any taxing authority other than ordinary course property tax
appeals, (c) is not now, nor has ever been, a party to any lawsuit, arbitration,
summons, or legal proceeding that is still pending or that resulted in a
judgment against it or its assets or properties that has not been paid in full
or otherwise completely and finally settled and (d) has accomplished each
amendment and restatement of its organizational documents in accordance with,
and was permitted by, the relevant provisions of said documents prior to such
amendment or restatement from time to time.
SECTION 3.39. Sears REMIC.
(a)    At all times since its formation, the aggregate adjusted tax bases of all
assets of the Sears REMIC that are not qualified mortgages or permitted
investments has not exceed the REMIC Asset Safe Harbor.
(b)    Other than with respect to any asset falling within the REMIC Asset Safe
Harbor, each loan held by the Sears REMIC has at all times been a “qualified
mortgage” within the meaning of section 860G(a)(3) of the Code, and no
substitution or release in respect of any loan held by the Sears REMIC resulted
in a loan not being principally secured by real property within the meaning of
Treasury regulations section 1.860G-2(b)(7).
(c)    Other than with respect to any REMIC Asset Safe Harbor, the Sears REMIC
has operated in conformity with its operative documents.
(d)    The Sears REMIC has filed all U.S. federal and state tax returns it has
been required to file, and all taxes due and payable by the Sears REMIC have
been paid.


39



--------------------------------------------------------------------------------






ARTICLE IV    
Reserved.

ARTICLE V    
Affirmative Covenants
Until all Obligations (other than Unliquidated Obligations) have been paid in
full, Borrower covenants and agrees with the Administrative Agent and the
Lenders that:

SECTION 5.01.     Financial Statements and Other Information. Borrower will
furnish to the Administrative Agent (for delivery to the Lenders):
(a)    within ninety-five (95) days after the end of each Fiscal Year of
Borrower, the audited consolidated balance sheet and related statements of
income and cash flows for Holdings and its consolidated Subsidiaries, as of the
end of and for such Fiscal Year, all reported on by Deloitte or another
board-appointed auditor of national standing or other independent public
accountants reasonably acceptable to the Administrative Agent (without a “going
concern” or like qualification or exception (except relating to the pending
maturity of any Indebtedness (other than the Obligations)) and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial position and results of operations of Holdings and its
consolidated Subsidiaries in accordance with GAAP consistently applied;
(b)    within fifty (50) days after the end of each fiscal quarter of each
Fiscal Year of Borrower, the consolidated balance sheet and related statements
of income and cash flows for Holdings and its consolidated Subsidiaries as of
the end of and for such fiscal quarter and the then elapsed portion of the
Fiscal Year, all certified by a Responsible Officer of Borrower as presenting
fairly in all material respects the financial position and results of operations
of Holdings and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;
(c)    concurrently with any delivery of financial statements under Section
5.01(a) or Section 5.01(b), a Compliance Certificate certifying as to whether,
to the knowledge of Borrower, a Default or Event of Default has occurred and, if
a Default or Event of Default has occurred, specifying the details thereof and
any action taken or proposed to be taken with respect thereto; and
(d)    promptly following any request therefor, such other information regarding
the operations, business, affairs or financial position or condition of
Borrower, or compliance with the terms of this Agreement or the other Loan
Documents, as the Administrative Agent or any Lender may reasonably request
except to the extent disclosure (x) cannot be made in order to preserve attorney
client privilege or (y) is prohibited by confidentiality obligations owing to
third parties.
(e)    Borrower shall (i) cause Mortgage Borrower to comply with Section 5.01 of
the Mortgage Loan Agreement, (ii) deliver to Lender, or cause to be delivered to
Lender, all documents, reports, notices and other materials (if any) required to
be delivered by Mortgage Borrower to Mortgage Lender pursuant to such section of
the Mortgage Loan Agreement and (iii) to the extent Mortgage Lender (or the
administrative agent under the Mortgage Loan) has any consent or approval right
pursuant to such section, Borrower shall be required to obtain the approval or
consent of


40



--------------------------------------------------------------------------------





Administrative Agent with respect thereto, provided that Administrative Agent
shall be bound by the same standard of consent or approval as Mortgage Lender or
administrative agent under the Mortgage Loan are bound with respect to such
consent or approval.

SECTION 5.02.     Notices of Material Events. Borrower will furnish to the
Administrative Agent (for delivery to the Lenders):
(a)    prompt, and in any event within ten Business Days, written notice of
Borrower or any Responsible Officer obtaining knowledge, after reasonable due
inquiry, of the occurrence of any Default or Event of Default or any default or
event of default under the Mortgage Loan Agreement;
(b)    prompt, and in any event within ten Business Days, written notice of
Borrower or any Responsible Officer obtaining knowledge, after reasonable due
inquiry, of the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting Borrower or
any Property that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;
(c)    prompt, and in any event within ten Business Days, written notice of
Borrower or any Responsible Officer obtaining knowledge, after reasonable due
inquiry, of any ERISA Event that, alone or together with any other ERISA Events
that have occurred, could reasonably be expected to result in a Material Adverse
Effect;
(d)    prompt, and in any event within ten Business Days, written notice of
receipt by Borrower of any notice or communication from the PBGC which could
reasonably be expected to be adverse to the interests of Borrower, the
Administrative Agent or the Lenders;
(e)    prompt, and in any event within ten Business Days, written notice of
receipt by Borrower of any default or other material notices and any amendments,
waivers and other modifications, received under or pursuant to the Master Lease;
(f)    prompt, and in any event within ten Business Days, written notice of
Borrower or any Responsible Officer obtaining knowledge, after reasonable due
inquiry, of any Casualty Event to any Property, or other insured damage to any
Property or the commencement of any action or proceeding for the Taking with
respect to any Property or interest therein;
(g)    prompt, and in any event within ten Business Days, written notice (i) of
the discovery of any Hazardous Materials in violation of Environmental Laws on,
under or about any Property not previously disclosed to the Administrative
Agent, (ii) of Borrower or any Responsible Officer obtaining knowledge, after
due inquiry, that any Property does not materially comply with any Hazardous
Materials Laws, (iii) of any Hazardous Materials Claims, (iv) of Borrower or any
Responsible Officer obtaining knowledge, after due inquiry, of the existence of
an environmental Lien on any Property, (v) of Borrower or any Responsible
Officer obtaining knowledge, after due inquiry, of any action or proceeding
against or of any noncompliance by any Group Member with any Environmental Law
or Environmental Permit that could reasonably be expected to (A) have a Material
Adverse Effect, (B) result in material Remediation costs, (C) result in an
environmental Lien on any Property or (D) cause any Property to be subject to
any restrictions on ownership, occupancy, use or transferability under any
Environmental Law or (vi) of Borrower or any Responsible Officer obtaining
knowledge, after due inquiry, of the existence of a violation by a Property of
Hazardous Materials Laws (a “HazMat Violation”) or that a Release has occurred;


41



--------------------------------------------------------------------------------





(h)    prompt, and in any event within ten Business Days, written notice of the
receipt of any complaints related to the violation of any Access Laws and of the
commencement of any proceedings or investigations which relate to compliance
with any Access Laws;
(i)    prompt, and in any event within ten Business Days, written notice if
Holdings, any of its Subsidiaries or the Sears REMIC receives any written
correspondence from the IRS requesting any material information regarding the
Sears REMIC, its tax status or its federal income tax treatment and, with such
notice, deliver a copy of such written correspondence from the IRS and, in
connection with any such correspondence, further provide prompt written notice
from time to time of all related correspondence and further communication with
the IRS;
(j)    prompt, and in any event within ten Business Days, written notice of any
notice received from a Ground Lessor under a Ground Lease;
(k)    prompt, and in any event within ten Business Days, written notice of the
occurrence of each Purchase Option Exercise Event; and
(l)    prompt, and in any event within ten Business Days, written notice of any
Borrower or any Responsible Officer obtaining knowledge, after reasonable due
inquiry, of any other development that results in, or that could reasonably be
expected to result in, a Material Adverse Effect.
Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto. Borrower shall (i) cause Mortgage Borrower to comply with
Section 5.02 of the Mortgage Loan Agreement, (ii) deliver to Lender, or cause to
be delivered to Lender, all documents, reports, notices and other materials (if
any) required to be delivered by Mortgage Borrower to Mortgage Lender pursuant
to such section of the Mortgage Loan Agreement and (iii) to the extent Mortgage
Lender (or the administrative agent under the Mortgage Loan) has any consent or
approval right pursuant to such section, Borrower shall be required to obtain
the approval or consent of Administrative Agent with respect thereto, provided
that Administrative Agent shall be bound by the same standard of consent or
approval as Mortgage Lender or administrative agent under the Mortgage Loan are
bound with respect to such consent or approval.

SECTION 5.03.     Existence; Conduct of Business. Borrower will do or cause to
be done all things necessary to (a) preserve, renew and keep in full force and
effect its legal existence and (b) maintain all requisite authority to conduct
its business in each jurisdiction in which its business is conducted, except as
could not reasonably be expected to have a Material Adverse Effect. Borrower
shall (a) solely operate in its current lines of business, which is limited to
the ownership, management and operation of the Mortgage Borrowers and their
related Properties, (b) maintain the scope and nature of its business
objectives, purposes or operations and (c) undertake or participate in
activities solely related to the continuance of its present business, in each
case in compliance with the Single Purpose Entity Requirements. Borrower shall
cause Mortgage Borrower to comply with Section 5.03 of the Mortgage Loan
Agreement.

SECTION 5.04.     Payment of Obligations. Borrower will pay (or cause to be
paid) its obligations, including Tax liabilities, before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) Borrower has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP and (c) Borrower shall furnish such cash or other security as may be
required in the proceeding or, if such proceeding does not require security, as
may be reasonably requested by the Administrative Agent, to ensure the payment
of


42



--------------------------------------------------------------------------------





any such Taxes or other amount, together with all interest and penalties
thereon. Borrower shall (i) cause Mortgage Borrower to comply with Section 5.04
of the Mortgage Loan Agreement, (ii) deliver to Lender, or cause to be delivered
to Lender, all documents, reports, notices and other materials (if any) required
to be delivered by Mortgage Borrower to Mortgage Lender pursuant to such section
of the Mortgage Loan Agreement and (iii) to the extent Mortgage Lender (or the
administrative agent under the Mortgage Loan) has any consent or approval right
pursuant to such section, Borrower shall be required to obtain the approval or
consent of Administrative Agent with respect thereto, provided that
Administrative Agent shall be bound by the same standard of consent or approval
as Mortgage Lender or administrative agent under the Mortgage Loan are bound
with respect to such consent or approval.

SECTION 5.05.     Maintenance of Properties; Defense of Title; Insurance;
Further Assurances.
(a)    General. Borrower shall (i) cause Mortgage Borrower to comply with
Section 5.05 of the Mortgage Loan Agreement, (ii) deliver to Lender, or cause to
be delivered to Lender, all documents, reports, notices and other materials (if
any) required to be delivered by Mortgage Borrower to Mortgage Lender pursuant
to such section of the Mortgage Loan Agreement and (iii) to the extent Mortgage
Lender (or the administrative agent under the Mortgage Loan) has any consent or
approval right pursuant to such section, Borrower shall be required to obtain
the approval or consent of Administrative Agent with respect thereto, provided
that Administrative Agent shall be bound by the same standard of consent or
approval as Mortgage Lender or administrative agent under the Mortgage Loan are
bound with respect to such consent or approval. Borrower shall cause (or shall
cause Mortgage Borrower to cause) Lender at all times to be named as an
additional insured under all insurance policies required pursuant to the
Mortgage Loan Agreement and shall deliver, or cause to be delivered, to Lender
evidence, reasonably satisfactory to Lender, of the insurance described in this
Section and Section 5.05 of the Mortgage Loan Agreement. No termination of the
Mortgage Loan Agreement shall affect the requirements set forth in this Section
5.05. No waiver or amendment of the provisions of Section 5.05 of the Mortgage
Loan Agreement shall be effective without the prior written consent of Lender.
(b)    Title to Property. Borrower will warrant and defend (a) its title to the
Collateral, subject only to Permitted Encumbrances and (b) the validity and
priority of the Liens of the Collateral Documents on the Collateral, subject
only to Permitted Encumbrances, in each case against the claims of all Persons
whomsoever. Borrower will reimburse the Administrative Agent upon demand for any
losses, costs, damages or expenses (including reasonable attorneys’ fees and
court costs) incurred by the Administrative Agent if an interest in the
Collateral or any part thereof is claimed by any other Person except as
expressly permitted hereunder.
(c)    Further Assurances. Without limiting the foregoing, Borrower will execute
and deliver, or cause to be executed and delivered, to the Administrative Agent
such documents, agreements and instruments, and will take or cause to be taken
such further actions, which may be required by law or which the Administrative
Agent may, from time to time, reasonably request to carry out the terms and
conditions of this Section 5.05, all at the expense of Borrower.

SECTION 5.06.     Books and Records; Inspection Rights. Borrower will keep
proper books of record and account (a) in which full, true and correct entries
are made of all dealings and transactions in relation to its business and
activities, (b) in conformity in all material respects with GAAP consistently
applied and (c) in material conformity with all applicable requirements of law
or any Governmental Authority having jurisdiction over Borrower. Borrower will
cause Mortgage Borrower to permit any representatives


43



--------------------------------------------------------------------------------





designated by the Administrative Agent or any Lender (including employees of the
Administrative Agent, any Lender or any consultants, accountant, lawyers, agents
and appraisers retained by the Administrative Agent), upon reasonable prior
notice, to visit and inspect the Properties (provided, that Borrower will take
all such actions as may be reasonably required to cause the Mortgage Borrower to
cause Master Lessee to permit any such visitation or inspection), to examine and
make extracts from its books and records, including environmental assessment
reports and Phase I or Phase II studies, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested at the expense of Borrower
with respect to all reasonable out-of-pocket expenses of the Administrative
Agent; provided, that Borrower shall not be responsible for the costs of more
than one such visit or inspection in any Fiscal Year absent the existence of an
Event of Default; provided, further, that if an Event of Default then exists,
the Administrative Agent and any Lender (or any employees of the Administrative
Agent, any Lender or any consultants, accountant, lawyers, agents and appraisers
retained by the Administrative Agent or any such Lender) may do any of the
foregoing at the expense of Borrower at any time during normal business hours
and without advance notice. Borrower acknowledges that the Administrative Agent,
after exercising its rights of inspection, may prepare and distribute to the
Lenders certain reports pertaining to the properties of Borrower for internal
use by the Administrative Agent and the Lenders. Borrower shall (i) cause
Mortgage Borrower to comply with Section 5.06 of the Mortgage Loan Agreement,
(ii) deliver to Lender, or cause to be delivered to Lender, all documents,
reports, notices and other materials (if any) required to be delivered by
Mortgage Borrower to Mortgage Lender pursuant to such section of the Mortgage
Loan Agreement and (iii) to the extent Mortgage Lender (or the administrative
agent under the Mortgage Loan) has any consent or approval right pursuant to
such section, Borrower shall be required to obtain the approval or consent of
Administrative Agent with respect thereto, provided that Administrative Agent
shall be bound by the same standard of consent or approval as Mortgage Lender or
administrative agent under the Mortgage Loan are bound with respect to such
consent or approval.

SECTION 5.07.     Compliance with Laws and Obligations. Borrower will (a) comply
with all laws, rules, regulations and orders of any Governmental Authority
applicable to it except where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect, (b) ensure that no Person who
owns a Controlling interest in or otherwise Controls Borrower is (i) listed on
list of the Specially Designated Nationals and Blocked Persons maintained by
OFAC and/or any other similar lists maintained by OFAC pursuant to any
authorizing statute, executive order, or regulation or (ii) a Person designated
under Section 1(b), (c), or (d) of Executive Order No. 13224 (September 23,
2001), any related enabling legislation, or any other similar executive orders
and (c) comply with all applicable Bank Secrecy Act laws and regulations and
Anti-Money Laundering Laws. Borrower shall cause Mortgage Borrower to comply
with Section 5.07 of the Mortgage Loan Agreement.

SECTION 5.08.     Use of Proceeds. Borrower will use the proceeds of the Loans
only (a) to consummate, on the Effective Date, the Pension Contribution, (b) to
pay a portion of the costs and expenses of the Transactions, (c) for working
capital and general corporate purposes and (d) for distribution to its
equityholders, to the extent not prohibited hereunder. Borrower will not use any
part of the proceeds of any Loan, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. Borrower will not, directly or indirectly, use
the proceeds of the Loans, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other Person, (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of the FCPA, the UK Bribery Act 2010 or any other applicable
anti-corruption law, (ii) to fund any activities or business of or with any
Sanctioned Person, or in any country or territory, that, at the time of such
funding, is, or whose government is, the subject of Sanctions, except to the
extent permissible for a Person required to comply with Sanctions, or (iii) in
any other manner that would result in a violation of Sanctions by any Person
(including any Person


44



--------------------------------------------------------------------------------





participating in the Loans, whether as the Administrative Agent, a Lender,
advisor, investor, or otherwise). Borrower shall cause Mortgage Borrower to
comply with Section 5.08 of the Mortgage Loan Agreement.

SECTION 5.09.     Alterations. Borrower shall (i) cause Mortgage Borrower to
comply with Section 5.09 of the Mortgage Loan Agreement, (ii) deliver to Lender,
or cause to be delivered to Lender, all documents, reports, notices and other
materials (if any) required to be delivered by Mortgage Borrower to Mortgage
Lender pursuant to such section of the Mortgage Loan Agreement and (iii) to the
extent Mortgage Lender (or the administrative agent under the Mortgage Loan) has
any consent or approval right pursuant to such section, Borrower shall be
required to obtain the approval or consent of Administrative Agent with respect
thereto, provided that Administrative Agent shall be bound by the same standard
of consent or approval as Mortgage Lender or administrative agent under the
Mortgage Loan are bound with respect to such consent or approval.

SECTION 5.10.     Handicapped Access. Borrower shall (i) cause Mortgage Borrower
to comply with Section 5.10 of the Mortgage Loan Agreement, (ii) deliver to
Lender, or cause to be delivered to Lender, all documents, reports, notices and
other materials (if any) required to be delivered by Mortgage Borrower to
Mortgage Lender pursuant to such section of the Mortgage Loan Agreement and
(iii) to the extent Mortgage Lender (or the administrative agent under the
Mortgage Loan) has any consent or approval right pursuant to such section,
Borrower shall be required to obtain the approval or consent of Administrative
Agent with respect thereto, provided that Administrative Agent shall be bound by
the same standard of consent or approval as Mortgage Lender or administrative
agent under the Mortgage Loan are bound with respect to such consent or
approval.

SECTION 5.11.     Additional Collateral; Environmental Matters; Further
Assurances; Estoppels.
(a)    Borrower will cause all of the Collateral to be subject at all times to
first priority, perfected Liens in favor of the Administrative Agent for the
benefit of the Secured Parties to secure the Obligations, to the extent required
by and in accordance with, and subject to the terms and conditions and
limitations of the Collateral Documents, subject in any case to Permitted Liens.
(b)    Borrower shall (i) cause Mortgage Borrower to comply with Section 5.11 of
the Mortgage Loan Agreement, (ii) deliver to Lender, or cause to be delivered to
Lender, all documents, reports, notices and other materials (if any) required to
be delivered by Mortgage Borrower to Mortgage Lender pursuant to such section of
the Mortgage Loan Agreement and (iii) to the extent Mortgage Lender (or the
administrative agent under the Mortgage Loan) has any consent or approval right
pursuant to such section, Borrower shall be required to obtain the approval or
consent of Administrative Agent with respect thereto, provided that
Administrative Agent shall be bound by the same standard of consent or approval
as Mortgage Lender or administrative agent under the Mortgage Loan are bound
with respect to such consent or approval.
(c)    Borrower hereby authorizes Administrative Agent to file, and if requested
will execute and deliver to the Administrative Agent, all financing statements
describing the Collateral and take such other actions as may from time to time
reasonably be requested by Administrative Agent in order to maintain a first
priority, perfected security interest in the Collateral, subject to Permitted
Liens; provided, that nothing herein shall be deemed to constitute an agreement
to subordinate any of the Liens of the Administrative Agent under the Loan
Documents to any Permitted Liens.  Such financing statements may describe the
Collateral in the same manner as described in any Loan Document or may contain
an indication or description of collateral that describes such


45



--------------------------------------------------------------------------------





property in any other manner as the Administrative Agent may determine, in its
sole discretion, is necessary, advisable or prudent to ensure that the
perfection of the security interest in the Collateral granted to the
Administrative Agent herein, including, without limitation, describing such
property as “all assets of the debtor wherever located, in which the debtor now
has or hereafter acquires any right or interest” or “all personal property of
the debtor wherever located, in which the debtor now has or hereafter acquires
any right or interest” or may use a similar description.  Borrower will take any
and all actions necessary to defend title to the Collateral against all persons
and to defend the security interest of Administrative Agent in the Collateral
and the priority thereof against any Lien other than Permitted Liens.

SECTION 5.12.     Cooperation in Legal Proceedings. Borrower will cooperate
fully with the Administrative Agent with respect to any proceedings before any
Governmental Authority which may in any way adversely affect the rights of the
Administrative Agent or any Lender or any rights obtained by the Administrative
Agent or any Lender under any of other Loan Document and, in connection
therewith, permit the Administrative Agent, at its election, to participate in
any such proceedings. Borrower shall cause Mortgage Borrower to comply with
Section 5.12 of the Mortgage Loan Agreement.

SECTION 5.13.     Master Lease. Borrower shall cause Mortgage Borrower to comply
with Section 5.13 of the Mortgage Loan Agreement.

SECTION 5.14.     Taxes on Security. Borrower will pay all taxes, charges,
filing, registration and recording fees, excises and levies payable with respect
to the Loans or the Liens created or secured by the Loan Documents, other than
income, franchise and doing business taxes imposed on Administrative Agent or
any Lender. Borrower shall cause Mortgage Borrower to comply with Section 5.14
of the Mortgage Loan Agreement.

SECTION 5.15.     Interest Rate Protection. Borrower shall (i) cause Mortgage
Borrower to comply with Section 5.15 of the Mortgage Loan Agreement, (ii)
deliver to Lender, or cause to be delivered to Lender, all documents, reports,
notices and other materials (if any) required to be delivered by Mortgage
Borrower to Mortgage Lender pursuant to such section of the Mortgage Loan
Agreement and (iii) to the extent Mortgage Lender (or the administrative agent
under the Mortgage Loan) has any consent or approval right pursuant to such
section, Borrower shall be required to obtain the approval or consent of
Administrative Agent with respect thereto, provided that Administrative Agent
shall be bound by the same standard of consent or approval as Mortgage Lender or
administrative agent under the Mortgage Loan are bound with respect to such
consent or approval.

SECTION 5.16.     Single Purpose Entity. Borrower will comply at all times with
the Single Purpose Entity Requirements. Borrower shall cause Mortgage Borrower
to comply with Section 5.16 of the Mortgage Loan Agreement.

SECTION 5.17.     Post-Closing Matters. Borrower shall, within the time periods
specified in Schedule 5.17 (as each may be extended by the Administrative Agent
in its sole discretion writing (which writing may take the form of electronic
mail) in its sole discretion) complete such undertakings as are set forth on
Schedule 5.17. Borrower shall cause Mortgage Borrower to comply with Section
5.17 of the Mortgage Loan Agreement.

SECTION 5.18.     Ground Lease. Borrower shall (i) cause Mortgage Borrower to
comply with Section 5.18 of the Mortgage Loan Agreement, (ii) deliver to Lender,
or cause to be delivered to Lender, all documents, reports, notices and other
materials (if any) required to be delivered by Mortgage Borrower to Mortgage
Lender pursuant to such section of the Mortgage Loan Agreement and (iii) to the


46



--------------------------------------------------------------------------------





extent Mortgage Lender (or the administrative agent under the Mortgage Loan) has
any consent or approval right pursuant to such section, Borrower shall be
required to obtain the approval or consent of Administrative Agent with respect
thereto, provided that Administrative Agent shall be bound by the same standard
of consent or approval as Mortgage Lender or administrative agent under the
Mortgage Loan are bound with respect to such consent or approval.

SECTION 5.19.     REA. Borrower shall (i) cause Mortgage Borrower to comply with
Section 5.19 of the Mortgage Loan Agreement, (ii) deliver to Lender, or cause to
be delivered to Lender, all documents, reports, notices and other materials (if
any) required to be delivered by Mortgage Borrower to Mortgage Lender pursuant
to such section of the Mortgage Loan Agreement and (iii) to the extent Mortgage
Lender (or the administrative agent under the Mortgage Loan) has any consent or
approval right pursuant to such section, Borrower shall be required to obtain
the approval or consent of Administrative Agent with respect thereto, provided
that Administrative Agent shall be bound by the same standard of consent or
approval as Mortgage Lender or administrative agent under the Mortgage Loan are
bound with respect to such consent or approval.

SECTION 5.20.     Title Policy. Borrower shall cause Mortgage Borrower to comply
with the terms of its owner’s policy of title insurance for each Property for
which one was obtianed and following Borrower’s or Mortgage Borrower’s knowledge
of a claim or any state of facts which could reasonably give rise to a claim, to
promptly file a claim with the applicable title company in accordance with the
requirements therein. Borrower shall, or shall cause Mortgage Borrower to,
promptly send to Lender copies of all claims filed under such title policy, or
any notices, correspondences, or documents whether sent or received with respect
to the claim or any related litigation



ARTICLE VI    
Negative Covenants
Until all Obligations (other than Unliquidated Obligations) have been paid in
full, Borrower covenants and agrees with the Administrative Agent and the
Lenders that:

SECTION 6.01.     Indebtedness; Swap Agreements.
(a)    Borrower will not create, incur, assume or permit to exist any
Indebtedness owing by Borrower, except:
(i)    the Obligations; and
(ii)    reasonable and customary administrative expenses and state franchise
taxes; and
(iii)    Additional Permitted Mezzanine Debt
(b)    Borrower will not enter into any Swap Agreement other than the LIBOR Cap.
(c)    Borrower shall (i) cause Mortgage Borrower to comply with Section 6.01 of
the Mortgage Loan Agreement.


47



--------------------------------------------------------------------------------






SECTION 6.02.     Liens. Borrower will not create, incur, assume or permit to
exist any Lien on any property or asset now owned or hereafter acquired by
Borrower, or assign or sell any income or revenues (including accounts
receivable) or rights in respect of any thereof, except:
(a)    Liens created pursuant to any Loan Document; and
(b)    Permitted Encumbrances.
Borrower shall (i) cause Mortgage Borrower to comply with Section 6.02 of the
Mortgage Loan Agreement, (ii) deliver to Lender, or cause to be delivered to
Lender, all documents, reports, notices and other materials (if any) required to
be delivered by Mortgage Borrower to Mortgage Lender pursuant to such section of
the Mortgage Loan Agreement and (iii) to the extent Mortgage Lender (or the
administrative agent under the Mortgage Loan) has any consent or approval right
pursuant to such section, Borrower shall be required to obtain the approval or
consent of Administrative Agent with respect thereto, provided that
Administrative Agent shall be bound by the same standard of consent or approval
as Mortgage Lender or administrative agent under the Mortgage Loan are bound
with respect to such consent or approval.



SECTION 6.03.     Transfers. Borrower shall not, and shall not permit any other
Person to, directly or indirectly sell, pledge, transfer, exchange, assign,
encumber (other than pursuant to the Loan Documents) or otherwise dispose of, or
grant any option with respect to, all or any portion of the Equity Interests in
any Mortgage Borrower or the right to receive distributions from Mortgage
Borrower, such that a foreclosure by Administrative Agent under the Pledge
Agreement would result in Administrative Agent owning anything less than 100% of
the direct (in the case of SRC O.P. LLC) or indirect (in the case of SRC
Facilities LLC or SRC Real Estate (TX), LLC) unencumbered Equity Interests in
the Persons comprising Mortgage Borrower and the right to 100% of the
distributions therefrom. At all times, Borrower shall (i) own 100% of the direct
Equity Interests in SRC O.P. LL, (ii) cause SRC O.P. LLC to own 100% of the
Equity Interests in SRC Facilities LLC and (iii) cause SRC Facilities LLC to own
100% of the Equity Interests in SRC Real Estate (TX), LLC. Borrower will not
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or sell, transfer, or otherwise dispose of
(in one transaction or in a series of transactions) any of its assets, in each
case, whether now owned or hereafter acquired (each, a “Transfer”), or liquidate
or dissolve. Borrower shall cause Mortgage Borrower to comply with Section 6.03
of the Mortgage Loan Agreement, provided that Borrower shall not permit Mortgage
Borrower to engage in any sale, pledge, transfer, exchange, assignment or
encumbrance permitted under the Mortgage Loan Documents, to the extent the same
would constitute a default under this Agreement.
Administrative Agent shall not be required to demonstrate any actual impairment
of its security or any increased risk of default hereunder or under the other
Loan Documents in order to declare the Obligations immediately due and payable
upon the occurrence of a Transfer (other than a Permitted Transfer or other
Transfer expressly permitted under this Section 6.03) without the prior written
consent of the Administrative Agent. This provision shall apply to every
Transfer regardless of whether voluntary or not, and whether or not the
Administrative Agent has consented to any previous Transfer. The Administrative
Agent’s consent to one Transfer shall not be deemed to be a waiver of the
Administrative Agent’s right to require such consent to any future occurrence of
same. Any Transfer made in contravention of this Section 6.03 shall be null and
void and of no force and effect.

SECTION 6.04.     Investments. Borrower will not purchase, hold or acquire
(including pursuant to any merger or consolidation with any Person) any Equity
Interests, evidences of indebtedness or other securities (including any option,
warrant or other right to acquire any of the foregoing) of, make or permit to
exist any loans or advances to, Guarantee any obligations of, or make or permit
to exist


48



--------------------------------------------------------------------------------





any investment or any other interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any Person or
any assets of any other Person constituting a business unit (each of the
foregoing, an “Investment”), except Permitted Investments and the Collateral.
Borrower shall cause Mortgage Borrower to comply with Section 6.04 of the
Mortgage Loan Agreement.

SECTION 6.05.     Reserved.

SECTION 6.06.     Transactions with Affiliates. Borrower will not Transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) under any Loan Document, (b) the making of distributions
by Borrower to the owner of the Equity Interests of Borrower, (c) contributions
to Borrower by the owner of the Equity Interests of Borrower or (d) in the
ordinary course of business at prices and on terms and conditions not less
favorable to Borrower than could be obtained on an arm’s-length basis from
unrelated third parties. Borrower shall cause Mortgage Borrower to comply with
Section 6.06 of the Mortgage Loan Agreement.

SECTION 6.07.     REA. Borrower shall cause Mortgage Borrower to comply with
Section 6.07 of the Mortgage Loan Agreement.

SECTION 6.08.     Management Agreements. Borrower will not, directly or
indirectly, enter into, any management or similar agreement relating to a third
party providing management or other services with respect to any of the
Properties. Borrower shall cause Mortgage Borrower to comply with Section 6.08
of the Mortgage Loan Agreement.

SECTION 6.09.     Organizational Documents. Borrower will not agree to any
amendment, restatement, supplement or other modification to, or waiver of, any
of its organizational documents in a manner adverse to the Administrative Agent
or any Lender in any respect (other than in a de minimis manner). Borrower shall
cause Mortgage Borrower to comply with Section 6.09 of the Mortgage Loan
Agreement.

SECTION 6.10.     No Joint Assessment. Borrower will not suffer, permit or
initiate the joint assessment of any Property (a) with any other real property
constituting a tax lot separate from such Property, and (b) with any portion of
such Property which may be deemed to constitute personal property, or any other
action or procedure whereby the lien of any taxes which may be levied against
such personal property shall be assessed or levied or charged to such Property
or any portion thereof. Borrower shall cause Mortgage Borrower to comply with
Section 6.10 of the Mortgage Loan Agreement.

SECTION 6.11.     No Plan Assets. Borrower will not permit any Property or any
other property or asset of Borrower to constitute “plan assets” under 29 C.F.R.
Section 2510.3-101. Borrower shall cause Mortgage Borrower to comply with
Section 6.11 of the Mortgage Loan Agreement.

SECTION 6.12.     Zoning. Borrower shall not initiate or consent to any zoning
reclassification of any portion of any Property or seek any variance under any
existing zoning ordinance or use or permit the use of any portion of any
Property in any manner that could result in such use becoming a non‑conforming
use under any zoning ordinance or any other applicable land use law, rule or
regulation. Borrower shall cause Mortgage Borrower to comply with Section 6.12
of the Mortgage Loan Agreement.

SECTION 6.13.     Use of Properties. Except to the extent permitted pursuant to
Section 13 of the Mortgage Loan Agreement, Borrower will not permit to be
changed or modified in any


49



--------------------------------------------------------------------------------





manner the use of any Property in such a way as to prohibit its current use on
the Effective Date. Borrower shall cause Mortgage Borrower to comply with
Section 6.13 of the Mortgage Loan Agreement.

SECTION 6.14.     Accounting Changes; Fiscal Year. Borrower will not (a) make
any change in any accounting policies or reporting practices, except as required
by GAAP or (b) change its Fiscal Year from the basis in effect on the Effective
Date. Borrower shall cause Mortgage Borrower to comply with Section 6.14 of the
Mortgage Loan Agreement.

SECTION 6.15.     Ground Lease. Borrower shall cause Mortgage Borrower to comply
with Section 6.15 of the Mortgage Loan Agreement.

SECTION 6.16.     PPPFA. Borrower will not cause, or suffer or permit, any
amendment, modification, waiver or supplement to the PPPFA which could
reasonably be expected to be adverse in any respect to the Administrative Agent,
any Lender or any other Secured Party.

SECTION 6.17.     No Dividends. During the continuance of an Event of Default,
Borrower shall not pay any dividends to any direct or indirect equityholder in
Borrower.



ARTICLE VII    
Events of Default

SECTION 7.01.     Events of Default. If any of the following events (each, an
“Event of Default”) shall occur:
(a)    Borrower shall fail to pay any principal of or interest on any Loan when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for repayment thereof or otherwise and such failure shall
continue for three (3) days;
(b)    Borrower shall fail to pay any fee or any other amount (other than an
amount referred to in Section 7.01(a)) payable under this Agreement or any other
Loan Document, when and as the same shall become due and payable, and such
failure shall continue unremedied for a period of five (5) Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of any
Loan Party in or in connection with this Agreement or any other Loan Document or
any amendment or modification hereof or thereof or waiver hereunder or
thereunder, or in any report, certificate, financial statement or other document
prepared or furnished by or on behalf of any Loan Party pursuant to or in
connection with this Agreement or any other Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect or
misleading in any material respect when made or deemed made;
(d)    (i) Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, Section 5.05(a), Section 5.08, Section
5.11(a), Section 5.11(b), Section 5.11(c), Section 5.11(e), Section 5.11(f),
Section 5.13, Section 5.15, Section 5.16, Section 5.17, Section 5.18, Section
5.19 or any covenant contained in Article VI (subject to clause (iv) below),
(ii) Borrower shall fail to observe or perform any other covenant, condition or
agreement contained in Section 5.01 and such failure shall continue unremedied
for a period of ten (10) Business Days after the earlier of (A) notice thereof
from the Administrative Agent to Borrower (which notice will


50



--------------------------------------------------------------------------------





be given at the request of any Lender) and (B) Borrower has obtained knowledge
thereof, (iii) Borrower shall fail to observe or perform any other covenant,
condition or agreement contained in Section 5.03 (other than clause (a) thereof)
and such failure shall continue unremedied for a period of thirty (30) days
after the earlier of (A) notice thereof from the Administrative Agent to any
Borrower (which notice will be given at the request of any Lender) and
(B) Borrower has obtained knowledge thereof or (iv) Borrower shall fail to
observe or perform any other covenant, condition or agreement contained in
Section 6.01 or Section 6.02 and such failure is immaterial, inadvertent and
non-recurring and shall continue unremedied for a period of fifteen
(15) Business Days after the earlier of (A) notice thereof from the
Administrative Agent to any Borrower (which notice will be given at the request
of any Lender) and (B) Borrower has obtained knowledge thereof;
(e)    (i) Borrower shall fail to observe or perform any other covenant,
condition or agreement contained in this Agreement (other than those specified
in Section 7.01(a), Section 7.01(b) or Section 7.01(d)) or (ii) any Loan Party
shall fail to observe or perform any covenant, condition or agreement contained
in any other Loan Document, and, in the case of each of clauses (i) and (ii),
such failure shall continue unremedied for a period of thirty (30) days after
the earlier of (A) notice thereof from the Administrative Agent to Borrower
(which notice will be given at the request of any Lender) and (B) Borrower has
obtained knowledge thereof; provided, that if such default described in this
clause (ii) is capable of cure but cannot reasonably be cured within such thirty
(30) day period and provided further that such Borrower (or the Guarantor, if
applicable) shall have commenced to cure such default within such thirty (30)
day period and thereafter diligently and expeditiously proceeds to cure the
same, such thirty (30) day period shall be extended for an additional sixty (60)
day period;
(f)    any of the factual assumptions contained in the non-consolidation opinion
delivered to Mortgage Lender or in the True Lease Opinion (including, without
limitation, in any schedules thereto and/or certificates delivered in connection
therewith) are untrue in any material respect; provided, however, that such
breach shall not constitute an Event of Default if (A) such breach was
inadvertent, immaterial and non-recurring, (B) such breach is curable and
Borrower shall promptly cure such breach within ten (10) Business Days of any
Borrower obtaining knowledge of such breach and (C) within ten (10) Business
Days of the written request by the Administrative Agent, the Borrowers cause
legal counsel to deliver to Mortgage Lender an additional non-consolidation
opinion to the effect that such breach shall not impair, negate or amend the
opinions rendered in the non-consolidation opinion delivered to Mortgage Lender
in connection with the closing of the Mortgage Loan;
(g)    the seizure or sequestration of any material portion of any Property
(other than condemnation, eminent domain or taking for which Borrower is, or
causing Mortgage Borrower to comply with its obligations herein or under the
Mortgage Loan Agreement, as applicable) or the Collateral by any Governmental
Authority which is not dismissed by such Governmental Authority within
forty-five (45) days after the date of such seizure or sequestration;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Loan Party or its debts, or of a substantial part of its assets,
under any Debtor Relief Law or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Loan Party or
for a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered;


51



--------------------------------------------------------------------------------





(i)    any Loan Party shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Debtor
Relief Law, (ii) consent to the institution of, or fail to contest in a timely
and appropriate manner, any proceeding or petition described in Section 7.01(h),
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Loan Party or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, or (v) make a
general assignment for the benefit of creditors;
(j)    any Loan Party shall become unable, shall admit in writing its (j)
inability (unless such admission was required to be made in a legal proceeding
in order to not violate any applicable laws), or shall fail generally, to pay
its debts as they become due;
(k)    one or more non-appealable judgments for the payment of money in an
aggregate amount in excess of $500,000 (net of insurance proceeds) shall be
rendered against Borrower and the same shall remain undischarged for a period of
sixty (60) consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of Borrower to enforce any such judgment;
(l)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;
(m)    a breach of Section 6.03 or a Change in Control which is not a Permitted
Change in Control shall occur;
(n)    the occurrence of an uninsured Casualty Event with respect to a material
portion of the Collateral, if the same constitutes an “Event of Default” under
the Mortgage Loan Agreement;
(o)    (i) the occurrence of any breach or default which continues for a period
of thirty (30) days under the Master Lease, (ii) the occurrence of a breach or
default under the Master Lease caused by or resulting from a breach of the
Guarantor’s obligation to pay rent with respect to any Property, (iii) the
termination, surrender, cancellation or rejection in bankruptcy of the Master
Lease or (iv) the termination, expiration or cancellation of the Master Lease
Guaranty;
(p)    any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms); or
(q)    Additional Mezzanine Borrower creates, incurs, assumes or permits to
exist any Indebtedness other than Additional Permitted Mezzanine Debt;
(r)    (i) Borrower shall fail to pay any Ground Rent as and when such Ground
Rent is due under any Ground Lease (unless such breach is cured within any
applicable cure period provided in such Ground Lease or unconditionally waived
in writing by the landlord under such Ground Lease), (ii) there shall occur any
breach or default by Borrower, as tenant under any Ground Lease, in the
observance or performance of any term, covenant or condition of any Ground Lease
on the part of Borrower to be observed or performed (unless such breach or
default is cured within any applicable cure period provided in any Ground Lease
or unconditionally waived in writing by the landlord under such Ground Lease),
(iii) if any event, circumstance or condition shall occur which


52



--------------------------------------------------------------------------------





would cause such Ground Lease to terminate without notice or action by the
landlord under such Ground Lease or which would entitle the landlord under such
Ground Lease to terminate such Ground Lease by giving notice to Mortgage
Borrower, as tenant thereunder (unless such event, circumstance, condition or
right to terminate is unconditionally waived in writing by the landlord under
any Ground Lease), (iv) if Mortgage Borrower shall fail to exercise any renewal
options under any Ground Lease, (v) if the leasehold estate created by any
Ground Lease shall be surrendered or any Ground Lease shall be terminated or
canceled for any reason or under any circumstances whatsoever, or (vi) if any of
the terms, covenants or conditions of any Ground Lease shall in any manner be
modified, changed, supplemented, altered, or amended in any material respect
which is adverse to the interest of the Administrative Agent or any other
Secured Party without the prior written consent of the Administrative Agent;
(s)    default in the observance or performance of any obligation (payment or
otherwise) by Mortgage Borrower under a Swap Agreement that would allow the
counterparty thereof to exercise a right to terminate its position under such
Swap Agreement, if the aggregate net exposure with regard to all such positions
is in excess of $50,000,000;
(t)    any Collateral Document shall for any reason, other than due to
affirmative acts of the Administrative Agent or any Lender, fail to create a
valid and perfected first priority Lien on any portion of the Collateral
purported to be covered thereby, except as permitted by the terms of any Loan
Document;
(u)    an “Event of Default” under and as defined in the Mortgage Loan Agreement
shall have occurred and be continuing; or
(v)    the equity interests pledged by Borrower pursuant to the Pledge Agreement
are evidenced by new, replacement or additional certificates and Borrower fails
to deliver such certificates to Administrative Agent, together with an executed
stock, membership or partnership power, as applicable, in blank.


then, and in every such event (other than an event with respect to any Loan
Party described in Section 7.01(h) or Section 7.01(i)), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to Borrower, take
either or both of the following actions, at the same or different times declare
the Loans then outstanding to be due and payable in whole (or in part, in which
case any principal not so declared to be due and payable may thereafter be
declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other Obligations of the Loan Parties accrued hereunder and under the
other Loan Documents, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Loan Parties; and in case of any event with respect to the
Loan Parties described in Section 7.01(h) or Section 7.01(i), the principal of
the Loans then outstanding, together with accrued interest thereon and all fees
and other Obligations accrued hereunder and under the other Loan Documents,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Loan Parties.
Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, and at the request of the Required Lenders shall,
exercise any rights and remedies provided to the Administrative Agent under the
Loan Documents or at law or equity, including all remedies provided under the
UCC. Administrative Agent shall not exercise any remedy hereunder, to the extent
it contravenes the express provisions of the Intercreditor Agreement, and if
determined by a court of competent jurisdiction that any


53



--------------------------------------------------------------------------------





remedy hereunder has been exercised in violation of the Intercreditor Agreement,
such remedy shall be void ab initio.

ARTICLE VIII    
The Administrative Agent

SECTION 8.01.     Appointment of Agency. Each of the Lenders hereby irrevocably
appoints the Administrative Agent as its agent and authorizes the Administrative
Agent to take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. The provisions of this Article VIII (other
than Section 8.03) are solely for the benefit of the Administrative Agent and
the Lenders, and the Loan Parties shall not have rights as a third party
beneficiary of any of such provisions.

SECTION 8.02.     Rights and Powers of Administrative Agent.
(a)    The Person serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Loan Parties or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.
(b)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth in the Loan Documents. Without limiting the generality
of the foregoing, (i) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or Event of
Default has occurred and is continuing and (ii) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated by the
Loan Documents that the Administrative Agent is required to exercise in writing
as directed by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.02); provided, that the Administrative Agent shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
the Administrative Agent to liability or that is contrary to any Loan Document
or applicable law, including for the avoidance of doubt any action that may be
in violation of the automatic stay under any applicable law. The Administrative
Agent shall not be liable for any action taken or not taken by it with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default or Event of Default unless and until written notice
thereof is given to the Administrative Agent by Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or in connection with any Loan Document,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the creation, perfection or priority of
Liens on the Collateral or the existence of the Collateral or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere


54



--------------------------------------------------------------------------------





in any Loan Document, other than to confirm receipt of items expressly required
to be delivered to the Administrative Agent.
(c)    The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for any Loan Party), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
(d)    The Administrative Agent may perform any and all its duties and exercise
its rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent in good faith. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of this
Article VIII shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
(e)    Administrative Agent shall be responsible for the administration of the
Loan and shall take all actions required to be taken hereunder by Administrative
Agent or Lenders, including the granting and withholding of all consents and
approvals, in each case in accordance with the terms of this Agreement. Other
than as expressly set forth in this Agreement, no Lender shall have any right to
approve any matter related to this Agreement or the other Loan Documents, or any
action taken by Administrative Agent pursuant to the terms hereof.
(f)    Notwithstanding anything to the contrary contained herein or in the
Intercreditor Agreement, JPP, LLC, JPP II, LLC and/or any of their respective
Affiliates shall have the right to purchase all or any portion of the Mortgage
Loan without the consent of Administrative Agent or any Lender.
(g)    Without the consent of any Person, JPP, LLC and JPP II, LLC shall have
the right (but not the obligation) to advance the Permitted Mezzanine Loan,
which Permitted Mezzanine Loan, if made as a Loan hereunder, shall be pari passu
with all Loans hereunder.
(h)    Borrower shall be required to interact only with the Administrative Agent
and may rely on notices, actions and other communications from Administrative
Agent,

SECTION 8.03.     Resignation and Replacement. The Administrative Agent may
resign at any time by providing at least ten days prior written notice to the
Lenders and Borrower. Upon any such resignation, the Required Lenders shall have
the right, in consultation with Borrower, to appoint a successor, which shall,
unless an Event of Default has occurred and be continuing, be reasonably
acceptable to Borrower. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent which shall be a Person with an office in New
York, New York, or an Affiliate of any such Person. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring


55



--------------------------------------------------------------------------------





Administrative Agent; provided, that the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder immediately upon the
effectiveness of its resignation. The fees payable by Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this
Article VIII and Section 9.03 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent and such retiring Administrative
Agent, its sub-agents and their respective Related Parties shall continue to be
subject to the terms and conditions of Section 9.12.

SECTION 8.04.     No Joint Venture, Etc.
(a)    Each Lender acknowledges and agrees that the extensions of credit made
hereunder are commercial loans and not investments in a business enterprise or
securities. Each Lender further represents that it is engaged in making,
acquiring or holding commercial loans in the ordinary course of its business and
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning Borrower and their Affiliates) as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a lender or assign or otherwise transfer its
rights, interests and obligations hereunder.
(b)    The Lenders are not partners or co‑venturers, and no Lender shall be
liable for the acts or omissions of, or (except as otherwise set forth herein in
case of the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

SECTION 8.05.     Agent as Representative, Etc.
(a)    In its capacity, the Administrative Agent is a “representative” of the
Secured Parties within the meaning of the term “secured party” as defined in the
New York Uniform Commercial Code. Each Lender authorizes the Administrative
Agent to enter into each of the Collateral Documents to which it is a party and
to take all action contemplated by such documents. Each Lender agrees that no
Secured Party (other than the Administrative Agent) shall have the right
individually to seek to realize upon the security granted by any Collateral
Document, it being understood and agreed that such rights and remedies may be
exercised solely by the Administrative Agent for the benefit of the Secured
Parties upon the terms of the Collateral Documents. In the event that any
Collateral is hereafter pledged by any Person as collateral security for the
Obligations, the Administrative Agent is hereby authorized, and hereby granted a
power of attorney, to execute and deliver on behalf of the Secured Parties any
Loan Documents necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of the Administrative Agent on behalf of the Secured
Parties. The Lenders hereby authorize the Administrative Agent, at its option
and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral (i) as described


56



--------------------------------------------------------------------------------





in Section 9.02(c); (ii) as permitted by, but only in accordance with, the terms
of the applicable Loan Document; or (iii) if approved, authorized or ratified in
writing by the Required Lenders. The Administrative Agent shall not be required
to execute any such document on terms which, in the Administrative Agent’s
opinion, would expose the Administrative Agent to liability or create any
obligation or entail any consequence other than the release of such Liens
without recourse or warranty.
(b)    In case of the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding or any other judicial proceeding relative to Borrower
or any other Loan Party, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on Borrower or any other Loan Party) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise (i) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the compensation, expenses, disbursements and
advances of the Lenders and the Administrative Agent and their respective agents
and counsel and all other amounts due the Lenders and the Administrative Agent
under Section 2.11 and Section 9.03) allowed in such judicial proceeding and
(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same, and, in the case of each of
clauses (i) and (ii) of this Section 8.05(b), any custodian, receiver, assignee,
trustee, liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent any amount due for the compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 2.11
and Section 9.03.
(c)    The Administrative Agent, on behalf of itself and the Secured Parties,
shall have the right to credit bid and purchase for the benefit of the
Administrative Agent and the other Secured Parties all or any portion of the
Collateral at any sale thereof conducted by the Administrative Agent under the
provisions of the UCC, including pursuant to Sections 9-610 or 9-620 of the UCC,
at any sale thereof conducted under the provisions of the Bankruptcy Code,
including Section 363 thereof, or a sale under a plan of reorganization, or at
any other sale or foreclosure conducted by the Administrative Agent (whether by
judicial action or otherwise) in accordance with applicable law. Each Lender
hereby agrees that, except as otherwise provided in any Loan Documents or with
the written consent of the Administrative Agent and the Required Lenders, it
will not take any enforcement action, accelerate obligations under any Loan
Documents, or exercise any right that it might otherwise have under applicable
law to credit bid at foreclosure sales, UCC sales or other similar dispositions
of the Collateral.
(d)    No Secured Party that is party to a Swap Agreement that obtains the
benefits of Section 2.18(b) or any Collateral with respect to the related Swap
Obligations, by virtue of the provisions hereof or of any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article VIII to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been


57



--------------------------------------------------------------------------------





made with respect to, Swap Agreements unless the Administrative Agent has
received written notice of such Swap Agreements together with such supporting
documentation as the Administrative Agent may request, from the applicable
Secured Party.

ARTICLE IX    
Miscellaneous

SECTION 9.01.     Notices; Effectiveness; Electronic Communication.
(a)    Subject to Section 9.01(b), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, or electronic mail, as follows:
(i)    if to Borrower, to:
c/o Sears Holdings Corporation
3333 Beverly Road
Hoffman Estates, Illinois 60179
Attention: General Counsel
email: counsel@searshc.com
Fax: (847) 286-2471

with a copy to:

Sears Holdings Corporation
3333 Beverly Road, Dept. 824RE
Hoffman Estates, Illinois 60179
Attention: Vice President Real Estate

and a copy to:

Sears Holdings Corporation
3333 Beverly Road, Dept. 824RE
Hoffman Estates, Illinois 60179
Attention: Associate General Counsel, Real Estate

and a copy to:

Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019
Attention: Scott Charles
email: SKCharles@wlrk.com

and a copy to:

DLA Piper LLP
550 South Hope Street, Suite 2300



58



--------------------------------------------------------------------------------





Los Angeles, California 90071
Fax: (213) 330-7536
email: michael.hamilton@dlapiper.com
(ii)    if to the Administrative Agent, to:
c/o ESL Investments, Inc.
1170 Kane Concourse, Suite 200
Bay Harbor Islands, FL 33154
Attention: Edward S. Lampert, CEO


and


ESL Investments, Inc.
1170 Kane Concourse, Suite 200
Bay Harbor Islands, FL 33154
Attention: Harold R. Talisman


with a copy to:


Cleary Gottlieb Steen & Hamilton
One Liberty Plaza
New York, New York 10006
Attention: John V. Harrison, Esq.


(iii)    if to any other Lender, to it at its address (or telecopy number) set
forth in any notice identifying the existence of such other Lender.
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided, that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or Borrower may, in its or their
discretion, agree to accept notices and other communications to it or them
hereunder by electronic communications pursuant to procedures approved by it or
them; provided, that approval of such procedures may be limited to particular
notices or communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided, that if such notice
or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.


59



--------------------------------------------------------------------------------





(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
ANY MATERIALS OR INFORMATION PROVIDED BY OR ON BEHALF OF BORROWER OR THE
ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM ANY MATERIALS OR INFORMATION PROVIDED BY OR ON BEHALF OF
BORROWER. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH ANY MATERIALS OR INFORMATION PROVIDED BY OR
ON BEHALF OF BORROWER OR THE PLATFORM. In no event shall the Administrative
Agent or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to Borrower, any Lender or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of Borrower’s or the Administrative Agent’s transmission
of any materials or information provided by or on behalf of Borrower through the
internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to Borrower, any Lender or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).
(d)    Any party hereto may change its address or other information for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 9.02.     Waivers; Amendments.
(a)    No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by Borrower therefrom shall in any event be effective
unless the same shall be permitted by Section 9.02(b), and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. Without limiting the generality of the foregoing, the making of a
Loan shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.
(b)    Neither this Agreement, any other Loan Document, nor any provision hereof
or thereof, may be waived, amended or modified except pursuant to an agreement
or agreements in writing entered into by Borrower and the Administrative Agent;
provided that, without the prior written consent of the Lenders holding at least
90% of the aggregate amount of the Loans outstanding, no such agreement shall:


60



--------------------------------------------------------------------------------





(i)    reduce the principal amount of any Loan or reduce the rate of interest
thereon (excluding any waiver of Default Interest), or reduce any fees payable
hereunder, without the written consent of each Lender directly affected thereby;
(ii)    postpone the scheduled date of payment of the principal amount of any
Loan (other than any reduction of the amount of, or any extension of the payment
date for, the mandatory repayments required under Section 2.10, in each case
which shall only require the approval of the Required Lenders), or any interest
or any fees payable hereunder (excluding any waiver of Default Interest), or
reduce the amount of, waive or excuse any such payment, without the written
consent of each Lender directly affected thereby;
(iii)    change any provision of Section 2.18(a) or any other provision of any
Loan Document in a manner that would alter the pro rata sharing of payments
required thereby, without the written consent of each Lender;
(iv)    change any of the provisions of this Section 9.02 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
(v)    except upon repayment in full of the Loans, or as otherwise expressly set
forth herein, release Borrower or any other Loan Party from its obligations
under the Loan Documents without the written consent of each Lender; or
(vi)    except as provided in Section 9.02(c) or in any Collateral Document,
release all or substantially all of the Collateral, without the written consent
of each Lender;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent hereunder without the prior
written consent of the Administrative Agent.
(c)    The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon payment and
satisfaction in full in cash of all Obligations (other than Unliquidated
Obligations) or (ii) as required to effect any sale or other disposition of such
Collateral in connection with any exercise of remedies of the Administrative
Agent and Lenders pursuant to Article VII. Any such release shall not in any
manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly being released) upon (or obligations of the Loan Parties in
respect of) all interests retained by the Loan Parties, including the proceeds
of any sale, all of which shall continue to constitute part of the Collateral.
(d)    If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then Borrower may elect to replace a Non-Consenting Lender as a Lender
party to this Agreement; provided, that concurrently with such replacement,
(i) another Person reasonably satisfactory to Borrower and the Administrative
Agent shall agree, as of such date, to purchase for cash the Loans and other
Obligations due to the Non-Consenting Lender pursuant to an Assignment and
Assumption and to become a Lender for all purposes under this Agreement and to
assume all obligations of the Non-Consenting Lender to be terminated as of such
date and to comply with the requirements of


61



--------------------------------------------------------------------------------





Section 9.04(b), and (ii) Borrower shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (A) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by Borrower
hereunder to and including the date of termination (or, if such date of
termination is not an Interest Payment Date, through and including the next such
Interest Payment Date), including without limitation payments due to such
Non-Consenting Lender under Section 2.15 and Section 2.17, and (B) an amount, if
any, equal to the payment which would have been due to such Lender on the day of
such replacement under Section 2.16 had the Loans of such Non-Consenting Lender
been prepaid on such date rather than sold to the replacement Lender.
(e)    Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any obvious error or error
or omission of a technical and immaterial nature.

SECTION 9.03.     Expenses; Indemnity; Damage Waiver.
(a)    Borrower shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent (including all reasonable and
documented out-of-pocket fees, costs and expenses (including, without
limitation, due diligence expenses, third party real property diligence, and
travel expenses) in connection with the preparation, negotiation, execution, and
delivery and administration (where, in the case of administration, it is so
expressly provided otherwise herein) of this Agreement and the other Loan
Documents, any amendments, modifications or waivers of the provisions hereof or
thereof (whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all reasonable and documented out‑of‑pocket expenses
incurred by the Administrative Agent or any Lender (including the reasonable and
documented out-of-pocket fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender) in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and any other
Loan Document, including its rights under this Section 9.03 or (B) in connection
with the Loans made hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.
(b)    Subject to the terms of Section 9.14, Borrower shall indemnify the
Administrative Agent (or any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages and liabilities and the reasonable and documented
out-of-pocket expenses (including the reasonable and documented fees, charges
and disbursements of any counsel for any Indemnitee), incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(i) the execution or delivery of any Loan Document or any agreement or
instrument contemplated thereby, the performance by the parties hereto of their
respective obligations thereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or the use or proposed use
of the proceeds therefrom, (iii) any actual or alleged presence or Release of
Hazardous Materials on or from any property owned or operated by Borrower, or
any Environmental Liability related in any way to Borrower or any Property, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Loan Party or any of its
Subsidiaries, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (y) the gross negligence or willful misconduct of
such Indemnitee or (z) any dispute solely among Indemnitees which does not


62



--------------------------------------------------------------------------------





arise out of any act or omission of Borrower or any of their Affiliates (other
than any proceeding against the Administrative Agent solely in its capacity as
such). This Section 9.03(b) shall not apply with respect to Taxes other than any
Taxes that represent losses, claims or damages arising from any non-Tax claim.
(c)    To the extent that Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under Section 9.03(a) or Section 9.03(b), each
Lender severally agrees to pay to the Administrative Agent such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the failure of Borrower to pay any such amount shall not
relieve Borrower of any default in the payment thereof or the obligation of
Borrower to reimburse each Lender for all amounts paid by such Lender in
connection with such failure); provided, that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent in its capacity
as such.
(d)    To the extent permitted by applicable law, Borrower and their Related
Parties shall not assert, and hereby waive, any claim against any Indemnitee
(i) for any damages arising from the use by others of information or other
materials obtained through telecommunications, electronic or other information
transmission systems (including the internet), or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or the use of the
proceeds thereof. No Indemnitee shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
to such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with the Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
(e)    To the extent not paid on the Effective Date, all amounts due under this
Section 9.03 shall be payable not later than ten days after written demand
therefor.

SECTION 9.04.     Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i)  Borrower shall not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 9.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in Section 9.04(c)) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.


63



--------------------------------------------------------------------------------





(b)    Required Consents.
(i)    Subject to the conditions set forth in Section 9.04(b)(ii), any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of the Loans at the
time owing to it) with the prior written consent of the Administrative Agent,
not to be unreasonably withheld.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    no assignments shall be made to a natural person;
(B)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Loans, the amount of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $5,000,000 unless each of Borrower and the
Administrative Agent otherwise consent, provided that no such consent of
Borrower shall be required if an Event of Default has occurred and is
continuing; provided, further, that in the case of contemporaneous assignments
to any Lender and its Affiliates or Approved Funds, such amounts shall be
aggregated for purposes of this Section 9.04(b)(ii)(C);
(C)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(D)    for so long as no Event of Default is continuing, no Assignment shall be
made to any Person that is a competitor or affiliate of a competitor of
Borrower, Mortgage Borrower or Guarantor; and
(E)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (which fee may be waived or reduced by the
Administrative Agent in its sole discretion), such fee to be paid by either the
assigning Lender or the assignee Lender or shared between such Lenders.
(iii)     No Lender shall sell any portion of its Loan without first offering
the same in writing to JPP, LLC and JPP II, LLC. If JPP, LLC and/or JPP II, LLC
shall accept such offer within five Business Days of its receipt thereof, JPP,
LLC and/or JPP II, LLC shall have the right to purchase such Loan or portion
thereof for an amount equal to the outstanding principal balance thereof, plus
all accrued unpaid interest, within five Business Days following such
acceptance. If JPP, LLC and/or JPP II, LLC shall fail to accept such offer
within five Business Days following their receipt of such written offer, the
Lender delivering such offer shall have the right to effectuate the sale of its
Loan (or portion thereof) to any Person, subject to the other provisions of this
Section 9.04(b).
(iv)    Subject to acceptance and recording thereof pursuant to
Section 9.04(b)(v), from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such


64



--------------------------------------------------------------------------------





Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Section 2.15, Section 2.16, Section 2.17 and
Section 9.03); provided, that any such assigning Lenders shall continue to be
subject to the terms and conditions of Section 9.12. Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section 9.04 shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with Section 9.04(c).
(v)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of Borrower, shall maintain at one of its offices a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders and principal amount (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and Borrower, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement and
the other Loan Documents. The Register shall be available for inspection by
Borrower, the Administrative Agent and its Affiliates, and any Lender (as to its
own holdings only), at any reasonable time and from time to time upon reasonable
prior notice.
(vi)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an Eligible Assignee, delivery of any tax
deliverables required under Section 2.17, the processing and recordation fee
referred to in Section 9.04(b) and any written consent to such assignment
required by Section 9.04(b), the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided, that if either the assigning Lender or the Eligible Assignee
shall have failed to make any payment required to be made by it pursuant to
Section 2.18(e) or Section 9.03(c), the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this Section 9.04(b)(vi).
(c)    Any Lender may, without the consent of Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (other than a
natural person or a Loan Party) (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged; (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (C) Borrower, the Administrative Agent and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided,
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or


65



--------------------------------------------------------------------------------





waiver described in the first proviso to Section 9.02(b) that affects such
Participant. Borrower agrees that each Participant shall be entitled to the
benefits of Section 2.15, Section 2.16 and Section 2.17 (subject to the
requirements and limitations therein, including the requirements under
Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 9.04(b); provided that such Participant (A) agrees to be
subject to the provisions of Section 2.18 and Section 2.19 as if it were an
assignee under Section 9.04(b); and (B) shall not be entitled to receive any
greater payment under Section 2.15 or Section 2.17, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 9.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.18(d) as though it
were a Lender. Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided,
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in the Loans or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Loan or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section 9.04 shall not apply to
any such pledge or assignment of a security interest; provided, that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

SECTION 9.05.     Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid. The provisions of Section 2.15, Section 2.16, Section 2.17 and Section
9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans or the termination of this Agreement or any other Loan
Document or any provision hereof or thereof.


66



--------------------------------------------------------------------------------






SECTION 9.06.     Counterparts; Integration; Effectiveness.
(a)    This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.
(b)    Delivery of an executed counterpart of a signature page of this Agreement
by telecopy, e-mailed .pdf or any other electronic means that reproduces an
image of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement.

SECTION 9.07.     Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08.     Reserved.

SECTION 9.09.     Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Agreement and the other Loan Documents and any claims, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Agreement or any other Loan Document
and the transactions contemplated hereby and thereby shall be governed by, and
construed in accordance with, the law of the State of New York.
(b)    Borrower irrevocably and unconditionally agrees that it will not commence
any action, litigation or proceeding of any kind or description, whether in law
or equity, whether in contract or in tort or otherwise, against the
Administrative Agent, any Lender or any Related Party of the foregoing in any
way relating to this Agreement or any other Loan Document or the transactions
relating hereto or thereto, in any forum other than the courts of the State of
New York sitting in New York County, and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, and
each of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of such courts and agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in such New York
State court or, to the fullest extent permitted by Applicable Law, in such
federal court.  Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or in any other Loan Document shall affect any
right that the Administrative Agent or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against Borrower or its respective properties its properties in the courts of
any jurisdiction.


67



--------------------------------------------------------------------------------





(c)    Each party hereto hereby irrevocably waives personal service of any and
all legal process, summons, notices and other documents and other service of
process of any kind and consents to such service in any suit, action or
proceeding brought in the United States with respect to or otherwise arising out
of or in connection with this Agreement or any other Loan Document by any means
permitted by applicable law, including by the mailing thereof (by registered or
certified mail, postage prepaid) to the address of such party, and in the manner
provided for notices, in Section 9.01 (and shall be effective when such mailing
shall be effective, as provided therein). Each party hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
(d)    Nothing contained in this Section 9.09 shall affect the right of the
Administrative Agent or any other Secured Party to serve process in any other
manner permitted by applicable law or commence legal proceedings or otherwise
proceed against Borrower or any other Loan Party in any other jurisdiction.
(e)    Whenever pursuant to this Agreement, the Administrative Agent exercises
any right given to it to approve or disapprove, or any arrangement or term is to
be satisfactory to the Administrative Agent, the decision of the Administrative
Agent to approve or disapprove or to decide whether arrangements or terms are
satisfactory or not satisfactory shall (except as is otherwise specifically
herein provided) be in the sole discretion of the Administrative Agent and shall
be final and conclusive.

SECTION 9.10.     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.10.

SECTION 9.11.     Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12.     Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Related Parties on a
need to know basis (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential in accordance with this Section
9.12), (b) to the extent requested by any regulatory authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process in which case the Administrative Agent
or such Lender, as applicable, shall, to the extent practicable and permitted by
applicable law, inform Borrower promptly in advance thereof, (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
under this Agreement or any


68



--------------------------------------------------------------------------------





other Loan Document or any suit, action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section 9.12, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to Borrower and their obligations, this Agreement or
payments hereunder, (g) on a confidential basis to (i) any rating agency in
connection with rating Borrower or the credit facilities evidenced by this
Agreement or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the credit
facilities evidenced by this Agreement, (h) with the consent of Borrower or
(i) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section 9.12 or (ii) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than Borrower. For the purposes of
this Section 9.12, “Information” means all information received from any Loan
Party or any Affiliate thereof relating to the Loan Parties or their business,
other than any such information that is available to the Administrative Agent or
any Lender on a nonconfidential basis prior to disclosure by any Loan Party or
any Affiliate thereof. Any Person required to maintain the confidentiality of
Information as provided in this Section 9.12 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. Notwithstanding
anything to the contrary herein or in any other agreement, (i) Borrower agrees
that the Information provided regarding Borrower and its Affiliates and the
Transactions may be disseminated by or on behalf of the Administrative Agent or
any Lender to prospective Lenders and other Persons who have agreed to be bound
by customary confidentiality undertakings similar to this Section 9.12
(including, “click-through” agreements), all in accordance with the
Administrative Agent’s or such Lender’s standard loan syndication practices
(whether transmitted electronically by means of a website, e-mail or otherwise,
or made available orally or in writing, including at potential lender or other
meetings) and (ii) Borrower agrees that the Administrative Agent and each Lender
may share with its respective Affiliates on a confidential basis any information
relating to the credit facility under this Agreement, the Transactions or
Borrower or their Affiliates and, subject to the prior written consent of
Borrower, after any public announcement of the Transactions, may disclose
information relating to the credit facility under this Agreement to publications
or for its marketing materials, with such information to consist of deal terms
and other information customarily found in such publications or marketing
materials and that, after the Effective Date, the Administrative Agent and each
Lender may otherwise use the corporate name and logo of Borrower and its
Affiliates in “tombstones” or other advertisements, marketing materials or
public statements.

SECTION 9.13.     USA Patriot Act. The Administrative Agent and each Lender that
is subject to the requirements of the Patriot Act hereby notifies each Loan
Party that pursuant to the requirements of the Patriot Act, it is required to
obtain, verify and record information that identifies such Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow the Administrative Agent and such Lender to identify
such Loan Party in accordance with the Patriot Act.

SECTION 9.14.     Exculpation. Subject to the qualifications below, neither the
Administrative Agent nor any Secured Party shall enforce the liability and
obligation of Borrower to perform and observe the obligations contained in this
Agreement or any other Loan Documents by any action or proceeding wherein a
money judgment shall be sought against a Borrower, except that the
Administrative Agent and the other Secured Parties may bring a foreclosure
action, an action for specific performance or any other appropriate action or
proceeding to enable the Administrative Agent or such Secured Party to enforce
and realize upon its interest under this Agreement and the other Loan Documents,
or in the Collateral


69



--------------------------------------------------------------------------------





or any other collateral given to the Administrative Agent and the other Secured
Parties pursuant to the Loan Documents; provided, however, that, except as
specifically provided herein, any judgment in any such action or proceeding
shall be enforceable against Borrower only to the extent of such Borrower’s
interest in the Collateral and in any other collateral given to the Secured
Parties, and the Administrative Agent and each other Secured Party, by accepting
this Agreement and the other Loan Documents, agrees that it shall not sue for,
seek or demand any deficiency judgment against Borrower in any such action or
proceeding under or by reason of or under or in connection with this Agreement
or the other Loan Documents. The provisions of this Section 9.14 shall not,
however, (a) constitute a waiver, release or impairment of any obligation
evidenced or secured by any of the Loan Documents; (b) impair the right of the
Administrative Agent or any other Secured Party to name Borrower as a party
defendant in any action or suit for foreclosure and sale under any of the
Collateral Documents; (c) affect the validity or enforceability of any guaranty
or indemnity made in connection with the Loans or any of the rights and remedies
of the Administrative Agent or any other Secured Party thereunder; (d) impair
the right of the Administrative Agent or any other Secured Party to obtain the
appointment of a receiver; (e) [reserved]; (f) constitute a prohibition against
the Administrative Agent or any other Secured Party to seek a deficiency
judgment against Borrower in order to fully realize the security granted by each
of the Collateral Documents or to commence any other appropriate action or
proceeding in order for the Administrative Agent or any other Secured Party to
exercise its rights and remedies against the Collateral or any other collateral
given to the Administrative Agent or any other Secured Party pursuant to the
Loan Documents; or (g) constitute a waiver of the right of the Administrative
Agent or any other Secured Party to enforce the liability and obligation of
Borrower, by money judgment or otherwise, to the extent of any actual
out-of-pocket loss, damage, cost, expense, liability, claim or other obligation
incurred by the Administrative Agent or any other Secured Party (including
attorneys’ fees and costs reasonably incurred, but excluding consequential or
punitive damages except to the extent Lender is required to make payment
therefor to a third party) arising out of or in connection with, and Borrower
shall be personally liable for, the following (all such liability and obligation
of Borrower for any or all of the following being referred to herein as the
“Recourse Liabilities”):
(A)    Fraud or intentional or material misrepresentation by Borrower, Mortgage
Borrower, any other Loan Party or any Affiliate thereof in connection with the
Loans and the other Transactions;
(B)    the gross negligence or willful misconduct by or on behalf of Borrower,
Mortgage Borrower, any other Loan Party or any Affiliate thereof or any of their
respective agents or representatives in connection with the Loans and the other
Transactions;
(C)    the breach of any representation, warranty, covenant or indemnification
provision in the HazMat Indemnity or in any Collateral Document concerning
Environmental Laws and Hazardous Materials and any indemnification of the
Administrative Agent and the other Secured Parties and other Persons with
respect thereto in either document;
(D)    the removal or disposal of any portion of the Collateral after an Event
of Default or the removal or disposal of any portion of any Property after an
“Event of Default” under and as defined in the Mortgage Loan Agreement (except
to the extent such removal or disposal arises from the enforcement by a creditor
where the claims of such creditor are attributable to insufficient cash flow
from the operation of the Properties to pay amounts owing, or Borrower or
Mortgage Borrower does not otherwise have access to the cash flow from the
Property as a result of an exercise of remedies by such creditor);


70



--------------------------------------------------------------------------------





(E)    the misappropriation, misapplication or conversion by Borrower, Mortgage
Borrower or their respective Affiliates of (1) any insurance proceeds paid by
reason of any Casualty Event, (2) any awards or other amounts received in
connection with a condemnation of all or a portion of any Property, (3) any
rents under the Master Lease or (4) any rents under any other Lease during the
existence of an Event of Default or (5) any sales proceeds paid to or for the
account of Mortgage Borrower in connection with any Purchase Option Exercise
Event;
(F)    any security deposits, advance deposits or any other deposits collected
with respect to any Property which are not delivered to the Administrative Agent
upon a foreclosure of such Property or action in lieu thereof, except to the
extent any such security deposits were applied in accordance with the terms and
conditions of the applicable leases prior to the occurrence of the Event of
Default that gave rise to such foreclosure or action in lieu thereof;
(G)    the failure of Borrower or Mortgage Borrower to obtain and maintain in
full force and effect fully paid for Policies as required by this Agreement and
the Mortgage Loan Agreement or the failure of Mortgage Borrower to pay any Taxes
or assessments affecting any Property (except to the extent there is
insufficient cash flow from the operation of the Properties to pay such amounts,
or Borrower or Mortgage Borrower does not otherwise have access to the cash flow
from the Property as a result of an exercise of remedies by Administrative Agent
or the administrative agent under the Mortgage Loan);
(H)    failure to pay charges for labor or materials or other charges that can
create Liens on any portion of any Property (except to the extent there is
insufficient cash flow from the operation of the Properties to pay such amounts,
or Borrower does not otherwise have access to the cash flow from the Property);
(I)    any material physical waste at any Property caused by the intentional
acts or omissions of Borrower, Mortgage Borrower, any other Loan Party or any
Affiliate thereof or any of their principals, officers, agents, employees or
contractors (it being agreed that intentional acts do not include waste arising
from insufficient cash flow from the operation of the Properties, or Borrower’s
or Mortgage Borrower’s lack of access to the cash flow from the Property);
(J)    [reserved];
(K)    the payment of fees or other amounts by Borrower or Mortgage Borrower to
any of its Affiliates in violation of the Loan Documents;
(L)    any commission of a criminal act by Borrower ,Mortgage Borrower, any
other Loan Party or any Affiliate thereof resulting in the seizure, forfeiture
or loss of all or any portion of the Collateral or any Property or any portion
thereof;
(M)    the breach of any representation, warranty or covenant set forth in
Section 3.10 or Section 6.11;
(N)    except for the Springing Recourse Event described in (1)(B) below, if
Borrower or Mortgage Borrower fail to maintain their status as a single purpose
entity as required by, and in accordance with, the terms and provisions of this
Agreement and the


71



--------------------------------------------------------------------------------





Mortgage Loan Agreement (except to the extent the same arises from insufficient
cash flow from the operation of the Properties to pay such amounts, or
Borrower’s or Mortgage Borrower’s lack of access to the cash flow from the
Property);
(O)    the breach of any backward looking representations set forth in Section
3.38 of this Agreement or the Mortgage Loan Agreement;
(P)    reserved;
(Q)    reserved; or
(R)    if Borrower, any other Loan Party or any Affiliate thereof contests,
impedes, delays or opposes the exercise by the Administrative Agent or any other
Secured Party of any enforcement actions, remedies or other rights it has under
or in connection with this Agreement or the other Loan Documents or objects to
any notice of strict foreclosure or similar notice; provided, that neither
Borrower nor any other Loan Party shall be liable to the extent of any
applicable loss, damage, cost, expense, liability, claim or other obligation
arising solely from a defense of Borrower, or any other Loan Party or any
Affiliate thereof raised in good faith.
Notwithstanding anything to the contrary in this Agreement or any of the other
Loan Documents, (A) neither the Administrative Agent nor any other Secured Party
shall be deemed to have waived any right which such Person may have under
Section 506(a), 506(b) or 1111(b) or any other provisions of the Bankruptcy Code
or any other Debtor Relief Law to file a claim for the full amount of the
Obligations or to require that all Collateral shall continue to secure all of
the Obligations in accordance with the Loan Documents, and (B) the Obligations
shall be fully recourse to Borrower in the event that any of the following
occurs (each, a “Springing Recourse Event”): (1) Borrower or Mortgage borrower
(A) fails to permit on-site inspections of any Property after five (5) Business
Days prior written notice to the Borrowers where the Administrative Agent has a
reasonable basis to believe that there is a risk that Hazardous Materials are
located on a Property in violation of any Environmental Law as required by, and
in accordance with the terms and provisions of, this Agreement and the other
Loan Documents or (B) fails to maintain its status as a single purpose entity as
required by, and in accordance with, the terms and provisions of this Agreement,
which failure is cited as a factor in a substantive consolidation of the assets
and liabilities of such Borrower with any other Person in connection with a
proceeding under any Debtor Relief Law; (2) Borrower fails to obtain the prior
written consent of the Administrative Agent or the Required Lenders, as the case
may be, to any voluntary Indebtedness for borrowed money or voluntary Lien
securing borrowed money and encumbering any Property or any material part
thereof or interest therein except to the extent expressly permitted by this
Agreement (it being agreed that Liens or indebtedness are not voluntary if they
arise from insufficient cash flow from the operation of the Properties, or
Borrower’s or Mortgage Borrower’s lack of access to the cash flow from the
Property as a result of an exercise of remedies by Administrative Agent or the
administrative agent under the Mortgage Loan); (3) a violation of Section 6.03
shall occur, or a voluntary Transfer with respect to all or substantially all of
the real estate comprising the properties, except as expressly permitted under
the Mortgage Loan Agreement (it being agreed that Transfers are not voluntary if
they arise from insufficient cash flow from the operation of the Properties or
Mortgage Borrower’s lack of access to cash flow from the Properties as a result
of an exercise of remedies by Administrative Agent or the administrative agent
under the Mortgage Loan); (4) Borrower files a voluntary petition under any
Debtor Relief Law; (5) an Affiliate, officer, director, or representative which
controls, directly or indirectly, Borrower files, or joins in the filing of, an
involuntary petition against Borrower under any Debtor Relief Law, or solicits
or causes to be solicited petitioning creditors for any involuntary petition
against Borrower from any Person; (6) Borrower


72



--------------------------------------------------------------------------------





files an answer consenting to or otherwise acquiescing (i.e., failing to object
to such filing to the extent any Loan Party or any Affiliate, officer, director,
or representative of Borrower has a good faith basis to object) in or joining in
any involuntary petition filed against it by any other Person under the any
Debtor Relief Law, or solicits or causes to be solicited petitioning creditors
for any involuntary petition against Borrower from any Person; (7) any
Affiliate, officer, director, or representative which controls, directly or
indirectly, Borrower consents to or acquiesces (i.e., fails to object to such
filing to the extent any Loan Party, or any Affiliate, officer, director, or
representative of Borrower has a good faith basis to object) in or joins in an
application for the appointment of a custodian, receiver, trustee, or examiner
for Borrower or any portion of the Property; (8) Borrower makes an assignment
for the benefit of creditors, or admits, in writing in any action or proceeding,
its insolvency or inability to pay its debts as they become due (unless such
admission was made to the Administrative Agent or the Lenders or was required to
be made in such legal proceeding in order to not violate any applicable law);
(9) the first full monthly payment of interest under this Agreement is not paid
when due; (10) the Master Lease or Master Lease Guaranty is amended, modified or
terminated without the prior written consent of the Administrative Agent or the
Required Lenders, as the case may be, other than as expressly permitted by this
Agreement; or (11) any Ground Lease is amended, modified or terminated without
the prior written consent of the Administrative Agent or the Required Lenders,
as the case may be, other than as expressly permitted by this Agreement.
In addition, notwithstanding anything contained in this Agreement, no direct or
indirect partner, member, shareholder, principal, officer, director, employee,
agent, representative or Affiliate of any Loan Party (but specifically excluding
Guarantor’s obligations under the Guaranty Agreement and the HazMat Indemnity)
or any legal representatives, successors or assigns of any of the foregoing
(collectively, the “Exculpated Parties”) (other than pursuant to this Agreement,
the Guaranty Agreement or the HazMat Indemnity) shall have any personal
liability for, nor be joined as a party to any action with respect to (i) the
payment of any sum of money which is or may be payable hereunder or under any
other Loan Document (including, but not limited to, the repayment of the
Obligations) or (ii) the performance or discharge of any covenants, obligations
or undertakings of the Borrowers with respect thereto.

SECTION 9.15.     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


73



--------------------------------------------------------------------------------





(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

SECTION 9.16.     Interest Rate Limitation. This Agreement and the other Loan
Documents are subject to the express condition that at no time shall Borrower be
required or obligated to pay interest on the principal balance of the Loans at a
rate which could subject any Lender to either civil or criminal liability as a
result of being in excess of the Maximum Legal Rate. If, by the terms of this
Agreement or the other Loan Documents, Borrower is at any time required or
obligated to pay interest on the principal balance due hereunder at a rate in
excess of the Maximum Legal Rate, the rate of interest charged hereunder,
including Default Interest, shall be deemed to be immediately reduced to the
Maximum Legal Rate and all previous payments in excess of the Maximum Legal Rate
shall be deemed to have been payments in reduction of principal and not on
account of the interest due hereunder. All sums paid or agreed to be paid to the
Lenders for the use, forbearance, or detention of the sums due under the Loans
shall, to the extent permitted by the applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term of the Loan until payment
in full so that the rate or amount of interest on account of the Loans does not
exceed the Maximum Legal Rate from time to time in effect and applicable to the
Loans for so long as any Loans are outstanding.

SECTION 9.17.     No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between Borrower, on the one hand, and the Lenders and
their Affiliates, on the other hand, (B) Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each of the Lenders and their Affiliates is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for Borrower or any of their Affiliates, or any
other Person and (B) no Lender or any of its Affiliates has any obligation to
Borrower or any Affiliate thereof with respect to the transactions contemplated
hereby except, in the case of a Lender, those obligations expressly set forth
herein and in the other Loan Documents; and (iii) each of the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of Borrower and their Affiliates, and
no Lender or any of its Affiliates has any obligation to disclose any of such
interests to Borrower or any Affiliates thereof. To the fullest extent permitted
by law, Borrower hereby waives and releases any claims that it may have against
each of the Lenders and their Affiliates with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

SECTION 9.18.     Independent Effect of Covenants. Borrower expressly
acknowledges and agrees that each covenant contained in this Agreement and the
other Loan Documents shall be given independent effect. Accordingly, Borrower
shall not engage in any transaction or other act otherwise permitted under any
covenant contained in this Agreement or any other Loan Document, if before or
after giving effect to such transaction or act, Borrower shall or would be in
breach of any other covenant contained in this Agreement or any other Loan
Document.

SECTION 9.19.     Inconsistencies with Other Documents. In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control; provided, that any provision of any
Collateral Document which imposes additional burdens on Borrower or further
restricts the rights of Borrower or gives the Administrative Agent or Lenders
additional


74



--------------------------------------------------------------------------------





rights shall not be deemed to be in conflict or inconsistent with this Agreement
and shall be given full force and effect.

SECTION 9.20.     Reserved.

SECTION 9.21.     Publicity. All news releases, publicity or advertising by any
Borrower or its Affiliates through any media which refers to the Loan, the Loan
Documents, the Administrative Agent, any Lender or any of their respective
Affiliates shall be subject to the prior approval of the Administrative Agent or
such Lender, as the case may be (such approval not to be unreasonably withheld,
conditioned or delayed). The Borrowers authorize the Administrative Agent and
each Lender to issue press releases, advertisements and other promotional
materials in connection with the Administrative Agent’s or such Lender’s own
promotional and marketing activities, and such materials may describe the Loans
in general terms or in detail and the Administrative Agent’s or such Lender’s
participation therein in the Loans; provided, that absent an Event of Default,
the prior written consent of the Borrowers shall be required with respect
thereto.

SECTION 9.22.     Mortgage Loan.
(a)    Administrative Agent shall have the right (but not the obligation) to
cure any “Event of Default” under and as defined in the Mortgage Loan Agreement,
regardless of whether the same results from the breach of a monetary or
non-monetary covenant; and the costs and expenses incurred by Administrative
Agent in doing so, including reasonable attorneys' fees, with interest thereon
at the rate set forth in Section 2.12(b), shall constitute a portion of the
Indebtedness evidenced by the Loans, shall be secured by the Pledge Agreement
and other Loan Documents, and shall be due and payable to Administrative Agent
within five Business Days following written demand therefor.
(b)    JPP, LLC and/or JPP II, LLC, for so long as either or both shall be a
Lender hereunder, shall have the right without notice or demand on Borrower or
Mortgage Borrower to purchase all or any portion of the Mortgage Loan or any
interest therein without notice to or consent of Borrower, in which event such
Lender shall have and may exercise all rights of Mortgage Lender thereunder.
Borrower hereby expressly agrees that any claims that Mortgage Borrower may have
against Mortgage Lender relating to or arising out of the Mortgage Loan shall be
the personal obligation of the assigning Mortgage Lender and in no event shall
Mortgage Borrower be entitled to bring or pursue such claims against Lender or
any Affiliate of Lender or any other Person as the successor holder the Mortgage
Loan or any interest therein.
(c)    If, on account of the subordination of the Loan to the Mortgage Loan, any
Lender is required to remit to Mortgage Lender any amount theretofore paid to
such Lender hereunder, then such amount shall continue to be owing pursuant to
this Agreement and the other Loan Documents as part of the Indebtedness,
notwithstanding the prior receipt of such payment by Lender.
(d)    Administrative Agent shall have the right at any time to discuss matters
regarding the Property, the Collateral, the Mortgage Loan, the Loan or any other
matter directly with Mortgage Lender or its consultants, agents or
representatives, without notice to or permission from Borrower, Mortgage
Borrower or any of their affiliates. Administrative Agent shall have no
obligation to disclose such discussions or the contents thereof with Borrower,
Mortgage Borrower or any of their affiliates.
(e)    If any action, proposed action or other decision is consented to or
approved by Mortgage Lender, such consent or approval shall not be binding or
controlling on Administrative


75



--------------------------------------------------------------------------------





Agent or any Lender. Borrower hereby acknowledges and agrees that (i) the risks
of Mortgage Lender in making the Mortgage Loan are different from the risks of
Lender in making the Loan, (ii) in determining whether to grant, deny, withhold
or condition any requested consent or approval, Mortgage Lender and Lender may
reasonably reach different conclusions, and (iii) Lender has an absolute
independent right to grant, deny, withhold or condition any requested consent or
approval based on its own point of view, but subject to the standards of consent
applicable to Lender in this Agreement and the other Loan Documents. In
addition, the denial by Lender of a requested consent or approval shall not
result in any liability or other obligation of Lender, if such denial results
directly or indirectly in a default under the Mortgage Loan and Borrower hereby
waives any claim of liability against Lender arising from any such denial.
(f)    Borrower shall cause Mortgage Borrower to (a) pay all principal, interest
and other sums required to be paid by Mortgage Borrower under and pursuant to
the provisions of the Mortgage Loan Documents unless such performance or
observance shall be waived in writing by Mortgage Lender; (b) diligently perform
and observe all of the terms, covenants and conditions of the Mortgage Loan
Documents on the part of Mortgage Borrower to be performed and observed
(including, without limitation, with respect to funding reserves and escrows),
notwithstanding repayment in full of the Mortgage Loan or any termination of the
Mortgage Loan Agreement or other Mortgage Loan Documents; (c) promptly notify
Lender of the giving of any notice of breach or default or any other written
notice by Mortgage Lender to Mortgage Borrower or Borrower; (d) deliver a
correct and complete copy of each notice, demand, request and correspondence
(including electronically transmitted items) that, in each case, are given or
received by Mortgage Borrower or Borrower to or from the Mortgage Lender or its
administrative agent, and (e) not enter into any material amendment or
modification of any Mortgage Loan Document, or any additional Mortgage Loan
Documents, without Administrative Agent’s prior written consent, not to be
unreasonably withheld
(g)    Borrower shall (or shall cause Mortgage Borrower to), from time to time,
use commercially reasonable efforts to obtain from Mortgage Lender such
certificates of estoppel with respect to compliance by Mortgage Borrower with
the terms of the Mortgage Loan Documents as may be reasonably requested by
Administrative Agent. In the event or to the extent that Mortgage Lender fails
to deliver such estoppel, then Borrower shall not be in breach of this provision
so long as Borrower furnishes to Administrative Agent an estoppel executed by
Borrower and Mortgage Borrower expressly representing to Administrative Agent
(i) to the knowledge of Borrower and Mortgage Borrower, the outstanding
principal balance of the Mortgage Loan and (ii) whether Mortgage Lender,
Borrower, Mortgage Borrower or Guarantor has sent or received a default notice
or Event of Default notice (and if so, attaching a copy of each such notice).
(h)    Without the express prior written consent of Administrative Agent,
Borrower shall not, and Borrower shall not cause, suffer or permit Mortgage
Borrower to, enter into any deed-in-lieu or consensual foreclosure with or for
the benefit of Mortgage Lender or any of its affiliates. Without the express
prior written consent of Administrative Agent, Borrower shall not, and Borrower
shall not cause, suffer or permit Mortgage Borrower to, enter into any
consensual sale or other transaction in connection with the Mortgage Loan which
could diminish, modify, terminate, impair or otherwise adversely affect the
interests of Administrative Agent or Borrower, the Collateral or any portion
thereof or any interest therein or of Mortgage Borrower in the Property or
portion thereof or any interest therein.
(i)    In the event that the Mortgage Loan shall be repaid in full, at the
request of Administrative Agent, Borrower shall, and shall cause Mortgage
Borrower to, reasonably cooperate


76



--------------------------------------------------------------------------------





with Administrative Agent to convert the Loan to a mortgage loan substantially
in the form of the Mortgage Loan, such that the Loans hereunder shall be secured
by first mortgages on the Properties. In connection with any such conversion,
Borrower shall cause the organizational documents of Borrower and Mortgage
Borrower to be amended, to the extent necessary to effectuate such conversion,
and to deliver such opinions, certificates, documents, mortgages, estoppels,
assignments and title insurance policies so as to, as closely as practicable,
replicate the structure of the Mortgage Loan made to Mortgage Borrower as of the
Effective Date (but taking into account any releases of Properties or repayments
of the Loans that has theretofore occurred). Borrower shall pay all of Lender’s
reasonable out-of-pocket costs of such conversion. In the event the Mortgage
Loan is repaid in full, Borrower shall not permit Mortgage Borrower to incur any
Indebtedness secured by any assets of Mortgage Borrower, including the
Properties, without the prior written consent of Administrative Agent.
(j)    If JPP, LLC and/or JPP II, LLC shall purchase the Mortgage Loan,
Administrative Agent shall have the right from time to time, in their sole
discretion, to allocate and reallocate any portion of the balance of the Loans
hereunder to the Mortgage Loan, and Borrower shall, and shall cause Mortgage
Borrower to, execute new Notes hereunder and new notes under the Mortgage Loan
Agreement to evidence any such allocation or reallocation; provided, however,
that no such reallocation shall result in an increase of the weighted average
interest rate of the then-applicable interest rate with respect to the Notes and
the then-applicable interest rate with respect to the notes evidencing the
Mortgage Loan. In addition, following the acquisition of the Mortgage Loan by
JPP, LLC and/or JPP II, LLC, within five Business Days following Administrative
Agent’s request therefor, Borrower shall cause Mortgage Borrower to enter into
an amendment of the Mortgage Loan pursuant to which the right of Mortgage
Borrower to approve any transfer of the Mortgage Loan by Mortgage Lender (or the
identity of any new lender thereunder) shall be eliminated.
[remainder of page intentionally blank]




77



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
BORROWER:
SRC SPARROW 2 LLC
By:    /s/ Robert A. Riecker
Name:    Robert A. Riecker
Title:    Authorized Signatory







--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT:
JPP, LLC, a Delaware limited liability company
By:    /s/ Edward S. Lampert    
Name:    Edward S. Lampert    
Title:    Member    









--------------------------------------------------------------------------------






LENDERS:
JPP, LLC, a Delaware limited liability company
By:    /s/ Edward S. Lampert    
Name:    Edward S. Lampert    
Title:    Member    
JPP II, LLC, a Delaware limited liability company
By:    /s/ Edward S. Lampert    
Name:    Edward S. Lampert    
Title:    Chairman and CEO of ESL Investments Inc. as GP of RBS Partners LP as
Manager of    









--------------------------------------------------------------------------------








Schedule 1.01 – Properties




 
Store Number
Address
City
County
State
1
2819
3115 Airport Way
Fairbanks
Fairbanks North Star Borough
AK
2
1228
1601 Arden Way
Arden
Sacramento
CA
3
4371
2875 Santa Maria Way
Santa Maria
Santa Barbara
CA
4
1141
14200 E. Alameda Avenue
Aurora
Arapahoe
CO
5
1221
1650 Briargate Blvd
Colorado Springs
El Paso
CO
6
1281
3201 Dillon Dr
Pueblo
Pueblo
CO
7
1831
16395 Washington Street
Thornton
Adams
CO
8
1043
470 Lewis Ave
Meriden
New Haven
CT
9
1263
425 Union St
Waterbury
New Haven
CT
10
7979
3555 St. Johns Bluff Road South
Jacksonville
Duval
FL
11
8065
3301 NW 107th Ave
Doral
Miami-Dade
FL
12
1035
3450 Wrightsboro Road
Augusta
Richmond
GA
13
1095
6580 Douglas Blvd
Douglasville
Douglas
GA
14
1155
400 Ernest W Barrett Pkwy Nw
Kennesaw
Cobb
GA
15
1565
1300 Southlake Mall
Morrow(Southlake)
Clayton
GA
16
1685
2100 Pleasant Hill Road
Duluth
Gwinnett
GA
17
2845
3700 Atlanta Highway
Athens
Clarke
GA
18
8745
4650, 4616 & 4740 Hugh Howell Road; 2301 Mountain Industrial Boulevard
Tucker
DeKalb
GA
19
1012
4000 Merle Hay Road**
Des Moines
Polk
IA
20
2422
4480 Sergeant Road
Sioux City
Woodbury
IA
21
2760
320 W Kimberly Road
Davenport
Scott
IA
22
1172
5 Stratford Square
Bloomingdale
Dupage
IL
23
1321
2200 W War Memorial Dr Ste 998
Peoria
Peoria
IL
24
1570
2 Woodfield Mall
Schaumburg
Cook
IL
25
1780
104 White Oaks Mall
Springfield
Sangamon
IL
26
1820
5000 Spring Hill Mall
West Dundee
Kane
IL
27
1840
6501 95Th Street
Chicago Ridge
Cook
IL
28
2121
1607 36Th Street
Peru
La Salle
IL
29
2360
3400 Quincy Mall
Quincy
Adams
IL
30
1600
6020 E 82Nd St
Indianapolis
Marion
IN
31
1650
2300 Southlake Mall
Merrillville
Lake
IN
32
1680
10202 E Washington Street
Indianapolis
Marion
IN
33
1800
6501 Grape Road
Mishawaka
St. Joseph
IN
34
2290
3901 Franklin Street
Michigan City
Laporte
IN
35
1642
1781 SW Wanamaker Road
Topeka
Shawnee
KS
36
1730
3000 Mall Road
Florence
Boone
KY
37
1077
3601 Southern Ave
Shreveport
Caddo Parish
LA
38
1086
9001 Cortana Place
Baton Rouge
East Baton Rouge Parish
LA
39
1116
4800 Millhaven Road
Monroe
Ouachita Parish
LA
40
1147
6501 Blubonnet Boulevard
Baton Rouge
East Baton Rouge Parish
LA






--------------------------------------------------------------------------------





 
Store Number
Address
City
County
State
41
1226
4400 Veterans Memorial Boulevard
Metairie
Jefferson Parish
LA
42
2087
3401 Masonic Dr
Alexandria
Rapides Parish
LA
43
2677
2950 E. Texas Street
Bossier City
Bossier Parish
LA
44
1033
1009 South Washington Street
North Attleboro
Bristol
MA
45
1104
521 Donald Lynch Blvd
Marlborough
Middlesex and Worcester
MA
46
1223
200 Westgate Dr
Brockton-Westgate
Plymouth
MA
47
2934
8 Galleria Mall Drive
Taunton
Bristol
MA
48
1074
11170 Mall Circle
Waldorf
Charles
MD
49
1634
6901 Security Blvd
Baltimore
Baltimore
MD
50
1754
701 Russell Ave
Gaithersburg
Montgomery
MD
51
1854
8200 Perry Hall
Nottingham
Baltimore
MD
52
1011
3622 Rivertown Pkwy Sw
Grandville
Kent
MI
53
1092
35000 Warren Road **
Westland
Wayne
MI
54
1110
6780 S Westnedge Ave
Portage
Kalamazoo
MI
55
1192
5500 Harvey St
Muskegon
Muskegon
MI
56
1700
18900 Michigan Ave
Dearborn
Wayne
MI
57
1720
14100 Lakeside Circle
Sterling Hts
Macomb
MI
58
1760
27600 Novi Road
Novi
Oakland
MI
59
2040
5575 B Drive N
Battle Creek
Calhoun
MI
60
2180
1212 S Airport Road W
Traverse City
Grand Traverse
MI
61
9693
Shortcut Road
Marine City
St Clair
MI
62
8702
2700 Winter St Ne
Minneapolis
Hennepin
MN
63
1042
101 N Rangeline Road
Joplin
Jasper
MO
64
1171
2825 S Glenstone Ave, Suite 500
Springfield
Greene
MO
65
1182
3 Mid Rivers Mall Dr
St. Peters
St. Charles
MO
66
1222
250 S County Center Way
St. Louis
St. Louis County
MO
67
1690
1 Chesterfield Mall
Chesterfield
St. Louis
MO
68
1822
330 Siemers Drive
Cape Girardeau
Cape Girardeau County
MO
69
1166
1740 Bonita Lakes Circle
Meridian
Lauderdale
MS
70
1306
1000 Turtle Creek Dr
Hattiesburg
Lamar
MS
71
1165
1480 Concord Parkway
Concord
Cabarrus
NC
72
1375
3320 Silas Creek Pkwy
Winston Salem
Forsyth
NC
73
1605
7330 Old Wake Forest Road
Raleigh
Wake
NC
74
1805
4601 Glenwood Ave Unit 1
Raleigh
Wake
NC
75
2175
3600 S. Memorial Drive
Greenville
Pitt
NC
76
2515
1940 US Highway 70 SE
Hickory
Catawba
NC
77
7385
819 E Six Forks Road
Raleigh
Wake
NC
78
1712
2800 S Columbia Road
Grand Forks
Grand Forks
ND
79
1022
3420 Oak View Drive
Oakview
Douglas
NE
80
1314
51 Us Hwy #1
New Brunswick
Middlesex
NJ
81
1554
4409 Black Horse Pike
Mays Landing
Atlantic
NJ
82
1614
112 Eisenhower Pkwy Ste 2A
Livingston
Essex
NJ
83
1734
300 Quaker Bridge Mall
Lawrenceville
Mercer
NJ
84
1764
Route 80 & Mt. Hope Avenue
Rockaway
Morris
NJ
85
1874
2501 Mt Holly Road
Burlington
Burlington
NJ
86
1717
10000 Coors Bypass Nw
Albuquerque
Bernalillo
NM






--------------------------------------------------------------------------------





 
Store Number
Address
City
County
State
87
2207
1000 S Main St
Roswell
Chaves
NM
88
1504
4475 Transit Road
Clarence
Erie
NY
89
4928
308 Dix Avenue
Queensberry
Warren
NY
90
1051
17271 Southpark Ctr
Strongsville
Cuyahoga
OH
91
1120
5053 Tuttle Crossing Blvd
Columbus
Franklin
OH
92
1210
1400 Polaris Parkway
Columbus
Delaware
OH
93
1710
5000 Great Northern Mall
North Olmsted
Cuyahoga
OH
94
2010
600 Richland Mall
Mansfield
Richland
OH
95
2390
1475 Upper Valley Pike
Springfield
Clark
OH
96
4937
1470 North Bridge Street
Chillicothe
Ross
OH
97
1545
205 W. Blackstock Road
Spartanburg
Spartanburg
SC
98
1595
700 Haywood Road
Greenville
Greenville
SC
99
2305
3101 N. Main Street
Anderson
Anderson
SC
100
2855
2068 Sam Rittenberg Boulevard
Charleston
Charleston
SC
101
1315
401 Northgate Mall
Chattanooga
Hamilton
TN
102
8206
640 Thompson Lane
Nashville
Davidson
TN
103
447
3, 1501 & 1602 Kings Road; 2850 & 3150 Marquis Drive
Garland
Dallas
TX
104
1027
750 Sunland Park Drive
El Paso
El Paso
TX
105
1076
2401 S Stemmons Fwy
Lewisville
Denton
TX
106
1176
999 Pasadena Blvd
Pasadena
Harris
TX
107
1187
3000 Town East Mall
Mesquite
Dallas
TX
108
1217
1305 Airline Road
Corpus Christi
Nueces
TX
109
1267
1800 Green Oaks Road
Fort Worth
Tarrant
TX
110
1297
1101 Melbourne Road
Hurst
Tarrant
TX
111
1307
4310 Buffalo Gap Road
Abilene
Taylor
TX
112
1317
8401 Gateway Blvd W
El Paso
El Paso
TX
113
1327
1000 San Jacinto Mall
Baytown
Harris
TX
114
1337
851 N Central Expwy
Plano
Collin
TX
115
1367
6001 W Waco Dr
Waco
Mclennan
TX
116
1377
7925 Fm 1960 Road W
Houston
Harris
TX
117
1387
7701 Interstate Highway 40 W
Amarillo
Potter
TX
118
1407
6461 Eastex Fwy
Beaumont
Jefferson
TX
119
1417
20131 Highway 59 N
Humble
Harris
TX
120
1427
6909 N Loop 1604 E
San Antonio
Bexar
TX
121
1447
4900 S. Hulen Street
Hulen
Tarrant
TX
122
1487
12701 Ridgeline Boulevard
Austin
Williamson
TX
123
2197
10000 Emmett F Lowry Expy
Texas City
Galveston
TX
124
2247
5300 San Dario Avenue
Laredo
Webb
TX
125
2497
2320 N Expressway
Brownsville
Cameron
TX
126
2547
1502 Harvey Road
College Station
Brazos
TX
127
2557
3510 McCann Road
Longview
Gregg
TX
128
2587
2201 S. Interstate 35 E
Denton
Denton
TX
129
8147
7353 NW Loop 410
San Antonio
Bexar
TX
130
8217
5001 N. Beach Street
Fort Worth
Tarrant
TX
131
8717
5901 Griggs Road
Houston
Harris
TX
132
1029
4700 N Division St
Spokane
Spokane
WA
133
1038
14720 E Indiana Ave
Spokane Valley
Spokane
WA






--------------------------------------------------------------------------------





 
Store Number
Address
City
County
State
134
1139
301 Southcenter Mall
Tukwila
King
WA
135
2029
9 E Valley Mall Blvd **
Union Gap
Yakima
WA
136
2219
651 Sleater Kinney Road
Lacey/Olympia
Thurston
WA
137
2309
10315 Silverdale Way Nw, Suite C
Silverdale
Kitsap
WA
138
4147
4110 E Sprague Avenue
Spokane
Spokane
WA


















--------------------------------------------------------------------------------


 


Schedule 1.02 – Appraised Values




As set forth in the Closing Date Officer’s Certificate







--------------------------------------------------------------------------------


 




Schedule 1.03 – Single Purpose Entity Requirements




Since the date of its formation and at all times on and after the Effective Date
and continuing at all times until all Obligations (other than Unliquidated
Obligations) have been paid in full:
(a)    Borrower (i) has been, is, and will be organized solely for the purpose
of acquiring, and holding the direct and indirect equity interests in Mortgage
Borrower, entering into and performing its obligations under the Loan Documents,
refinancing the Collateral in connection with a permitted repayment of the
Loans, and transacting lawful business that is incident, necessary and
appropriate to accomplish the foregoing, and (ii) has not owned, does not own,
and will not own any asset or property other than the Collateral and necessary
incidental personal property related thereto.
(b)    Borrower has not engaged and will not engage in any business or activity
other than the ownership Collateral and Borrower will conduct and operate its
business as presently conducted and operated.
(c)    Borrower has not entered and will not enter into any contract or
agreement with any Affiliate of such Borrower, any constituent party of such
Borrower or any Affiliate of any constituent party, except upon terms and
conditions that are intrinsically fair, commercially reasonable, and no less
favorable to it than those that would be available on an arm’s-length basis from
an unrelated third party.
(d)    Borrower has not incurred and will not voluntarily incur any Indebtedness
other than (i) the Loans and (ii) other Indebtedness permitted under Section
6.01. For the avoidance of doubt, the inability of Borrower or Mortgage Borrower
to pay costs and expenses (e.g. utility bills) as they come due, in each case
arising from or attributable to insufficient cash flow from the Properties, or
Borrower’s or Mortgage Borrower’s lack of access thereto (to the extent caused
by the Administrative Agent’s or any Lender’s exercise of remedies or the
exercise of remedies under the Mortgage Loan Documents), shall not be deemed to
constitute a voluntary incurrence of Indebtedness for purposes of this clause
(d)No Indebtedness, other than the Loans, may be secured by any portion of the
Collateral. No Exculpated Party is required to, nor prohibited from,
contributing additional capital to the Borrowers for purposes of compliance with
this clause (d).
(e)    Borrower has not made and will not make any loans or advances to any
other Person (including any Affiliate of such Borrower, any constituent party of
such Borrower or any Affiliate of any constituent party), and has not acquired
and shall not acquire obligations or securities of its Affiliates.
(f)    Borrower has been, is, and intends to remain solvent and such Borrower
has paid its debt and liabilities (including, as applicable, shared personnel
and overhead expenses) from its assets as the same became due and will pay its
debts and liabilities (including, as applicable, shared personnel and overhead
expenses) from its assets as the same shall become due.
(g)    (i) Borrower has done or caused to be done, and will do and cause to be
done, all things necessary to observe its organizational formalities and
preserve its separate existence, (ii) no Borrower has terminated or failed to
comply with and no Borrower will terminate or fail to comply with the provisions
of its organizational documents, (iii) Borrower has not amended, modified or
otherwise changed its organizational documents except as disclosed to the
Administrative Agent prior to the Effective Date and (iv) Borrower will not
amend, modify or otherwise change its organizational documents in a manner that
is adverse to the Lender.







--------------------------------------------------------------------------------

 


(h)    Borrower has maintained and will maintain all of its books, records,
financial statements and bank accounts separate from those of its Affiliates and
any other Person. Borrower’s assets have not been listed as assets on the
financial statement of any other Person; provided, however, that Borrower’s
assets may have been included in a consolidated financial statement of its
Affiliates; provided that, if applicable, (i) appropriate notation were made on
such consolidated financial statements to indicate the separateness of Borrower
and such Affiliates and to indicate that such Borrower’s assets and credit were
not available to satisfy the debts and other obligations of such Affiliates or
any other Person, and (ii) such assets were listed on such Borrower’s own
separate balance sheet. Borrower has filed and shall file its own tax returns
(except to the extent that such Borrower was or is treated as a “disregarded
entity” for tax purposes and was or is not required to file tax returns under
applicable law) and has not filed and shall not file a consolidated federal
income tax return with any other Person. Borrower has maintained and shall
maintain its books, records, resolutions and agreements as official records.
(i)    Borrower (i) has been, will be, and at all times has held and will hold
itself out to the public as, a legal entity separate and distinct from any other
entity (including any Affiliate of such Borrower or any constituent party of
such Borrower), (ii) has corrected and shall correct any known misunderstanding
regarding its status as a separate entity, (iii) has conducted and shall conduct
business in its own name, (iv) has not identified and shall not identify itself
or any of its Affiliates as a division or department or part of the other and
(v) has maintained and utilized and shall maintain and utilize separate
stationery, invoices and checks bearing its own name.
(j)    Borrower has maintained and will maintain adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations.
(k)    Borrower has not and no constituent party of Borrower has sought or will
seek or effect the liquidation, dissolution, winding up, consolidation or
merger, in whole or in part, of Borrower, any sale or other transfer of all or
substantially all of its assets or any sale or other transfer outside the
ordinary course of business.
(l)    Borrower has not commingled and will not commingle funds or other assets
of Borrower with those of any Affiliate or constituent party or any other
Person, and Borrower has held and will hold all of its assets in its own name.
(m)    Borrower has maintained and will maintain its assets in such a manner
that it will not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any Affiliate or constituent party or any other
Person.
(n)    No Borrower has not assumed, guaranteed or become obligated for the debts
or obligations of any other Person or has held itself out to be responsible for
and has not had its credit or assets available to satisfy the debts or
obligations of any other Person. Borrower will not assume, guarantee or become
obligated for the debts or obligations of any other Person or will not hold
itself out to be responsible for or have its credit or assets available to
satisfy the debts or obligations of any other Person.
(o)    The organizational documents of Borrower shall provide that the business
and affairs of such Borrower shall be managed by or under the direction of a
board of one or more directors or managers designated by the member of such
Borrower, and at all times there shall be at least one duly appointed
individuals on the board managers (each, an “Independent Director”) of such
Borrower, each of whom (i) has at least three years prior employment experience
and continues to be employed as an independent director, independent manager or
independent member by CT Corporation, Corporation Service Company, National





--------------------------------------------------------------------------------

 


Registered Agents, Inc., Wilmington Trust Company, Stewart Management Company,
Lord Securities Corporation or, if none of those companies is then providing
professional independent directors, independent managers and independent
members, another nationally-recognized company that provides such services and
which is reasonably approved by the Administrative Agent; (ii) is not on the
board of directors or managers of more than two Affiliates of Borrower; and
(iii) is not, and has never been, and will not, while serving as an Independent
Director be, any of the following: (A) a stockholder, director, manager,
officer, employee, partner, member, attorney or counsel of Borrower, any
Affiliate of Borrower or any direct or indirect equity holder of any of them,
(B) a creditor, customer, supplier, service provider (including provider of
professional services) or other Person who derives any of its purchases or
revenues from its activities with Borrower or any Affiliate of Borrower (other
than a nationally-recognized company that routinely provides professional
independent directors, independent managers or independent members and other
corporate services to a Borrower or any Affiliate of a Borrower in the ordinary
course of its business), (C) a member of the immediate family of any such
stockholder, director, manager, officer, employee, partner, member, creditor,
customer, supplier, service provider or other Person, or (D) a Person
controlling or under common control with any of (A), (B) or (C) above. A natural
person who satisfies the foregoing definition other than clause (iii) shall not
be disqualified as a result of clause (iii)(A) by reason of (I) being, having
been or becoming an Independent Director of an Affiliate of Borrower that is not
in the direct chain of ownership of a Borrower and that is required by a
creditor to be a “single purpose entity”; provided that such Independent
Director is, was or will be employed by a company that routinely provides
professional independent directors, independent managers or independent members,
or (II) being, having been or becoming a member of Borrower pursuant to an
express provision in such Borrower’s operating agreement providing for the
appointment of such Independent Director as a member of such Borrower upon the
occurrence of any event pursuant to which the sole member of such Borrower
ceases to be a member of such Borrower (including the withdrawal or dissolution
of the sole member). A natural person who satisfies the foregoing definition
other than clause (iii) shall not be disqualified as a result of clause (iii)(A)
or (iii)(B) by reason of being, having been or becoming an Independent Director
of a “single purpose entity” affiliated with Borrower; provided that the fees or
other compensation that such individual earns by serving as an Independent
Director of one or more Affiliates of Borrower in any given year constitute, in
the aggregate, less than five percent (5%) of such individual’s income for such
year. The organizational documents of Borrower shall provide that no Independent
Director of Borrower may be removed or replaced without Cause, and unless such
Borrower provides the Administrative Agent with not less than three Business
Days’ prior notice of (1) any proposed removal of any Independent Director,
together with a statement as to the reasons for such removal, and (2) the
identity of the proposed replacement Independent Director, together with a
certification that such replacement satisfies the requirements set forth in the
organizational documents of such Borrower relating to an Independent Director.
In addition, the organizational documents of such Borrower shall provide an
express acknowledgment that Lender is an intended third-party beneficiary of the
“special purpose” and “separateness” provisions of such organizational documents
(it being agreed that Lender’s sole remedy in such instance is equitable relief
to ensure compliance herewith). As used in this paragraph, the term “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management, policies or activities of such Person, whether
through ownership of voting securities, by contract or otherwise and the terms
“controlled” and “controlling” shall have correlative meanings. As used in this
paragraph, the term “single purpose entity” shall mean a Person whose
organizational documents contain, and who covenants that such Person shall
comply or cause compliance with, provisions substantially similar to those set
forth in this Schedule 1.03. “Cause” shall mean, with respect to an Independent
Director, (i) any acts or omissions by such Independent Director that constitute
systematic, persistent or willful disregard of such Independent Director’s
duties, or (ii) such Independent Director has been indicted or convicted for any
crime or crimes of moral turpitude or dishonesty or for any violation of any
legal requirements.





--------------------------------------------------------------------------------

 


(p)    The organizational documents of Borrower shall provide that the board of
directors or managers of such Borrower shall not take any action which, under
the terms of any organizational documents (including, if applicable, any voting
trust agreement with respect to any common stock), requires a unanimous vote of
the board of directors or managers of such Borrower unless, at the time of such
action, there shall be at least one member of the board of directors or managers
who is an Independent Director (and such Independent Director has participated
in such vote). The organizational documents of such Borrower shall provide that
such Borrower will not (and such Borrower agrees that it will not), without the
unanimous consent of its board of directors or managers, including the consent
of the Independent Director, (i) file or consent to the filing of any petition,
either voluntary or involuntary, to take advantage of any applicable insolvency,
bankruptcy, liquidation or reorganization statute, (ii) seek or consent to the
appointment of a receiver, liquidator or any similar official for such Borrower
or a substantial portion of its assets or properties, (iii) make an assignment
for the benefit of creditors, (iv) admit in writing in any bankruptcy or
insolvency proceeding Borrower’s inability to pay its debts generally as they
become due, or (vi) declare or effectuate a moratorium on the payment of any
obligations. In addition, the organizational documents of such Borrower shall
provide that, when voting with respect to any of the matters set forth in the
immediately preceding sentence of this paragraph (p), the Independent Directors
shall consider only the interests of such Borrower, including its creditors.
(q)    The organizational documents of Borrower shall provide that, as long as
any portion of the Loans remains outstanding, upon the occurrence of any event
that causes the sole member of such Borrower (“Sole Member”) to cease to be a
member of such Borrower (other than (i) upon an assignment by Sole Member of all
of its limited liability company interests in such Borrower and the admission of
the transferee, if permitted pursuant to the organizational documents of such
Borrower and the Loan Documents, or (ii) the resignation of the Sole Member and
the admission of an additional member of such Borrower, if permitted pursuant to
the organizational documents of such Borrower and the Loan Documents), each of
the persons acting as an Independent Director of such Borrower shall, without
any action of any Person and simultaneously with Sole Member ceasing to be a
member of such Borrower, automatically be admitted as a member of such Borrower
(a “Special Member”) and shall preserve and continue the existence of such
Borrower without dissolution. The organizational documents of such Borrower
shall further provide that for so long as any portion of the Loans is
outstanding, no Special Member may resign or transfer its rights as a Special
Member unless (A) a successor Special Member has been admitted to such Borrower
as a Special Member, and (B) such successor Special Member has also accepted its
appointment as an Independent Director of such Borrower.
(r)    The organizational documents of Borrower shall provide that, as long as
any portion of the Loans remains outstanding, except as expressly permitted
pursuant to the terms of the Loan Documents, (i) the Sole Member may not resign,
and (ii) no additional member shall be admitted to such Borrower.
(s)    The organizational documents of Borrower shall provide that, as long as
any portion of the Loans remains outstanding: (i) such Borrower shall be
dissolved, and its affairs shall be wound up, only upon the first to occur of
the following: (A) the termination of the legal existence of the last remaining
member of such Borrower or the occurrence of any other event which terminates
the continued membership of the last remaining member of such Borrower in such
Borrower unless the business of such Borrower is continued in a manner permitted
by its operating agreement or the Delaware Limited Liability Company Act (the
“Act”), or (B) the entry of a decree of judicial dissolution under Section
18-802 of the Act; (ii) upon the occurrence of any event that causes the last
remaining member of such Borrower to cease to be a member of such Borrower or
that causes Sole Member to cease to be a member of such Borrower (other than (A)
upon an assignment by Sole Member of all of its limited liability company
interests in such Borrower and the admission of the transferee, if permitted
pursuant to the organizational documents of such Borrower and





--------------------------------------------------------------------------------

 


the Loan Documents, or (B) the resignation of the Sole Member and the admission
of an additional member of such Borrower, if permitted pursuant to the
organizational documents of such Borrower and the Loan Documents), to the
fullest extent permitted by law, the personal representative of such last
remaining member shall be authorized to, and shall, within ninety days after the
occurrence of the event that terminated the continued membership of such member
in such Borrower, agree in writing (1) to continue the existence of such
Borrower, and (2) to the admission of the personal representative or its nominee
or designee, as the case may be, as a substitute member of such Borrower,
effective as of the occurrence of the event that terminated the continued
membership of such member in such Borrower; (iii) the bankruptcy of Sole Member
or a Special Member shall not cause such Sole Member or Special Member to cease
to be a member of Borrower and upon the occurrence of such event, the business
of such Borrower shall continue without dissolution; (iv) in the event of the
dissolution of Borrower, such Borrower shall conduct only such activities as are
necessary to wind up its affairs (including the sale of its assets and
properties in an orderly manner), and its assets and properties shall be applied
in the manner, and in the order of priority, set forth in Section 18-804 of the
Act; and (v) to the fullest extent permitted by applicable law, each of Sole
Member and Special Members shall irrevocably waive any right or power that they
might have to cause Borrower or any of its assets or properties to be
partitioned, to cause the appointment of a receiver for all or any portion of
the assets or properties of such Borrower, to compel any sale of all or any
portion of the assets or properties of such Borrower pursuant to any applicable
law or to file a complaint or to institute any proceeding at law or in equity to
cause the dissolution, liquidation, winding up or termination of such Borrower.
(t)    [reserved]
(u)    [reserved]
(v)    Borrower has paid and shall pay its own liabilities and expenses,
including the salaries of its own employees (if any) from its own funds, and has
maintained and shall maintain a sufficient number of employees (if any) in light
of its contemplated business operations.
(w)    Borrower has compensated and shall compensate each of its consultants and
agents from its funds for services provided to it. Borrower has paid and shall
pay from its assets all obligations of any kind incurred.
(x)    Borrower has not (i) filed a bankruptcy, insolvency or reorganization
petition or otherwise instituted insolvency proceedings or otherwise sought any
relief under any laws relating to the relief from debts or the protection of
debtors generally, (ii) sought or consented to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator, custodian or any similar official
for such Borrower or for all or any portion of such Borrower’s assets or
properties or (iii) made any assignment for the benefit of such Borrower’s
creditors. Without the unanimous consent of all of its directors or managers
(including each Independent Director), as applicable, will not (A) file a
bankruptcy, insolvency or reorganization petition or otherwise institute
insolvency proceedings or otherwise seek any relief under any laws relating to
the relief from debts or the protection of debtors generally, (B) seek or
consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator, custodian or any similar official for such Borrower or for all or
any portion of such Borrower’s assets or properties or (C) make any assignment
for the benefit of such Borrower’s creditors.
(y)    Borrower has maintained and will maintain an arm’s-length relationship
with its Affiliates.
(z)    Borrower has allocated and will allocate fairly and reasonably any
overhead expenses that are shared with any Affiliate, including shared office
space.





--------------------------------------------------------------------------------

 


(aa)    Except in connection with the Loans, Borrower has not pledged or will
pledge its assets or properties for the benefit of, or to secure the obligations
of, any other Person.
(bb)    Borrower has not had, has or will have any obligation to indemnify its
directors, managers, officers, members or Special Members, as the case may be,
or, if applicable, has such an obligation that is fully subordinated to the
Loans and that will not constitute a claim against such Borrower if cash flow in
excess of the amount required to pay the Obligations is insufficient to pay such
obligation.
(cc)    The organizational documents of Borrower shall provide that Borrower
will not: (i) dissolve, merge, liquidate, consolidate; (ii) sell, transfer,
dispose, or encumber (except in accordance with the Loan Documents) all or
substantially all of its assets or properties or acquire all or substantially
all of the assets or properties of any other Person; or (iii) engage in any
other business activity, or amend its organizational documents with respect to
any of the matters set forth in this Schedule 1.03, without the prior consent of
the Administrative Agent in its sole discretion.
(dd)    Borrower and Independent Directors will consider the interests of such
Borrower’s creditors in connection with all actions.
(ee)    Borrower has not had and, except in connection with the Loan, will not
have any of its obligations guaranteed by any Affiliate.
(ff)    Borrower has not owned or acquired or will own or acquire any stock or
securities of any Person (except to the extent expressly permitted under the
Loan Documents).
(gg)    Borrower has not bought or held or will not buy or hold evidence of
Indebtedness issued by any other Person (other than cash or investment-grade
securities).
Notwithstanding the foregoing, it is agreed that any failure to comply with
clauses (d), (f), (j), (v), and (w) arising from or attributable to insufficient
cash flow from the Property, or Borrower’s or Mortgage Borrower’s lack of access
thereto as a result of an exercise of remedies by Administrative Agent or the
administrative agent under the Mortgage Loan, is not a default. In addition,
with respect to such provisions, no Exculpated Party is required to, nor
prohibited from, contributing additional capital to Borrower or Mortgage
Borrower for purposes of compliance with these provisions.





--------------------------------------------------------------------------------


 




Schedule 1.04 – Purchase Options


As set forth in the Closing Date Officer’s Certificate









--------------------------------------------------------------------------------


 


Schedule 1.05 – Release Prices




As set forth in the Closing Date Officer’s Certificate





--------------------------------------------------------------------------------


 


Schedule 2.01 – Commitments


LENDER
COMMITMENT
JPP, LLC


$228,000,000


JPP II, LLC


$12,000,000


AGGREGATE COMMITMENTS


$240,000,000
















--------------------------------------------------------------------------------


 


Schedule 3.01 – Organizational Chart




As set forth in the Closing Date Officer’s Certificate















--------------------------------------------------------------------------------


 


Schedule 3.06 – Litigation, Environmental and Labor Matters; Environmental
Reports




As set forth in the Closing Date Officer’s Certificate













--------------------------------------------------------------------------------


 




Schedule 3.38 – Underwriting Representations




As set forth in the Closing Date Officer’s Certificate





--------------------------------------------------------------------------------


 




Schedule 5.17 – Post-Closing Matters






As set forth in the Closing Date Officer’s Certificate





--------------------------------------------------------------------------------






EXHIBIT A    

ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.


1.    Assignor[s]:        ______________________________


______________________________


2.
Assignee[s]:        ______________________________



______________________________
    






______________________________    
1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
2 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
3 Select as appropriate.
4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.


Exhibit A-1



--------------------------------------------------------------------------------

 














[Assignee is an [Affiliate][Approved Fund] of [identify Lender]


3.
Borrowers:         [BORROWER], a Delaware limited liability company



4.
Administrative Agent:    [ADMINISTRATIVE AGENT, in its capacity as
Administrative Agent under the Credit Agreement, together with its successors
and assigns



5.
Credit Agreement:    The Credit Agreement dated as of March 14, 2018 among the
Borrower, the Lenders parties thereto and the Administrative Agent



6.
Assigned Interest[s]:



Assignor[s]5
Assignee[s]6
Aggregate Amount of Loans for all Lenders
Amount of Loans Assigned8
Percentage Assigned of Loans7

 
 
$
$
%
 
 
$
$
%
 
 
$
$
%



[7.    Trade Date:        ______________]8 


[Page break]




































___________________________
5 List each Assignor, as appropriate.
6 List each Assignee, as appropriate.
7 Set forth, to at least 9 decimals, as a percentage of the Loans of all Lenders
thereunder.
8 To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.


Exhibit A-2



--------------------------------------------------------------------------------

 


Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR[S]9 
[NAME OF ASSIGNOR]




By:______________________________
Title:


[NAME OF ASSIGNOR]




By:______________________________
Title:


ASSIGNEE[S]10 
[NAME OF ASSIGNEE]




By:______________________________
Title:




[NAME OF ASSIGNEE]




By:______________________________
Title:


[Consented to and]11 Accepted:


UBS AG, Stamford Branch, as
Administrative Agent


By: _________________________________
Title:


















___________________________
9 Add additional signature blocks as needed. Include both Fund/Pension Fund and
manager making the trade (if applicable).
10 Add additional signature blocks as needed. Include both Fund/Pension Fund and
manager making the trade (if applicable).
11To be added only if the consent of the Administrative agent is required by the
terms of the Credit Agreement.


Exhibit A-3



--------------------------------------------------------------------------------

 


[Consented to:] 12 


SRC REAL ESTATE (TX), LLC
By:        
Name:        
Title:        
SRC FACILITIES LLC
By:        
Name:        
Title:        
SRC O.P. LLC
By:        
Name:        
Title:        














































___________________________
12 To be added only if the consent of the Borrowers is required by the terms of
the Credit Agreement.


Exhibit A-4



--------------------------------------------------------------------------------






ANNEX 1






STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is not a Defaulting
Lender; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document, or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.


1.2.    Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.04 of the Credit
Agreement (subject to such consents, if any, as may be required thereunder),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by [the][such] Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, [the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.


2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the


Annex 1-1



--------------------------------------------------------------------------------





Effective Date. The Assignor[s] and the Assignee[s] shall make all appropriate
adjustments in payments by the Administrative Agent for periods prior to the
Effective Date or with respect to the making of this assignment directly between
themselves.


3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.
    


Annex 1-2



--------------------------------------------------------------------------------






EXHIBIT B


[Reserved]





--------------------------------------------------------------------------------






EXHIBIT C
[Reserved]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Borrower has duly executed this Note as of the day and
year first above written.
SRC REAL ESTATE (TX), LLC
By:        
Name:        
Title:        
SRC FACILITIES LLC
By:        
Name:        
Title:        
SRC O.P. LLC
By:        
Name:        
Title:        




Exhibit C-2



--------------------------------------------------------------------------------






EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE


The undersigned, [__________], hereby certifies that such Person is a
Responsible Officer of each of [BORROWER], a limited liability company (the
“Borrower”). This Compliance Certificate is being delivered pursuant to
Section 5.01(c) of that certain Credit Agreement dated as of March 14, 2018
among the Borrower, the Lenders from time to time party thereto and the
administrative agent named therein (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms used in this Compliance Certificate have the meanings set
forth in the Credit Agreement unless specifically defined herein. This
Compliance Certificate is being delivered in connection with the Financials for
the Fiscal [Quarter] [Year] ended [__________], 20[__]. The undersigned does
hereby certify, as of the date hereof, solely in such Person’s capacity as a
Responsible Officer and not in such Person’s individual capacity, for and on
behalf of the Borrowers and the other Loan Parties, that:
1.    I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrowers, the other Loan Parties and the Subsidiaries
during the accounting period covered by the attached Financials [and such
Financials delivered with this Compliance Certificate in accordance with
Section 5.01(b) of the Credit Agreement present fairly in all material respects
the financial position and results of operations of Holdings and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes].13 
2.    No Default has occurred[, except for such events or conditions listed on
Schedule 1 attached hereto].14 
The terms and provisions of Section 9.14 of the Credit Agreement are
incorporated herein by reference and shall apply to the certifications and
obligations of the Borrowers hereunder with the same force and effect as if
fully set forth herein.
[remainder of page intentionally blank]













___________________________
13 Insert bracketed language if the Borrower is delivering financial statements
pursuant to Section 5.01(b) of the Credit Agreement.
13 Insert bracketed language only if a Default has occurred. The details of any
Default and any action taken or proposed to be taken with respect to such
Default should be specified on the Schedule.




Exhibit D-1



--------------------------------------------------------------------------------





The foregoing certifications are made and delivered this [___] day of
[__________], 20[__].
SRC REAL ESTATE (TX), LLC
By:                            
Name:                            
Title:                            
SRC FACILITIES LLC
By:                            
Name:                            
Title:                            
SRC O.P. LLC
By:                            
Name:                            
Title:                            








Exhibit D-2



--------------------------------------------------------------------------------






Schedule 1
to Compliance Certificate


Defaults









Exhibit D-3

